Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 1 of 127




                   Exhibit A
                  Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 2 of 127


       4,
       etep                            DECLARATIONS
                                       HISCOX INSURANCE COMPANY INC.
                                       HISCOX INSURANCE         INC. (A
                                                                     (A Stock Company)
                                                                              Company)
    HISCOX                             104 South
                                       104        Michigan Avenue, Suite 600,
                                           South Michigan                600, Chicago,
                                                                              Chicago, IL
                                                                                       IL 60603
                                       (646) 452-2353
                                       (646)
NOTICE: THESE POLICY FORMS
                     FORMS AND THE APPLICABLE RATES
                                              RATES ARE EXEMPT
                                                        EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE
                                          INSURANCE LAW
                                                     LAW AND REGULATIONS.
                                                             REGULATIONS.
HOWEVER,
HOWEVER, THE FORMS
              FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
      INSURANCE LAW AND REGULATIONS.
YORK INSURANCE          REGULATIONS.
                Policy: This is
    About This Policy:       is a Claims-Made Policy,
                                              Policy, coverage is
                                                               is limited
                                                                  limited to those Claims first made            Policy Period
                                                                                                made during the Policy Period
    or any applicable Discovery
                       Discovery Period.
                                  Period.

    The Insurer
         Insurer does not
                        not assume a duty to defend unless expressly provided
                                                                       provided for in
                                                                                    in a Coverage Part.
                                                                                                  Part. When the Insurer
                                                                                                                   Insurer does
    not assume the duty to defend itit will
                                       will advance defense costs in excess of the applicable Retention,
                                                                                               Retention, subject to the terms
    of this Policy.
             Policy. Defense
                     Defense Costs are included
                                        included within,
                                                 within, serve to reduce and may completely exhaust the applicable Limits
                                                                                                                      Limits of
    Liability. Defense
    Liability. Defense Costs shall also reduce the applicable Retention.
                                                                 Retention.

    Please review
    Please review this Policy                       its terms,
                       Policy carefully and discuss its terms, conditions and exclusions with your insurance broker or

    Broker No..
    Broker No.:       US
                      US 0000425                                         Inc
                                                               Marsh USA Inc
    Policy
    Policy No.:
           No.:
                     LUVA1901769.17
                      NA1901769.17                             1166 Avenue of the Americas
                                                               1166
                                                               New York,
                                                               New  York, New
                                                                          New York 10036-2774
                                                                                   10036-2774
    Renewal of:
    Renewal           New
                      New
    Private Company Management           Policy
                    Management Liability Policy
    1.
    1.    Named Entity:
          Named                            Rochester Drug
                                           Rochester Drug Cooperative, Inc.
                                                                       Inc.

          Address:                            ]etview Dr
                                           50 Jetview Dr
                                           Rochester, New
                                           Rochester, New York 14624-4900
                                                               14624-4900

    2.    Policy
          Policy period:                   Inception date:
                                           Inception           03/08/2017           Expiration date:
                                                                                    Expiration            03/08/2016
                                                                                                          03/08/2018

                                           Both dates at 12:01
                                           Both          12:01 A.M. (Standard Time)
                                                                              lime) at the address of the Named Entity.
                                                                                                          Named Entity.
    3.    Policy Aggregate Limit
          Policy           Limit of        $$15,000,000
                                             15,000,000
    4.    Coverage Summary
           Coverage Part
                    Part                            Part
                                        Coverage Part        Separate Limit
                                                                      Limit Retention
                                                                            Retention        Continuity        Premium
                                                                                                               Premium
                                                 Liability
                                        Limit of Liability   or Shared                       Date
                                                                                             Date
                                                             Limit
                                                             Limit

           Directors & Officers             $ 5,000,000 Separate               $ 25,000       03/08/07     $
           Liability
           Liability (DO)
                     (DO)

                                                             Separate
           Employment Practices             $ 5,000,000                        $ 25,000       03/08/07     $
                     (EPLI)
           Liability (EPLI)

                     Liability(FLI)
           Fiduciary Liability(FLI)         $ 5,000,000 Separate                        $0    03/08/07      $



           Employed Lawyers
           Employed    Lawyers                        N/A
           Liability (ELAW)
                     (ELAW)

          If
          It "N/A"
             “N/A” appears in the Coverage Part Limit of Liability
                                                         Liability column for any of the above Coverage Parts, such
          Coverage
          Coverage Part
                     Part was not                no coverage is provided under this Policy
                               not purchased and no                                    Policy with respect
                                                                                                   respect to this
          Coverage Part.
          Coverage   Part.



    5.          Premium:
          Total Premium:

          Premium attributed to TRIA
          Premium

    6(a) Reputation
         Reputation Loss Limit:
                         Limit:
                                          I°°°°
                                         • $ 50,000
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 3 of 127
 6(b) Derivative Demand Limit:
 6(b)                                    250000
                                       $ 250,000

 6(c)                      Limit:
 6(c) Additional Executive Limit:      $ 500,000

 6(d) Voluntary Comp. Loss
 6(d)                 Loss Limit:      $ 100,000
                                                                                                                                 I
 7.
 •
       Notice    Claim to:
       Notice of Claim to:             Hiscox II Management Liability Claims do Christopher McNulty
                                       520 Madison Avenue, 32nd
                                           Madison Avenue,   32nd Floor New York,
                                                                             York, NY
                                                                                   NY 10022
                                            -                 Email - d&oclaims@hiscox.com
                                       Fax - 212-922-9652 II Email   -




 8.
 8.    Attachments
       Attachments:                         E4132.1. New York Amendatory Endorsement
                                        (1) E4132.1.
                                        (1)
                                        (2) E9997.4.
                                        (2) E9997.4. Policyholder                                   Insurance Coverage
                                                      Policyholder Disclosure Notice of Terrorism Insurance
                                        (3) E7002.2.
                                        (3)                                   Endorsement
                                            E7002.2. Coverage Amendatory Endorsement
                                        (4) E3840.1.
                                        (4)                    Claim/Investigation Exclusion
                                            E3840. 1. Specific Claim/Investigation
                                        (5) E3943.1.
                                        (5)                                  Damage Exclusion
                                            E3943.1. Bodily Injury/Property Damage    Exclusion (Absolute)
                                                                                                 (Absolute)
                                        (6) E3837.1.
                                        (6) E3837.1. Reliance
                                                      Reliance on Other Carriers Application
                                            E999.2. Antitrust Exclusion (Applicable to all Coverages)
                                        (7) E999.2.
                                        (7)
                                            E4214.1. Amend Insured vs.
                                        (8) E4214.1.
                                        (8)                           vs. Insured             Endorsement (Creditor Co
                                                                          Insured Exclusion Endorsement
                                        (9) E3958.2.
                                        (9) E3958.2. Extradition Costs Coverage Endorsement       [D&OJ
                                                                                   Endorsement [D&O]
                                        (10) E4222.1.                         Endorsement [D&O]
                                             E4222.1. TCPA Defense Costs Endorsement         tD&O]
                                        (11)
                                        (11) E4221.1.
                                             E4221.1. WARN
                                                       WARN Act Defense            Endorsement
                                                                   Defense Costs Endorsement
                                        (12) E3959.2.
                                             E3959.2. Immigration
                                                       Immigration Proceeding
                                                                    Proceeding Coverage [D&O]
                                        (13) E4238.1.
                                             E4238.1. Amend Public Offering Exclusion (Road(Road Show Carveback) [D&O]
                                                                                                                   [D&O]
                                        (14) E4213.1.
                                             E4213.1. Retention Reduction
                                                                  Reduction Incentive  Endorsement (90/10) [EPLI]
                                                                             Incentive Endorsement
                                        (15) E4227.1. Workplace Violence Extension Endorsement
                                        (15) E4227.1.
                                        (16) E3822.1. Nuclear Energy Exclusion
                                        (16) E3822.1.                   Exclusion
                                        (17) E4201.2. Defense Costs Outside Limit (Capped
                                        (17) E4201.2.                                (Capped Lower thanthan Coverage Part
                                        (18) E998.2. Patient Protection
                                        (18) E998.2.          Protection and
                                                                         and Affordable Care Act Penalties
                                                                                                   Penalties Sublimi


IN WITNESS
IN WITNESS WHEREOF,
              WHEREOF, the Insurer                                                                           and Secretary, but this
                                Insurer indicated above has caused this Policy to be signed by its President and
                                          signed by our duly authorized representative.
Policy shall not be effective unless also signed




                        ae
President




Secretary




       Gqifr
           Representative
Authorized Representative

03/06/2017
103/06/2017
Date
Date




PVT
PVT D001
    DOOl CW (07/09)
            (07/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 4 of 127




HISCOX
HISCOX
                          Private Company Management Liability Insurance
                                                               Insurance Policy
                          General Terms and Conditions

                          In
                          In consideration
                             consideration of the premium charged,
                                                          charged, and
                                                                    and in
                                                                        in reliance upon
                                                                                    upon the statements made by
                          the Insureds
                               Insureds in the Application, which forms a part of this Policy,
                                                                                       Policy, the Insurer
                                                                                                   Insurer agrees as
                          follows:
                          follows:


I.
I. Terms and
         and Conditions   Except for the terms and
                                                and conditions appearing in these General Terms and Conditions,
                                                                                                           Conditions,
                          the terms and conditions of each Coverage Part shall
                                                                             shall only apply to that particular
                          Coverage Part and in no way shall
                                                         shall be construed to apply to any other Coverage Part. Part. IfIf
                          any provision
                               provision in these General Terms and Conditions is inconsistent or in conflict with
                          the terms and conditions of any Coverage Part,
                                                                     Part, then any defined term referenced in
                          these General
                                 General Terms andand Conditions but defined
                                                                      defined in a Coverage Part shall,
                                                                                                     shall, for
                          purposes
                          purposes of coverage under that Coverage Part,
                                                                       Part, have the meaning set forth
                                                                                                      forth in that
                                      Part.
                          Coverage Part.


II.
N. Definitions
    Definitions           A.
                          A.     Affiliate means any:
                                                 any:
                                 (i)
                                 (i)    entity, other than a Subsidiary,
                                        entity,              Subsidiary, which
                                                                          which the Named Entity
                                                                                             Entity or any
                                        Subsidiary controls or otherwise has the ability to direct the financial or
                                        managerial decisions of such entity,
                                                                        entity, whether through
                                                                                        through the operation of law,
                                                                                                                   law,
                                        oral or written
                                                written contract or agreement,
                                                                    agreement, membership, charter,
                                                                                              charter, articles of
                                        incorporation or by-law provisions; or
                                        incorporation
                                 (ii)
                                 (ii)   entity,
                                        entity, other than a Subsidiary,
                                                              Subsidiary, which
                                                                            which is granted by oral
                                                                                                oral or written
                                                                                                        written contract
                                        the right to control     financial or managerial decisions of the Named
                                                     control the financial
                                        Entity or any Subsidiary;
                                        Entity
                                 provided, however,
                                 provided,  however, such coverage as may be provided under this Policy for any
                                 entity described in subparagraphs (i)
                                                                    (i) and (ii) of this Definition
                                                                                         Definition shall
                                                                                                    shall be limited
                                                                                                             limited
                                           Wrongful Acts occurring
                                 solely to Wrongful       occurring in the course of the exercise of such control
                                                                                                               control of
                                 financial or managerial decisions.
                                                         decisions.
                          B.
                          B.     Application
                                 Application means the signed  signed application for the Policy,
                                                                                            Policy, including
                                                                                                    including any
                                 attachments and  and other materials or information
                                                                           information submitted in conjunction
                                                                                                       conjunction with the
                                         application. The Application shall be deemed attached to and part of this
                                 signed application.
                                 Policy.
                                 Policy. IfIf this Policy
                                                   Policy is a renewal
                                                                renewal or replacement of a previous policy or policies
                                 issued by the Insurer,
                                                   Insurer, all
                                                             all signed applications and other materials that were
                                 attached
                                 attached to and part of those previous policies shall also be considered part of the
                                 Application
                                 Application for this Policy.
                                                          Policy. With                   FLI Coverage Part (if purchased),
                                                                    With respect to the FLI                       purchased),
                                 Application
                                 Application shall also mean any public documents filed by the Named       Named Entity
                                                                                                                   Entity or
                                 any Subsidiary with any federal, state, state, local
                                                                                local or foreign regulatory agency.
                                                                                                             agency.
                          C.
                          C.     Company means: (1) the Named  Named Entity;
                                                                        Entity; (2)
                                                                                (2) any Subsidiary thereof; and (3)(3) any
                                 Affiliate thereof listed by endorsement to this Policy,
                                                                                     Policy, but solely with respect to the
                                 Coverage Part(s)
                                             Part(s) indicated on such
                                                                    such endorsement. In     In the event a bankruptcy
                                 proceeding shall
                                              shall be instituted
                                                        instituted by or against a Company, the term Company shall
                                 also mean
                                      mean the resulting debtor-in-possession
                                                            debtor-in-possession (or equivalent status outside the
                                 United
                                 United States of America),
                                                    America), if any,
                                                                  any, but only for acts on behalf of a Company.
                                                                                                         Company.
                                 Company does not include and  and coverage shall not extend under any Coverage
                                 Part for any Subsidiary or Affiliate,
                                                               Affiliate, or an Individual
                                                                                Individual Insured
                                                                                           Insured of such
                                                                                                      such Subsidiary
                                    Affiliate, for any Wrongful
                                 or Affiliate,         Wrongful Act committed, attempted,
                                                                                   attempted, or allegedly committed
                                 or attempted,
                                    attempted, during
                                                 during any time when such entity was not a Subsidiary or Affiliate.

                                                                                                                  Page 1
                                                                                                                  Page 1 of 9

                                                                                                            POOl CW (07/09)
                                                                                                        PVT P001    (07/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 5 of 127



  4,
HISCOX
HISCOX
                 Private Company
                 Private Company Management Liability
                                            Liability Insurance
                                                      Insurance Policy
                 General Terms
                 General Terms and
                               and Conditions
                                   Conditions
                 D.
                 D.   Continuity Date
                      Continuity        means the
                                  Date means     the date
                                                     date set
                                                          set forth
                                                              forth in
                                                                    in Item  4. of
                                                                       Item 4.   of the
                                                                                    the Declarations  (or
                                                                                        Declarations (or
                      Management Liability
                      Management     Liability Supplemental
                                               Supplemental Declarations
                                                              Declarations ifif issued
                                                                                issued as
                                                                                        as aa package
                                                                                              package policy)
                                                                                                       policy) as
                                                                                                               as
                      applicable for
                      applicable for each
                                     each Coverage
                                            Coverage Part
                                                       Part purchased.
                                                            purchased.
                 E.
                 E.   Coverage
                      Coverage PartPart means
                                         means each
                                                  each Coverage
                                                         Coverage Part  that is
                                                                   Part that is purchased
                                                                                purchased by by the
                                                                                                the Insured as
                                                                                                    Insured as
                      set
                      set forth
                          forth in Item 4.
                                in Item   4. of
                                             of the Declarations (or
                                                the Declarations (or Management
                                                                     Management Liability
                                                                                    Liability Supplemental
                                                                                              Supplemental
                      Declarations ifif issued
                      Declarations      issued asas aa package
                                                       package policy).
                                                               policy).
                 F.
                 F.   Coverage Part
                      Coverage     Part Limit  of Liability
                                         Limit of           means the
                                                  Liability means  the Coverage
                                                                       Coverage Part
                                                                                Part Limit
                                                                                       Limit of
                                                                                             of Liability
                                                                                                Liability set
                                                                                                          set
                      forth
                      forth in
                            in Item 4. of
                               Item 4.  of the Declarations (or
                                           the Declarations (or Management
                                                                Management Liability
                                                                            Liability Supplemental
                                                                                      Supplemental
                      Declarations ifif issued
                      Declarations      issued as
                                               as aa package
                                                     package policy).
                                                              policy).
                 G.
                 G.   Discovery Period
                      Discovery            means Discovery
                                    Period means Discovery Period as that
                                                           Period as that term
                                                                          term isis defined
                                                                                    defined in
                                                                                            in Clause
                                                                                               Clause
                      VIII. of
                      VIII. of these
                               these General
                                     General Terms
                                             Terms and
                                                    and Conditions
                                                        Conditions and
                                                                   and as
                                                                        as set
                                                                            set forth
                                                                                forth by
                                                                                       by endorsement
                                                                                          endorsement to
                                                                                                      to
                      this Policy.
                      this  Policy.
                 H.
                 H.   Domestic
                      Domestic Partner
                                 Partner means
                                           means aa person
                                                     person legally
                                                             legally recognized
                                                                     recognized as
                                                                                 as aa domestic
                                                                                       domestic oror civil
                                                                                                     civil union
                                                                                                           union
                      partner under
                      partner under the
                                     the provisions
                                          provisions of
                                                     of any
                                                        any applicable
                                                            applicable federal,
                                                                        federal, state
                                                                                 state or
                                                                                       or local
                                                                                          local law
                                                                                                law or
                                                                                                     or under
                                                                                                        under
                      the provisions
                      the provisions of
                                      of any
                                         any formal
                                             formal program
                                                    program established
                                                               established by
                                                                           by aa Company.
                                                                                 Company.
                 I.
                 I.   Full Annual Premium
                      Full Annual Premium means:
                                          means:
                      (i)
                      (i)     with
                              with regard
                                   regard to
                                           to aa canceled
                                                 canceled or   non-renewed policy,
                                                            or non-renewed policy, the
                                                                                   the total
                                                                                       total annual
                                                                                             annual premium
                                                                                                    premium
                              charged for
                              charged  for this
                                           this Policy;  or
                                                 Policy; or
                      (ii)
                      (ii)    with
                              with regard
                                   regard to
                                          to aa canceled
                                                canceled or
                                                          or non-renewed  Coverage Part,
                                                             non-renewed Coverage  Part, the
                                                                                         the total
                                                                                             total annual
                                                                                                   annual
                              premium charged
                              premium   charged for
                                                  for such
                                                      such Coverage
                                                           Coverage Part.
                                                                     Part.
                 J.
                 J.   Insurer means the
                      Insurer means the insurance
                                        insurance company
                                                  company set
                                                          set forth
                                                              forth in the Declarations.
                                                                    in the Declarations.
                 K.
                 K.   Limit of
                      Limit of Liability
                               Liability means
                                         means any
                                               any and
                                                   and all
                                                       all of
                                                           of the
                                                              the following
                                                                  following (including
                                                                            (including any
                                                                                       any sublimit
                                                                                           sublimit made
                                                                                                    made
                      part thereof)
                      part thereof) as
                                    as applicable
                                       applicable to
                                                  to this
                                                     this Policy
                                                          Policy and
                                                                 and Coverage
                                                                     Coverage Part
                                                                              Part thereof:
                                                                                   thereof: (i)
                                                                                            (i) the Policy
                                                                                                the Policy
                      Aggregate Limit of
                      Aggregate Limit  of Liability;  (ii) each
                                          Liability; (ii)  each Coverage
                                                                  Coverage Part
                                                                           Part Limit
                                                                                Limit of             (iii) the
                                                                                          Liability; (iii)
                                                                                       of Liability;       the
                      Shared Limit(s)
                      Shared Limit(s) of
                                      of Liability;
                                         Liability; and
                                                     and (iv)    each Separate
                                                            (iv) each Separate Limit
                                                                               Limit of
                                                                                     of Liability.
                                                                                        Liability.
                 L
                 L.    Management Control
                      Management         Control means:
                                                    means: (i)(i) owning
                                                                  owning interests
                                                                             interests representing
                                                                                          representing more
                                                                                                          more than
                                                                                                                  than fifty
                                                                                                                        fifty
                       percent (50%)
                      percent   (50%) of    the voting,
                                         of the  voting, appointment
                                                           appointment or    or designation
                                                                                 designation power
                                                                                                 power for
                                                                                                         for the
                                                                                                             the selection
                                                                                                                   selection of of
                      aa majority
                         majority of:
                                   of: the
                                       the board
                                            board of of directors
                                                        directors of
                                                                   of aa corporation,
                                                                           corporation, the the management
                                                                                                 management committee
                                                                                                                   committee
                       members of
                      members     of aa joint
                                        joint venture
                                               venture oror partnership,
                                                            partnership, or   or the
                                                                                   the members
                                                                                        members of  of the
                                                                                                       the management
                                                                                                           management
                       board of
                      board  of aa limited
                                   limited liability
                                             liability company;
                                                       company; or  or (ii)  having the
                                                                        (ii) having     the right,
                                                                                            right, pursuant
                                                                                                   pursuant to to written
                                                                                                                   written
                       contract or
                      contract   or the
                                    the by-laws,
                                         by-laws, charter,
                                                     charter, operating
                                                                operating agreement
                                                                              agreement or    or similar
                                                                                                 similar documents
                                                                                                          documents of   of aa
                      Company,
                       Company, to   to elect,
                                        elect, appoint
                                                appoint oror designate
                                                              designate aa majority
                                                                               majority of:of: the
                                                                                               the board
                                                                                                   board ofof directors
                                                                                                               directors of of aa
                       corporation, the
                      corporation,    the management
                                           management committee
                                                            committee of     of aa joint
                                                                                    joint venture
                                                                                          venture or
                                                                                                   or partnership,
                                                                                                      partnership, or  or the
                                                                                                                           the
                       management board
                      management        board ofof aa limited
                                                      limited liability
                                                               liability company.
                                                                         company.
                 M.
                 M.   Named Entity
                      Named        means the
                            Entity means the entity
                                             entity set
                                                    set forth
                                                        forth in
                                                              in Item
                                                                 Item 1. of the
                                                                      1. of the Declarations.
                                                                                Declarations.
                 N.
                 N.   Policy  Aggregate Limit
                      Policy Aggregate            of Liability
                                            Limit of Liability means
                                                               means the    Policy Aggregate
                                                                        the Policy            Limit of
                                                                                    Aggregate Limit  of
                      Liability set
                      Liability set forth
                                    forth in
                                          in Item 3. of
                                             Item 3. of the
                                                         the Declarations
                                                             Declarations (or
                                                                           (or Management  Liability
                                                                               Management Liability
                      Supplemental
                      Supplemental Declarations
                                      Declarations ifif issued
                                                        issued as
                                                               as aa package
                                                                     package policy).
                                                                               policy).
                 0.
                 0.   Policy
                      Policy Period
                              Period means
                                      means thethe period
                                                   period of
                                                          of time
                                                              time from
                                                                   from the
                                                                         the inception
                                                                             inception date
                                                                                        date set
                                                                                              set forth
                                                                                                   forth in
                                                                                                         in Item  2.
                                                                                                             Item 2.
                      of the
                      of the Declarations  to the
                             Declarations to  the earlier
                                                  earlier of
                                                          of the
                                                             the expiration
                                                                 expiration date
                                                                             date set
                                                                                   set forth
                                                                                       forth in Item 2.
                                                                                             in Item  2. of
                                                                                                          of the
                                                                                                             the
                      Declarations or the
                      Declarations or  the effective
                                           effective date
                                                      date of
                                                           of cancellation
                                                               cancellation of
                                                                            of this
                                                                               this Policy.
                                                                                    Policy.
                 P.
                 P.   Related  Wrongful Act(s)
                      Related Wrongful   Act(s) means
                                                means Wrongful
                                                       Wrongful Act(s)
                                                                 Act(s) which
                                                                         which are
                                                                               are the
                                                                                   the same,
                                                                                       same, repeated
                                                                                              repeated
                      or continuous,
                      or continuous, or
                                     or Wrongful
                                        Wrongful Act(s)
                                                 Act(s) which
                                                        which arise
                                                              arise from
                                                                    from aa common
                                                                            common causal
                                                                                     causal connection
                                                                                            connection

                                                                                                                      Page
                                                                                                                      Page 22 of
                                                                                                                              of 99

                                                                                                          PVT POOl
                                                                                                              P001 CW
                                                                                                                   CW (07/09)
                                                                                                                      (07:09)
             Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 6 of 127



       et,
HISCOX
HISCOX
                         Private Company Management Liability Insurance
                                                              Insurance Policy
                                                                        Policy
                         General Terms and Conditions

                               or cause the same or related damages,
                                                             damages, or a common
                                                                            common nexus or nucleus of facts.
                               Claims can allege Related Wrongful
                                                           Wrongful Act(s)
                                                                      Act(s) regardless of whether such Claims
                               involve the same or different claimants,
                                                             claimants, Insureds
                                                                        Insureds or legal causes of action.
                                                                                                    action.
                         Q.
                         Q.    Separate Limit of Liability means the applicable Separate LimitLimit of Liability (to
                                                                  Part) set forth in Item
                               the extent elected for a Coverage Part)               Item 4.
                                                                                          4. of the Declarations (or
                                                                                                                  (or
                               Management Liability
                                             Liability Supplemental
                                                       Supplemental Declarations
                                                                    Declarations if issued as a package policy).
                                                                                                           policy).
                         R.
                         R.    Shared Limit of Liability
                                                 Liability means the Shared Limit of Liability (to the extent
                               elected for a Coverage Part)
                                                          Part) set forth in Item
                                                                             Item 4.
                                                                                  4. of the Declarations (or
                                              Liability Supplemental
                               Management Liability     Supplemental Declarations
                                                                        Declarations if issued as a package policy).
                                                                                                             policy).
                         S.
                         S.    Subsidiary means:
                                          means:
                               (i)
                               (i)    any for-profit entity, whose securities are not publicly traded,
                                                                                               traded, of which the
                                      Named Entity
                                               Entity has or had Management Control
                                                                                  Control ("Controlled
                                                                                           (Controlled Entity")
                                                                                                          Entity”)
                                      either directly or indirectly through one or more other Controlled Entities;
                                      and
                                      and
                               (ii)   any not-for-profit entity under section 501(c)(3)
                                                                              501 (c)(3) of the Internal
                                                                                                Internal Revenue
                                                                                                         Revenue
                                               1986 (as amended) sponsored
                                      Code of 1986                   sponsored exclusively by a Company.
                               Notwithstanding the foregoing,
                                                     foregoing, coverage afforded under this Policy with respect to
                               a Claim
                                 Claim made against any Subsidiary or any Individual
                                                                               Individual Insureds
                                                                                          Insureds thereof shall
                               only apply for Wrongful Acts committed or allegedly committed after the effective
                               time that the Named Entity
                                                      Entity obtained
                                                             obtained Management Control
                                                                                     Control of such Subsidiary
                               and prior to the time that such Named Entity ceased to have Management
                                                                                              Management
                               Control of such Subsidiary.
                                                  Subsidiary.
                         T.
                         T.    Wrongful Act shall have the same meaning set forth
                                                                            forth in each applicable
                                        Part.
                               Coverage Part.


III. Spouses, Estates,
Ill. Spouses,                                     terms, conditions and limitations of these General Terms and
                         Subject otherwise to the terms,
     and Legal
         Legal           Conditions and
                                     and any applicable Coverage Part,
                                                                    Part, coverage shall
                                                                                     shall extend to Loss arising
     Representatives     from any Claim for the Wrongful
                                                Wrongful Acts of an Individual
                                                                      Individual Insured
                                                                                  Insured made against:
                         A.
                         A.    the estates,
                                   estates, heirs or legal
                                                     legal representatives of deceased
                                                                              deceased Individual
                                                                                        Individual Insureds,
                                                                                                   Insureds, and
                                                             Individual Insureds
                               the legal representatives of Individual  Insureds in the event of such Individual
                                                                                                      Individual
                               Insured's
                               Insured’s incompetency, insolvency or bankruptcy,
                                                                         bankruptcy, provided such persons were
                               Individual
                               Individual Insureds
                                           Insureds at the time the Wrongful Acts upon
                                                                                     upon which
                                                                                           which such Claims are
                               based were committed; or
                         B.
                         B.    the lawful spouse (whether such status is derived
                                                                              derived by reason
                                                                                           reason of statutory law,
                                                                                                               law,
                               common
                               common law or otherwise of any applicable jurisdiction
                                                                                jurisdiction in the world) or Domestic
                                                                                                              Domestic
                               Partner of anan Individual
                                               Individual Insured
                                                            Insured for all Claims arising
                                                                                     arising solely out of his or her
                               status as the spouse
                                              spouse or Domestic
                                                           Domestic Partner
                                                                       Partner of an Individual
                                                                                      Individual Insured,
                                                                                                   Insured, including a
                               Claim that seeks damages recoverable from    from marital
                                                                                  marital community property,
                                                                                                       property, property
                               jointly held
                                       held by the Individual
                                                    Individual Insured
                                                                Insured and the spouse or Domestic
                                                                                               Domestic Partner,
                                                                                                           Partner, or
                                                      from the Individual
                               property transferred from        Individual Insured
                                                                             Insured to the spouse or Domestic
                               Partner; provided,
                                          provided, however,
                                                     however, this extension
                                                                     extension shall not afford coverage for any
                               Claim
                               Claim for any actual
                                                actual or alleged
                                                          alleged Wrongful
                                                                   Wrongful Act of the spouse or Domestic
                                                                                                      Domestic
                               Partner,
                               Partner, subject to the Policy's
                                                          Policy’s terms,
                                                                   terms, conditions and Exclusions.
                                                                                            Exclusions.



                                                                                                               Page
                                                                                                               Page 3 of 9

                                                                                                     PV1 P001
                                                                                                     PVT POOl CW (07/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 7 of 127



        4,’
        4e,
HISCOX
HISCOX
                          Private Company Management Liability Insurance
                                                               Insurance Policy
                          General
                          General Terms and
                                        and Conditions

IV.
IV. Limits
    Limits of Liability   Regardless
                          Regardless of the
                                          the number of   Claims made during
                                                       of Claims         during the
                                                                                the Policy Period
                                                                                            Period or Discovery
                          Period
                          Period (if applicable),
                                      applicable), or any Claim
                                                          Claim deemed
                                                                 deemed to be made during the Policy Period
                                                                                                         Period or
                          Discovery Period pursuant to   to Clause VI.B.
                                                                    VI.B. or VI.C.,
                                                                             VI.C., the maximum
                                                                                        maximum the Insurer
                                                                                                      Insurer shall
                                                                                                              shall be
                          liable
                          liable to pay for all
                                            all covered Loss (including
                                                              (including Defense Costs)
                                                                                    Costs) under this Policy shall
                                                                                                             shall be
                                                                                                                   be
                          as follows:
                              follows:
                          A.
                          A.     The Policy
                                     Policy Aggregate Limit of Liability shall
                                                                          shall be the maximum amount for all
                                                                                                          all
                                 Loss
                                 Loss under the Policy for any and
                                                               and all
                                                                   all Coverage  Parts.
                                                                       Coverage Parts.
                          B.
                          B.     The Coverage
                                     Coverage Part Limit of Liability shall
                                                                      shall be     maximum amount for all
                                                                            be the maximum             all Loss
                                 under the respective
                                           respective Coverage Part for which
                                                                        which such
                                                                               such amount is designated.
                                                                                              designated.
                                 Subject
                                 Subject to subparagraphs C. C. or D.
                                                                   D. below,
                                                                      below, a Coverage Part Limit of Liability may
                                 either be a Shared
                                             Shared Limit of Liability or a Separate Limit
                                                                                        Limit of Liability,
                                                                                                 Liability, depending
                                                                                                            depending
                                 upon
                                 upon how designated
                                            designated in
                                                       in Item
                                                          Item 4.
                                                                4. of the Declarations (or Management
                                                                                           Management Liability
                                 Supplemental
                                 Supplemental Declarations if issued
                                                                issued as a package policy).
                                                                                      policy).
                          C.
                          C.                     each Coverage Part Limit of Liability
                                              to each
                                 With respect to                               Liability designated
                                                                                          designated in
                                                                                                     in Item
                                                                                                        Item 4.
                                                                                                             4. of
                                 the Declarations (or Management Liability Supplemental
                                 the                                       Supplemental Declarations if issued as
                                 a package
                                   package policy)
                                            policy) as part of a Shared          Liability:
                                                                 Shared Limit of Liability:
                                The Shared
                                     Shared Limit of Liability shall be   the maximum amount for all
                                                                      be the                          all Loss under
                                any and
                                     and all
                                         all Coverage Parts set forth
                                                                  forth in
                                                                        in Item
                                                                           Item 4.
                                                                                4. of the Declarations (or
                                Management Liability Supplemental
                                                         Supplemental Declarations if issued
                                                                                        issued as
                                                                                                as a package policy)
                                                                                                               policy) as
                                                                                                                        as
                                part thereof,
                                     thereof, regardless
                                               regardless of any amounts remaining
                                                                           remaining under a participating Coverage
                                Part Limit of Liability.
                                                Liability. The Shared
                                                               Shared Limit of Liability shall
                                                                                            shall be part of,
                                                                                                          of, and
                                                                                                              and not in
                                                                                                                       in
                                addition to,
                                         to, the
                                             the Policy Aggregate Limit of Liability.
                                                                               Liability.
                          D.
                          D.    With
                                With respect to each Coverage Part Limit of Liability
                                                                              Liability designated in
                                                                                                   in Item 4.
                                                                                                            4. of
                                the Declarations (or Management Liability Supplemental
                                                                          Supplemental Declarations if issued
                                                                                                         issued as
                                a package policy)
                                           policy) as a Separate Limit
                                                                 Limit of Liability:
                                                                          Liability:
                                The Separate Limit of Liability shall
                                                                 shall be
                                                                       be the maximum
                                                                               maximum amount for all  all Loss under
                                the respective           Part for which
                                    respective Coverage Part      which such
                                                                         such amount is designated.
                                                                                          designated. The
                                Separate Limit of Liability shall
                                                            shall be part of,
                                                                          of, and
                                                                              and not in
                                                                                      in addition to, the Policy
                                                                                         addition to,
                                Aggregate Limit of Liability.
                                Aggregate           Liability.


V. Retention
V. Retention              The Retentions
                               Retentions set forth
                                              forth in
                                                    in the
                                                       the Declarations are separate    Retentions pertaining
                                                                             separate Retentions   pertaining only to
                          the
                          the applicable Coverage Part
                                                     Part for which
                                                               which they are
                                                                          are set forth
                                                                                  forth in the Declarations.
                                                                                        in the Declarations. The
                          application
                          application of a Retention
                                           Retention under oneone Coverage
                                                                  Coverage Part shall
                                                                                  shall not reduce the Retention
                                                                                                        Retention
                          under any other Coverage Part.Part.
                          In the
                          In the event a Claim
                                         Claim triggers a Retention
                                                          Retention in
                                                                    in multiple
                                                                       multiple Coverage Parts,
                                                                                         Parts, then
                                                                                                then the following
                          shall apply:
                          shall apply:
                          A.
                          A.    with regard
                                with                   which is
                                      regard to Loss which    is payable under any Coverage
                                                                                    Coverage Part which
                                                                                                     which is
                                                                                                           is subject
                                to a Separate Limit of Liability,    the Retention
                                                          Liability, the Retention applicable to
                                                                                               to such
                                                                                                  such Loss pursuant
                                to the Retention
                                        Retention Clause of such
                                                              such Coverage Part (or pursuant to any applicable
                                                                                                        applicable
                                endorsement)
                                endorsement) shall
                                                 shall apply separately to
                                                                         to such
                                                                            such Loss,  and the applicable Retention
                                                                                 Loss, and                 Retention
                                for such
                                    such Coverage Part shall
                                                           shall not be reduced
                                                                         reduced by  payments of Loss
                                                                                  by payments      Loss made
                                                                                                        made towards
                                                                                                               towards
                                the Retention
                                     Retention required
                                                required under any other Coverage Part;Part; and
                          B.
                          B.    with regard to Loss
                                with           Loss which
                                                    which is payable under any Coverage
                                                                                 Coverage Part which
                                                                                                 which is subject
                                to a Shared Limit of Liability,
                                                     Liability, the highest applicable Retention
                                                                                       Retention of any Coverage

                                                                                                               Page
                                                                                                               Page 4 of
                                                                                                                      of 9

                                                                                                      PVT P001 cw (07/09)
                                                                                                          POOl CW (07/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 8 of 127



       4,
HISCOX
HISCOX
                           Private
                           Private Company Management Liability Insurance
                                                                Insurance Policy
                                                                          Policy
                           General Terms and Conditions

                                  Part triggered under such Shared Limit of Liability shall
                                                                                      shall be deemed the
                                  Retention applicable to Loss arising from such
                                  Retention                                 such Claim.
                                                                                 Claim.


VI.
VI. Reporting
    Reporting and Notice                                 given in writing at the address set forth in Item
                           Notice hereunder shall be given                                                   Item 7.
                                                                                                                   7. of the
                           Declarations. (and Item
                                                 Item 6 of the Common Declaration if issued as a package policy)      policy)
                           Notice shall reference the policy number set forth forth in
                                                                                     in the Declarations, as well as the
                           Coverage Part(s)
                                       Part(s) under which
                                                       which the Claim
                                                                 Claim is being noticed.
                                                                                   noticed. IfIf mailed,
                                                                                                 mailed, the date of mailing
                           shall constitute the date that such
                                                             such notice was givengiven and
                                                                                          and proof of mailing shallshall be
                           sufficient proof of notice.
                                               notice.
                           With
                           With respect to all Coverage Parts,
                                                           Parts, the following
                                                                      following shall apply:
                           A.
                           A.    The Insureds
                                     Insureds shall,
                                                shall, as a condition precedent to the obligations of the Insurer
                                                                                                          Insurer
                                 under this Policy,
                                            Policy, give written
                                                         written notice to the Insurer
                                                                               Insurer of any Claim made against an
                                 Insured as soon
                                 Insured     soon as practicable.
                                                       practicable.
                           B.
                           B.    IfIf written notice of a Claim
                                                          Claim has been
                                                                     been given
                                                                            given to the Insurer
                                                                                         Insurer pursuant to Clause VI.A.
                                 above, then any ClaimClaim which
                                                             which is subsequently made against the Insureds
                                                                                                          Insureds and
                                                                                                                    and
                                 reported to the Insurer
                                                    Insurer alleging,
                                                             alleging, arising out of,
                                                                                   of, based upon
                                                                                              upon or attributable to the
                                 facts alleged in the Claim for which such such notice has been given,
                                                                                                   given, or alleging any
                                 Wrongful
                                 Wrongful Act which is the same as or is a Related Wrongful Act to that alleged     alleged
                                 in the Claim of which
                                                    which such
                                                           such notice has been given,
                                                                                   given, shall
                                                                                           shall be considered
                                                                                                    considered made at
                                 the time such
                                             such notice was originally given
                                                                          given pursuant to Clause VI.A. above.
                           C.
                           C.    If during the Policy Period or the Discovery Period
                                                                                 Period (if applicable) the Insured(s)
                                                                                                              Insured(s)
                                 shall
                                 shall become aware of any circumstances which may reasonably be expected  expected to
                                                Claim being
                                 give rise to a Claim  being made against the Insured(s)
                                                                                Insured(s) and shall give written
                                 notice to the Insurer
                                               Insurer of the circumstances,
                                                              circumstances, the Wrongful
                                                                                  Wrongful Act allegations
                                 anticipated and
                                              and the reasons for anticipating such a Claim, with full
                                                                                                    full particulars as
                                    dates, persons and
                                 to dates,          and entities involved,
                                                                 involved, then any Claim which is subsequently
                                 made against the Insureds
                                                    Insureds and reported to the Insurer
                                                                                   Insurer alleging,
                                                                                            alleging, arising
                                                                                                       arising out of,
                                                                                                                   of,
                                 based upon or attributable to such circumstances or alleging any Wrongful
                                                                                                       Wrongful Act
                                 which is the same as or is a Related Wrongful
                                                                        Wrongful Act to that alleged or contained in
                                 such
                                 such circumstances, shall be considered made at the time such notice of such   such
                                 circumstances was originally reported.
                           D.
                           D.    Any matter which
                                            which could
                                                  could involve the payment of Reputation
                                                                                Reputation Loss
                                                                                           Loss under the D&O
                                                                                                          D&O
                                 Coverage Part shall be reported to the Insurer
                                                                        Insurer in the same manner as a Claim
                                                                                                        Claim
                                              VI.A. above.
                                 under Clause VI.A. above.
                           E.
                           F.    Any matter which
                                            which could involve the payment of Voluntary Compliance LossLoss
                                 under the FLI
                                           FLI Coverage Part shall be reported to the Insurer
                                                                                      Insurer in the same manner
                                 as a Claim under Clause VI.A. above.
                                                                above.
                           The Insured(s)
                                Insured(s) shall,
                                             shall, as a condition precedent to exercising any right to coverage under
                           this Policy,
                                Policy, give to the Insurer
                                                    Insurer such
                                                             such information, assistance and cooperation as the
                           Insurer
                           Insurer may reasonably require,
                                                       require, and shall include in any notice under Clause VI.A., B.,
                                                                                                                     B.,
                           C.,
                           C., D.
                               D. or E.
                                     E. above a description of the Claim
                                                                     Claim or circumstances, the nature of any alleged
                           Wrongful Acts,
                           Wrongful    Acts, the nature of the alleged or potential damage,
                                                                                     damage, the names of all actual or
                                     claimants, the names of all actual or potential defendants,
                           potential claimants,                                        defendants, and
                                                                                                   and the manner inin
                           which
                           which such
                                  such Insured
                                        Insured first became aware of the Claim or circumstances.



                                                                                                                  Page 5 of 9

                                                                                                        PVT P001    (07/09)
                                                                                                            POOl CW (07/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 9 of 127




HISCOX
HISCOX
                         Private Company Management Liability Insurance Policy
                         Private
                         General Terms and
                                       and Conditions

VII. Cancellation
VII. Cancellation                              individual Coverage Part
                         This Policy or any individual                Part may be canceled by the NamedNamed Entity at
                         any time by either surrendering or mailing written
                                                                          written notice to the Insurer
                                                                                                Insurer or its authorized
                                                                                                                authorized
                                             which Coverage Part(s)
                                         (i) which
                         agent stating: (i)                      Part(s) is/are to be canceled or that the entire Policy
                         is to be canceled; and (ii)(ii) when
                                                         when thereafter such
                                                                          such cancellation shall
                                                                                              shall be effective.
                                                                                                       effective. In
                                                                                                                   In no
                         event shall such
                                      such cancellation
                                             cancellation be effective prior to the Insurer's
                                                                                      Insurer’s receipt of such notice or
                         such surrender.
                                surrender.
                         This Policy may be canceled by or on  on the behalf of the Insurer
                                                                                      Insurer only in the event of non-
                                                                                                                   non
                         payment of premium
                                      premium by the Insured.
                                                        Insured. InIn the event of non-payment of premium
                                                                                                     premium by the
                         Insured,      Insurer may cancel this Policy by written notice stating when,
                         Insured, the Insurer                                                       when, not less than
                         fifteen (15) days thereafter,
                                           thereafter, the cancellation shall
                                                                          shall be effective.
                                                                                   effective. The mailing of such
                                                                                                             such
                         notice as aforesaid shall                          notice. The Policy
                                              shall be sufficient proof of notice.        Policy Period terminates at
                         the date and hour specified
                                             specified in
                                                       in such notice,
                                                                notice, or at the date and time of surrender.
                                                                                                    surrender.
                         IfIf the Policy
                                  Policy or any Coverage Part                                   Entity, the Insurer
                                                         Part shall be canceled by the Named Entity,        Insurer
                         shall retain the short rate proportion of the applicable premium
                                                                                  premium herein.
                                                                                          herein.
                                  Policy is canceled by the Insurer,
                         IfIf the Policy                     Insurer, the Insurer
                                                                          Insurer shall
                                                                                  shall retain
                                                                                        retain the pro rata proportion of
                         the applicable premium herein.
                                                     herein.
                         Payment or tender of any unearned premium
                                                              premium by the Insurer
                                                                               Insurer shall not be a condition
                         precedent to the effectiveness of cancellation,
                                                           cancellation, but such payment shall
                                                                                           shall be made as soon
                         as practicable.
                         If                limitation relating to the giving of notice as set forth above is also set forth
                         If the period of limitation
                         in any law controlling
                                     controlling the construction thereof,
                                                                     thereof, the period set forth above shall be
                         deemed to be amended so as to be equal to the minimum period of limitation set forth in         in
                         the controlling law.
                                          law.


VIII. Discovery Period   A.
                         A.     Cancellation or Non-Renewal
                                Cancellation
                                IfIf the Policy or any Coverage Part is either cancelled or not renewed for any
                                                                       premium, the Named Entity shall
                                reason other than non-payment of premium,                          shall have the
                                right to purchase a Discovery Period for a length of time indicated by
                                                        Policy, subject to the following:
                                endorsement to this Policy,
                                (i)
                                (i)     The premium
                                            premium for the purchased Discovery Period shall be the Full  Full Annual
                                        Premium
                                        Premium multiplied by the applicable percentage amount set forthforth by
                                                                           such percentage is set forth,
                                        endorsement to this Policy. If no such                    forth, or the
                                        percentage is set forth as "to
                                                                   “to be determined,"
                                                                          determined,” then
                                                                                       then the premium for such
                                                                                                              such
                                        Discovery
                                        Discovery Period shall be an an amount as the Insurer
                                                                                       Insurer may reasonably
                                        decide.
                                        decide.
                                (ii)
                                (ii)    Unless notice of election and
                                                                  and the premium contemplated above are
                                                        Insurer within
                                        received by the Insurer  within thirty (30)
                                                                               (30) days of the cancellation or non-
                                        renewal
                                        renewal date,
                                                date, the Insured's
                                                          Insured’s rights contained in this Clause shall lapse.
                                                                                                             lapse.
                                (iii)
                                (iii)        Insured shall have the right to give the Insurer
                                        The Insured                                   Insurer written
                                                                                              written notice of
                                        Claims first made against any Insured
                                                                        Insured during the Discovery Period,
                                                                                                          Period, but
                                        only for Wrongful Acts occurring: (1) in the event of a cancellation,
                                                                                                 cancellation, prior to
                                        the termination                                   Part; or (2) in the event of a
                                            termination date for the Policy or Coverage Part;
                                        nonrenewal, prior to the end of the Policy Period.
                                        nonrenewal,                                 Period.
                                (iv)
                                (iv)                                       Discovery Period shall not apply to a
                                        Notwithstanding the foregoing, the Discovery

                                                                                                                 Page 6 of 99

                                                                                                       PVT P001
                                                                                                           POOl CW (07/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 10 of 127



   4,
   et,
HISCOX
HISCOX
                        Private
                        Private Company Management Liability
                                                   Liability Insurance
                                                             Insurance Policy
                                                                       Policy
                        General Terms and Conditions

                                      Reputation Risk Event occurring during the Discovery
                                                                                 Discovery Period.
                                                                                           Period.
                        B.
                        B.            in Control
                               Change in
                               IfIf there is a Change in
                                                      in Control as defined in
                                                                            in Clause IX.
                                                                                       IX. of these General
                                                                                                     General Terms
                               and Conditions,
                                       Conditions, the Named Entity
                                                              Entity shall
                                                                     shall have the right within
                                                                                           within thirty (30)
                                                                                                         (30) days
                               before the end of the Policy Period to request anan offer from
                                                                                          from the Insurer
                                                                                                    Insurer of a
                               Discovery
                               Discovery Period for a length of time that does not exceed
                                                                                      exceed those lengths offered
                               by endorsement to this Policy per subparagraph
                                                                   subparagraph A.A. above and
                                                                                             and subject to such
                                                                                                              such
                               terms, conditions
                               terms,    conditions and premium as the Insurer
                                                                       Insurer may reasonably decide.
                                                                                                   decide.
                               In the event of a Change in
                                                         in Control,
                                                            Control, the right to a Discovery Period
                                                                                              Period shall not
                                                                                         B.
                               otherwise exist except as indicated in this subparagraph B.
                        C.
                        C.     General
                               IfIf any premium
                                        premium is owed for the Policy,
                                                                 Policy, any premium
                                                                             premium received from
                                                                                                from the Named
                                                                                                          Named
                               Entity shall first be applied
                                                     applied to the premium owing for the Policy
                                                                                           Policy with the remainder
                               applied to the premium
                                               premium for the Discovery Period.
                                                                             Period. The Discovery Period
                                                                                                      Period shall
                               not take effect unless the outstanding premium
                                                                         premium for the Policy is paid in full and the
                                                              Period is paid when due.
                               premium for the Discovery Period                    due.


IX.
IX. Change in
           in Control
              Control   IfIf during the Policy Period:
                                               Period:
                        A.
                        A.     the Named Entity shallshall consolidate with or merge into,
                                                                                     into, or sell all
                                                                                                   all or substantially
                               all of its assets to any other person or entity or group of persons or entities acting
                               all                                                                               acting
                               in
                               in concert; or
                        B.
                        B.     any person
                                   person or entity or group of persons or entities acting in
                                                                                           in concert shall acquire
                               Management Control
                                             Control of the Named
                                                             Named Entity;
                        (any of the above events herein
                                                 herein referred to as a "Change
                                                                         “Change In
                                                                                 In Control"),
                                                                                    Control”),
                        then coverage under this Policy and
                                                         and any purchased
                                                                 purchased Coverage PartPart shall
                                                                                             shall continue until
                                                                                                            until
                        termination of such Policy
                                            Policy or Coverage Part,
                                                                Part, but only with respect to Claims alleging
                        Wrongful Acts committed, attempted or allegedly committed or attempted by the
                        Insureds
                        Insureds before such Change In  In Control.
                                                           Control.
                        This Policy and
                                    and any purchased Coverage Part may not be canceled after the effective
                        time of the Change In
                                            In Control.
                                               Control. The Named Entity
                                                                    Entity shall also have the right to an offer
                               Insurer of a Discovery
                        by the Insurer      Discovery Period described in
                                                                       in Clause VIII. of these General Terms
                        and
                        and Conditions.
                        The Named Entity shall
                                            shall give the Insurer
                                                           Insurer written
                                                                    written notice of the Change In In Control as
                        soon as practicable,
                                practicable, but no later than thirty (30)
                                                                      (30) days after the effective date of the
                                In Control
                        Change In  Control together with such
                                                            such other information as the Insurer
                                                                                           Insurer may require.
                                                                                                         require.


X. Subrogation
X. Subrogation          In
                         In the event of any payment under this Policy,
                                                                      Policy, the Insurer
                                                                                  Insurer shall be subrogated to the
                        extent of such payment to all  all the Insureds'
                                                                Insureds’ rights of recovery thereof,
                                                                                             thereof, and the Insureds
                                                                                                                Insureds
                        shall execute all
                                        all papers required and shall do everything that may be necessary to
                        secure such rights,
                                       rights, including
                                               including the execution of such documents necessary to enable the
                        Insurer
                        Insurer to effectively bring suit in in the name of any Insured.
                                                                                   Insured. In
                                                                                            In no event,
                                                                                                   event, however,
                                                                                                          however, shall
                                                                                                                    shall
                        the Insurer
                              Insurer exercise its rights of subrogation against an Individual
                                                                                        Individual Insured
                                                                                                    Insured under this
                         Policy unless such Individual      Insured has been convicted of a criminal
                                               Individual Insured                               criminal act,
                                                                                                         act, or been
                                                                                                                 been

                                                                                                               Page 7 of 9
                                                                                                               Page      9

                                                                                                      PVT         (07/09)
                                                                                                          POOl CW (07.`09)
                                                                                                      PVT P001
             Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 11 of 127



       et,
HISCOX
HISCOX
                           Private Company
                           Private Company Management Liability
                                                      Liability Insurance
                                                                Insurance Policy
                           General Terms
                           General Terms and
                                         and Conditions
                                             Conditions

                           determined by
                           determined   by aa final
                                              final adjudication
                                                    adjudication to
                                                                 to have
                                                                    have committed
                                                                          committed aa dishonest
                                                                                       dishonest or
                                                                                                 or fraudulent
                                                                                                    fraudulent act
                                                                                                               act or
                                                                                                                   or to
                                                                                                                      to
                           have obtained
                           have   obtained any
                                           any profit
                                                 profit or
                                                        or advantage
                                                           advantage to
                                                                      to which
                                                                         which such Individual Insured
                                                                               such Individual           was not
                                                                                               Insured was   not legally
                                                                                                                 legally
                           entitled.
                           entitled.
                           Additionally, in
                           Additionally,   in the
                                              the event
                                                   event that
                                                          that the
                                                                the Insurer
                                                                     Insurer shall
                                                                               shall for
                                                                                     for any
                                                                                         any reason
                                                                                                reason pay     Indemnifiable Loss
                                                                                                         pay Indemnifiable       Loss
                           on behalf
                           on  behalf of
                                       of an
                                          an Individual
                                               Individual Insured,
                                                            Insured, thethe Insurer's    subrogation rights
                                                                            Insurer’s subrogation         rights shall
                                                                                                                  shall include,
                                                                                                                        include, but
                                                                                                                                  but
                           not be
                           not be limited
                                   limited to,
                                             to, the
                                                 the assertion
                                                      assertion ofof indemnification
                                                                     indemnification or or contribution
                                                                                            contribution rights
                                                                                                            rights with
                                                                                                                   with respect
                                                                                                                         respect to
                                                                                                                                  to
                           any
                           any such
                                such payments
                                      payments itit makes
                                                       makes or or advances.
                                                                   advances. Additionally,
                                                                                 Additionally, upon
                                                                                                  upon the
                                                                                                         the Insurer    making any
                                                                                                              Insurer making     any
                           payment of
                           payment    of Loss
                                         Loss within
                                                  within the
                                                         the Retention,    the Insurer
                                                              Retention, the    Insurer shall
                                                                                          shall have
                                                                                                  have aa direct
                                                                                                           direct contractual
                                                                                                                   contractual right
                                                                                                                                right
                           under
                           under this
                                  this Policy
                                       Policy to to recover
                                                    recover from
                                                              from the
                                                                     the Company,
                                                                         Company, or   or in
                                                                                          in the
                                                                                              the event
                                                                                                   event ofof the
                                                                                                              the bankruptcy
                                                                                                                   bankruptcy ofof the
                                                                                                                                   the
                           Company, from
                           Company,      from the
                                                the debtor-in-possession
                                                     debtor-in-possession (or  (or equivalent
                                                                                   equivalent status
                                                                                                  status outside
                                                                                                           outside the
                                                                                                                    the United
                                                                                                                         United
                           States) such
                           States)   such Loss
                                            Loss which
                                                   which was
                                                           was paid
                                                                 paid within
                                                                       within the
                                                                              the Retention.
                                                                                   Retention. Such Such direct
                                                                                                          direct contractual
                                                                                                                  contractual right
                                                                                                                               right of
                                                                                                                                     of
                           recovery
                           recovery against
                                      against thethe Company
                                                      Company shallshall be
                                                                         be in
                                                                             in addition
                                                                                addition toto and
                                                                                               and independent
                                                                                                    independent of  of the
                                                                                                                        the Insurer's
                                                                                                                            Insurer’s
                           subrogation right
                           subrogation    right pursuant
                                                  pursuant toto this
                                                                this Clause
                                                                      Clause X.
                                                                              X. and
                                                                                 and any
                                                                                       any other
                                                                                             other rights
                                                                                                     rights the  Insurer may
                                                                                                             the Insurer   may have
                                                                                                                                 have
                           under applicable
                           under  applicable law.law.


XI. Other
XI. Other Insurance
          Insurance        With respect
                           With   respect to
                                          to all
                                             all Coverage
                                                  Coverage Parts,      other than
                                                               Parts, other    than the
                                                                                     the EPLI
                                                                                         EPLI Coverage
                                                                                               Coverage Part,
                                                                                                           Part, such
                                                                                                                  such insurance
                                                                                                                        insurance
                           as is
                           as is provided
                                  provided by
                                            by this
                                                 this Policy  shall apply
                                                      Policy shall  apply only
                                                                            only as
                                                                                  as excess
                                                                                     excess over
                                                                                             over any
                                                                                                  any other
                                                                                                       other valid
                                                                                                              valid and
                                                                                                                     and
                           collectible
                           collectible insurance,
                                       insurance, unless
                                                      unless such
                                                              such other
                                                                     other insurance
                                                                            insurance isis expressly
                                                                                           expressly written
                                                                                                     written to
                                                                                                              to be
                                                                                                                 be excess
                                                                                                                     excess over
                                                                                                                             over
                           any applicable
                           any   applicable Limit
                                             Limit ofof Liability  for this
                                                        Liability for  this Policy  or any
                                                                             Policy or  any Coverage
                                                                                            Coverage Part.     This Policy
                                                                                                       Part. This    Policy
                           specifically shall
                           specifically shall be
                                               be excess
                                                    excess ofof any
                                                                any other
                                                                     other policy
                                                                             policy pursuant
                                                                                    pursuant to
                                                                                              to which
                                                                                                 which any
                                                                                                        any other
                                                                                                             other insurer
                                                                                                                    insurer has
                                                                                                                            has aa
                           duty
                           duty to
                                 to defend
                                    defend aa Claim
                                               Claim forfor which
                                                            which this
                                                                   this Policy
                                                                         Policy may
                                                                                 may bebe obligated
                                                                                          obligated to
                                                                                                    to pay
                                                                                                       pay Loss.
                                                                                                            Loss.
                           Such insurance
                           Such insurance asas is
                                                is provided
                                                   provided by
                                                            by the
                                                               the EPLI  Coverage Part
                                                                   EPLI Coverage         shall be
                                                                                    Part shall be primary
                                                                                                  primary unless
                                                                                                          unless
                           expressly
                           expressly written
                                     written to  be excess
                                             to be   excess over
                                                            over other
                                                                 other applicable
                                                                       applicable insurance.
                                                                                  insurance.
                           With respect
                           With  respect toto all
                                              all Coverage
                                                    Coverage Parts,
                                                                 Parts, in
                                                                        in the
                                                                            the event
                                                                                  event of
                                                                                         of aa Claim
                                                                                                Claim against
                                                                                                       against an an Insured      arising
                                                                                                                     Insured arising
                           out of
                           out  of his
                                   his or
                                       or her
                                          her service
                                               service as  as an
                                                              an Outside
                                                                  Outside Entity
                                                                             Entity Executive,
                                                                                      Executive, or  or aa Claim
                                                                                                           Claim against
                                                                                                                   against an  an Insured
                                                                                                                                  Insured
                           for
                           for the  Insured’s liability
                               the Insured's      liability with
                                                            with respect
                                                                 respect toto aa leased   Employee or
                                                                                 leased Employee         or independent
                                                                                                            independent contractor
                                                                                                                              contractor
                           Employee
                           Employee as   as described
                                             described in  in the
                                                              the Definition
                                                                   Definition ofof Employee
                                                                                   Employee in   in the
                                                                                                    the applicable
                                                                                                         applicable Coverage
                                                                                                                      Coverage Part, Part,
                           coverage
                           coverage as as is
                                          is afforded
                                              afforded by  by this
                                                              this Policy
                                                                   Policy shall
                                                                           shall bebe specifically
                                                                                      specifically excess
                                                                                                     excess of of any:
                                                                                                                  any: (i)
                                                                                                                       (i)
                           indemnification provided
                           indemnification    provided by   by such
                                                               such Outside
                                                                     Outside Entity      or leasing
                                                                                 Entity or    leasing company;
                                                                                                       company; and and (ii)
                                                                                                                           (ii) any
                                                                                                                                any other
                                                                                                                                     other.
                           insurance provided
                           insurance    provided to  to such
                                                        such Outside
                                                               Outside Entity,
                                                                         Entity, leasing
                                                                                    leasing company
                                                                                              company or  or independent
                                                                                                             independent contractor.
                                                                                                                                contractor.


XII. Representations
Xli.                 and
     Representations and   In granting coverage
                           In granting coverage under
                                                  under this
                                                         this Policy,
                                                              Policy, it is agreed
                                                                      it is  agreed that
                                                                                      that the
                                                                                           the Insurer
                                                                                               Insurer has
                                                                                                         has relied
                                                                                                             relied upon
                                                                                                                    upon the
                                                                                                                          the
     Severability
     Severability          statements   and representations
                           statements and    representations contained
                                                              contained in  in the
                                                                               the Application
                                                                                    Application for
                                                                                                  for this
                                                                                                      this Policy as being
                                                                                                           Policy as being
                           accurate and
                           accurate  and complete.
                                          complete. All
                                                     All such
                                                         such statements
                                                               statements and  and representations
                                                                                    representations areare the
                                                                                                           the basis
                                                                                                               basis of
                                                                                                                     of this
                                                                                                                        this
                           Policy and
                           Policy and are  to be
                                       are to be considered
                                                 considered asas incorporated
                                                                  incorporated intointo this
                                                                                        this Policy.
                                                                                             Policy.
                           The Insureds
                           The              agree that
                                Insureds agree      that in
                                                          in the
                                                              the event
                                                                   event that
                                                                           that the
                                                                                the particulars
                                                                                    particulars and
                                                                                                and statements
                                                                                                     statements contained
                                                                                                                    contained inin
                           the Application
                           the  Application areare not
                                                    not accurate
                                                         accurate and and complete
                                                                            complete and
                                                                                      and materially
                                                                                            materially affect
                                                                                                       affect either
                                                                                                               either the
                                                                                                                      the
                           acceptance of
                           acceptance    of the
                                            the risk
                                                 risk or
                                                       or the
                                                          the hazard
                                                                hazard assumed
                                                                         assumed by  by the
                                                                                        the Insurer  under the
                                                                                            Insurer under     the Policy,
                                                                                                                  Policy, then
                                                                                                                          then this
                                                                                                                                 this
                           Policy shall be
                           Policy shall be void
                                             void ab
                                                   ab initlo
                                                       initio as
                                                               as to
                                                                   to any
                                                                      any Insured    who knew
                                                                           Insured who     knew as
                                                                                                 as of
                                                                                                    of the
                                                                                                        the inception
                                                                                                            inception date
                                                                                                                        date of
                                                                                                                             of the
                                                                                                                                 the
                           Policy Period
                           Policy  Period of of the
                                                the facts
                                                     facts that
                                                            that were
                                                                  were not
                                                                         not accurately
                                                                              accurately and
                                                                                          and completely
                                                                                               completely disclosed
                                                                                                             disclosed in
                                                                                                                        in the
                                                                                                                           the
                           Application (whether
                           Application    (whether or or not
                                                          not such
                                                                such Insured     knew that
                                                                      Insured knew     that such
                                                                                             such facts
                                                                                                  facts were
                                                                                                         were not   accurately and
                                                                                                                not accurately    and
                           completely disclosed
                           completely   disclosed in in the
                                                        the Application).
                                                              Application). Solely
                                                                                 Solely for
                                                                                        for purposes
                                                                                            purposes ofof determining
                                                                                                          determining whether
                                                                                                                         whether
                           this Policy
                           this Policy shall
                                       shall be
                                              be void
                                                  void abab initio
                                                             initio as
                                                                    as to
                                                                        to an
                                                                           an Insured,   such aforesaid
                                                                               Insured, such   aforesaid knowledge
                                                                                                           knowledge possessed
                                                                                                                         possessed
                           by any
                           by  any Insured    shall not
                                   Insured shall     not be
                                                          be imputed
                                                               imputed to to any
                                                                             any other
                                                                                  other Insured.
                                                                                        Insured.



                                                                                                                               Page
                                                                                                                               Page 88 of
                                                                                                                                       of 99

                                                                                                                    PVT
                                                                                                                    PVT POOl
                                                                                                                        P001 CW
                                                                                                                             CW (07/09)
                                                                                                                                (07/09)
             Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 12 of 127



   eto
HISCOX
HISCOX
                             Private Company Management Liability Insurance
                             Private                              Insurance Policy
                             General
                             General Terms and Conditions

XIII.
XIII. Notice and
             and Authority ItIt is agreed that the Named
                                                   Named Entity shall
                                                                 shall act on
                                                                           on behalf of its Subsidiaries and all
                                                                                                               all
                           Insureds
                           lnsureds with respect to the giving of notice of any Claim,
                                                                                  Claim, the giving and receiving of
                           notice of cancellation
                                        cancellation and non-renewal,
                                                         non-renewal, the payment of premiums and the receiving of
                           any return
                                   return premiums that may become due under this Policy,
                                                                                     Policy, the receipt and
                                                                                                          and
                           acceptance of any endorsements issuedissued to form a part of this Policy,
                                                                                              Policy, the exercising
                                                                                                          exercising or
                           declining of the right to tender the defense of a Claim to the Insurer
                                                                                             Insurer and
                                                                                                      and the exercising
                           or declining to exercise any right to a Discovery Period.


XIV.
XIV. Assignment              No change in,
                                         in, modification of or assignment of interest under this Policy
                                                                                                  Policy shall be
                             effective except when made by written
                                                               written endorsement to this Policy which
                                                                                                  which is signed
                                                                                                           signed by an
                             authorized representative of the Insurer.
                                                                Insurer.


XV.
XV. Action
    Action Against           No action shall lie against the Insurer
                                                              Insurer unless, as a condition precedent thereto, there
    Insurer
    Insurer                  shall have been
                                        been full
                                               full compliance with all of the terms of this Policy,
                                                                                             Policy, nor until
                                                                                                         until the amount of
                             the Insured's
                                 Insured’s obligation
                                           obligation to pay shall have been finally determined
                                                                                        determined either by final
                             judgment against the Insured
                                                      Insured or by written agreement of the Insured,
                                                                                               Insured, the claimant and
                             the Insurer.
                                 Insurer.
                             Any person or entity or the legal
                                                          legal representative thereof who has secured such judgment
                             or written agreement shall thereafter be entitled
                                                                         entitled to recover under this Policy to the extent
                             of the insurance
                                    insurance afforded by this Policy.
                                                                 Policy. No
                                                                          No person
                                                                               person or entity shall
                                                                                                 shall have any right under
                             this Policy
                                  Policy to join
                                            join the Insurer
                                                     Insurer as a party
                                                                  patty to any action against the Insured
                                                                                                       Insured or a
                             Company to determine the Insured's
                                                           Insured’s liability,
                                                                       liability, nor shall the Insurer
                                                                                                Insurer be impleaded by the
                             Insured
                             Insured or a Company or their legal representatives.


XVI.
XVI. Bankruptcy              Bankruptcy or insolvency of any Insured          Insured’s estate shall not relieve the
                                                               Insured or the Insured's
                             Insurer of its obligations nor deprive the Insurer of its rights or defenses under this
                             Insurer
                             Policy.
                              Policy.


XVII. Coverage Territory     Where legally permissible,                                Claim made against any
                                           permissible, this Policy shall apply to any Claim
                             Insured
                             Insured anywhere in the world.
                                                      world.


XVIII. Governmental
XVIII. Governmental          This Policy does not apply to the extent that trade or economic sanctions or other laws
       Restrictions          or regulations prohibit the Insurer
                                                         Insurer from providing
                                                                      providing insurance.
                                                                                insurance.


XIX.
XIX. Headings                The descriptions in the headings and subheadings of this Policy are solely for
                             convenience,
                             convenience, and form
                                                form no part of the terms and
                                                                          and conditions of coverage.
                                                                                            coverage.



                                     [The balance of this page is intentionally left blank.]
                                     [The                                            blank.]




                                                                                                                  Page 9
                                                                                                                       9 of 9
                                                                                                                            9

                                                                                                        PVT P001    (07/09)
                                                                                                            POOl CW (07/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 13 of 127



       4,
HISCOX
HISCOX
                         Private Company Management Liability Insurance
                                                              Insurance Policy
                         Directors & Officers Liability Coverage Part
                                                                 Part ("D&O
                                                                      (“D&O Coverage Part")
                                                                                     Part”)

NOTICE:
NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES
              POLICY FORMS                    RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS
FILING                                    INSURANCE DEPARTMENT.
       REQUIREMENTS OF THE NEW YORK STATE INSURANCE
HOWEVER,
HOWEVER, SUCH FORMS AND RATES MUST MEET THE MINIMUM
                                              MINIMUM STANDARDS OF THE
NEW
NEW YORK INSURANCE   LAW AND REGULATIONS.
          INSURANCE LAW      REGULATIONS.




                         In consideration of the premium charged and
                                                                   and in reliance upon the statements made by
                         the Insureds
                              Insureds in the Application, which forms a part of this Policy,
                                                                                      Policy, the Insurer
                                                                                                  Insurer agrees as
                         follows:


I. Insuring
I. Insuring Agreements   This D&O
                              D&O Coverage Part affords the following coverage:
                                                                      coverage:
                         Coverage A: Individual
                                     Individual Insurance
                                                Insurance Coverage
                         This D&O
                              D&O Coverage PartPart shall pay the Loss
                                                                  Loss of an Individual
                                                                              Individual Insured
                                                                                         Insured arising from a
                                                                                                 arising from
                         Claim first made against such Individual
                         Claim                          Individual Insured
                                                                    Insured during the Policy Period or the
                                                                            alleged Wrongful
                         Discovery Period (if applicable) for any actual or alleged Wrongful Act of such
                         Individual
                         Individual Insured,
                                     Insured, except when and to the extent that a Company has indemnified the
                         Individual
                         Individual Insured
                                     Insured for such Loss.
                                                      Loss.
                                  B: Company Reimbursement Coverage
                         Coverage B:
                         This D&O
                               D&O Coverage Part Part shall pay the Loss
                                                                    Loss of a Company arising
                                                                                        arising from a Claim first
                         made against an an Individual
                                             Individual Insured
                                                        Insured during the Policy                 Discovery Period
                                                                            Policy Period or the Discovery   Period
                                                 actual or alleged Wrongful Act of such Individual
                         (if applicable) for any actual                                  Individual Insured,
                                                                                                     Insured, but
                         only when and to the extent that such Company has indemnified
                                                                                 indemnified such Individual
                                                                                                   Individual
                         Insured
                         Insured for such Loss.
                                             Loss.
                         Coverage C: Company Coverage
                         This D&O
                              D&O Coverage Part                    Loss of a Company arising
                                                Part shall pay the Loss                 arising from a Claim
                                                                                                       Claim first
                         made against a Company during the PolicyPolicy Period or the Discovery Period (if
                         applicable) for any actual    alleged Wrongful
                                             actual or alleged                     Company.
                                                               Wrongful Act of a Company.
                         Coverage D: Reputation
                                     Reputation Coverage
                               D&O Coverage Part
                         This D&O                                   Reputation Loss
                                                 Part shall pay the Reputation    Loss of a Company solely with
                         respect to a Reputation
                                       Reputation Risk
                                                    Risk Event
                                                          Event that first commences and is reported to the Insurer
                                                                                                                Insurer
                         during the Policy
                                     Policy Period
                                              Period up to the amount of the Reputation Loss Limit of Liability.
                                                                                                            Liability.
                                            Reputation Loss under this D&O Coverage Part shall
                         Payment of any Reputation                                               shall not waive any of
                         the Insurer's
                             Insurer’s rights under this Policy or at law.
                                                                       law. Coverage D  D shall
                                                                                          shall apply regardless of
                                    Claim is ever made against an Insured
                         whether a Claim                                      arising from
                                                                     Insured arising  from such
                                                                                           such Reputation
                                                                                                 Reputation Risk
                         Event
                         Event and,
                                and, in
                                      in the case where a Claim is made,
                                                                    made, regardless of whether the amount is
                         incurred prior to or subsequent to the making
                                                                 making of the Claim.
                                                                               Claim.
                         A Reputation
                            Reputation Risk
                                       Risk Event first commences whenwhen a Company or any of its Executives
                                                                                                     Executives
                                                such Reputation
                         first become aware of such    Reputation Risk Event during the Policy
                                                                                        Policy Period
                                                                                                Period and shall
                         conclude at the earliest of the time when a risk management, public relations or law firm
                                                                                                              firm
                         advises a Company that suchsuch Reputation        Event no longer exists or when
                                                           Reputation Risk Event                     when the
                         Reputation Loss                                 exhausted.
                                      Loss Limit of Liability has been exhausted.

                                                                                                            Page 11 of 17
                                                                                                                       17

                                                                                                             cw (07/09)
                                                                                                    PVT P002 CW (07/09)
             Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 14 of 127



   4,
   ft,
HISCOX
HISCOX
                       Private
                       Private Company Management Liability
                                                  Liability Insurance
                                                            Insurance Policy
                                                                      Policy
                       Directors
                       Directors & Officers Liability Coverage Part ("D&O
                                                                    (“D&O Coverage Part")
                                                                                   Part”)

                       Coverage E:
                                E: Derivative Demand
                                              Demand Coverage
                       This D&O Coverage Part
                                            Part shall pay the Investigation
                                                                Investigation Costs of a Company arising from
                                                                                                           from
                       a Derivative Demand Investigation
                                              Investigation in response to a Derivative Demand first made
                       during the Policy Period
                                         Period or the Discovery Period (if applicable),
                                                                             applicable), up to the amount of the
                       Derivative Demand
                       Derivative  Demand Limit of Liability.
                                                     Liability.
                       Defense
                       Defense Provision
                       The Insurer
                            Insurer does not assume any duty to defend;
                                                                     defend; provided,
                                                                               provided, however,
                                                                                         however, the Named Entity
                                                                                                              Entity
                       may at its sole option
                                       option tender to the Insurer
                                                             Insurer the defense of a Claim
                                                                                         Claim for which
                                                                                                   which coverage is
                       provided by Clause VII.
                                             VII. of this D&O Coverage Part.Part. Regardless
                                                                                  Regardless of whether the defense
                       is so tendered,
                             tendered, the Insurer
                                            Insurer shall advance Defense Costs in excess of the applicable
                       Retention
                       Retention on behalf of the Insured
                                                     Insured prior to final disposition of the Claim.
                                                                                               Claim.
                       With                                     shall be the duty of the Company and not the duty
                       With respect to Coverage E above, it shall
                       of the Insurer
                              Insurer to conduct,
                                          conduct, investigate and evaluate any Derivative
                                                                                   Derivative Demand against its
                            Executives; provided,
                       own Executives;     provided, however,
                                                     however, that the Insurer
                                                                         Insurer shall
                                                                                 shall be entitled to effectively
                       associate in
                                  in the investigation,
                                         investigation, evaluation,
                                                        evaluation, negotiation and settlement of any Derivative
                       Demand
                       Demand Investigation.
                                 Investigation.


II. Definitions
II.                    A.
                       A.         means:
                            Claim means:
                            (i)
                            (i)   a written
                                    written demand for monetary,
                                                         monetary, non-monetary or injunctive relief (including any
                                             toll or waive any statute of limitations);
                                  request to toll                         limitations);
                            (ii)
                            (ii) a civil,
                                   civil, criminal,
                                          criminal, administrative, regulatory or arbitration proceeding
                                                                                              proceeding for
                                 monetary,
                                 monetary, non-monetary or injunctive relief which is commenced by:
                                  (1)   service of a complaint or similar pleading;
                                                                          pleading;
                                  (2)   return of an indictment,
                                                     indictment, information or similar document (in the case of a
                                        criminal
                                        criminal proceeding);
                                                 proceeding); or
                                  (3)   receipt or filing
                                                   filing of a notice of charges;
                                                                         charges; or
                            (iii)
                            (iii) a civil,
                                    civil, criminal,
                                           criminal, administrative or regulatory investigation
                                                                                  investigation of an Individual
                                                                                                      Individual
                                  Insured:
                                  Insured:
                                  (1)
                                  (1) once such
                                           such Individual
                                                 Individual Insured
                                                             Insured is identified in
                                                                                   in writing by such
                                                                                                 such investigating
                                                                                                       investigating
                                      authority as a person
                                                     person against whom
                                                                     whom a proceeding described in   in
                                      subparagraph (ii) of this Definition may be commenced; or
                                  (2)   in
                                        in the case of an investigation by the Securities Exchange Commission
                                        ("SEC")
                                        (“SEC”) or a similar state or foreign
                                                                      foreign government authority,
                                                                                          authority, after:
                                        (a) the service of a subpoena upon
                                                                      upon such Individual
                                                                                Individual Insured;
                                                                                           Insured; or
                                        (b) the Individual
                                                Individual Insured
                                                           Insured is identified in
                                                                                 in a written "Wells"
                                                                                              ‘Wells” or other notice
                                            from the SEC or a similar state or foreign government authority that
                                            describes actual or alleged violations of laws by such
                                                                                               such Individual
                                                                                                     Individual
                                            Insured.
                                            Insured.
                            The term "Claim"
                                     “Claim” shall also include any Securities Claim
                                                                               Claim and,
                                                                                     and, with respect to
                            Coverage EF above,
                                        above, any Derivative Demand.
                                                                Demand.
                       B.
                       B.   Cleanup Costs means expenses (including,
                                                                (including, but not limited to,
                                                                                            to, legal
                                                                                                legal and
                      ——
                            professional-fees)
                            professionaI       incurred in-testing-for,monitoring,-cleaning_up,removing,
                                         fees)1ncurred-intestingfor,_monitor4ng,cIeaningup,rernoving,
                                                                                                           Page 2 of 17
                                                                                                                     17

                                                                                                  PVT P002 CW (07/09)
                                                                                                              (07/09)
    Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 15 of 127



   4,
   elte•
HISCOX
HISCOX
               Private Company Management Liability Insurance Policy
               Directors & Officers Liability Coverage Part ("D&O
                                                            (“D&O Coverage Part")
                                                                           Part”)

                    containing, treating,
                    containing,           neutralizing, detoxifying
                                treating, neutralizing, detoxifying or assessing
                                                                       assessing the effects of.
                                                                                             of Pollutants.
                                                                                                 Pollutants.
               C.
               C.   Defense Costs means reasonable and    and necessary fees,
                                                                           fees, costs and
                                                                                        and expenses
                    consented
                    consented toto by the Insurer (including
                                                  (including premiums for any appeal
                                                                                  appeal bond,
                                                                                          bond, attachment
                                     bond arising out of a covered judgment,
                    bond or similar bond                             judgment, but without any obligation to
                    apply for or furnish
                                 furnish any such
                                             such bond),
                                                   bond), resulting
                                                           resulting solely from
                                                                            from the investigation,
                                                                                      investigation,
                    adjustment, defense and
                    adjustment,            and appeal
                                               appeal of a Claim
                                                            Claim against an an Insured,
                                                                                Insured, but excluding
                                                                                               excluding
                    compensation
                    compensation of any Individual
                                           Individual Insured.
                                                       Insured. Defense
                                                                   Defense Costs shall
                                                                                    shall not include any
                    fees,
                    tees, costs or expenses incurred         to the time
                                              incurred prior to     time that a Claim
                                                                                 Claim is first made
                                                                                                made against
                    an Insured.
                    an Insured.
               D.
               D.   Derivative
                    Derivative Demand means a written          demand by one or more security holders of a
                                                       written demand
                    Company without the  the assistance,                    solicitation of any Executive,
                                               assistance, participation or solicitation         Executive,
                    upon
                    upon the board
                              board of directors (or equivalent management body)    body) of such
                                                                                             such Company
                    requesting         file, on
                    requesting that it file,  on behalf of the Company,
                                                               Company, a civil
                                                                              civil proceeding
                                                                                    proceeding in
                                                                                                in a court of law
                    against any Executive of the Company for a WrongfulWrongful Act of suchsuch Executive in  in
                    order to
                          to obtain
                             obtain relief from
                                             from damages
                                                  damages arising
                                                             arising out of such   Wrongful Acts.
                                                                            such Wrongful     Acts.
               E.
               F.   Derivative Demand Investigation
                    Derivative            Investigation means
                                                         means the investigation
                                                                     investigation by the Company or on
                                                                                                      on
                    behalf of the Company by its board
                                                   board of directors (or the equivalent
                                                                               equivalent management
                    body) or any committee of the board
                    body)                           board of directors (or the  equivalent management
                                                                           the equivalent
                    body)
                    body) as  to whether or not the Company should bring
                          as to                                        bring the civil
                                                                                  civil proceeding
                                                                                        proceeding
                    demanded in in a Derivative Demand.
                                                Demand.
               F.
               F.   Derivative Demand Limit of Liability means
                    Derivative                           means the dollar amount set forth
                                                                                      forth in
                                                                                            in Item
                                                                                               Item
                    6(b)
                    6(b) of the Declarations (or Management Liability Supplemental Declarations
                                                                                   Declarations if
                    issued
                    issued as
                            as a package policy).
                                          policy).
               G.
               G.   Employee
                    Employee means any past,  past, present or future employee of a Company,
                                                                                      Company, whether
                    such
                    such employee is    in a supervisory,
                                     is in   supervisory, co-worker or subordinate position
                                                                                      position or otherwise,
                                                                                                  otherwise,
                    including any part-time,
                                   part-time, seasonal
                                               seasonal and
                                                         and temporary employee
                                                                          employee or volunteer of a
                    Company in in his or her capacity as such.    An individual
                                                           such. An   individual who is
                                                                                     is leased
                                                                                        leased to a
                    Company shall
                               shall also
                                      also be an   Employee, but only if such
                                               an Employee,                such Company provides
                                                                                            provides
                    indemnification to such
                    indemnification      such leased individual
                                                      individual in
                                                                 in the same manner as is is provided
                                                                                             provided to
                                                                                                      to such
                                                                                                         such
                    Company’s own
                    Company's     own employees.
                                        employees.
                    Employee
                    Employee shall
                                shall also
                                      also mean
                                           mean any other individual   who is contracted
                                                            individual who     contracted to perform
                                                                                              perform work
                    for a Company,
                          Company, or who is is an
                                                an independent contractor for a Company,
                                                                                   Company, but only if
                    such Company provides or is
                    such                             required to provide indemnification
                                                  is required            indemnification to such
                                                                                             such individual
                                                                                                    individual
                    in
                    in the same manner as as provided to such
                                                          such Company's
                                                                Company’s own own employees,
                                                                                  employees, pursuant to a
                    written contract; provided,
                    written contract; provided, however,
                                                however, a Company may request that no      no coverage be
                    provided
                    provided under this D&O
                                          D&O Coverage Part for an  an independent
                                                                       independent contractor named
                                                                                                 named in in a
                    specific Claim.
                             Claim. Such
                                      Such request must be made in     writing and
                                                                    in writing     within ninety (90)
                                                                               and within         (90) days of
                    the Claim
                         Claim being
                               being reported to the Insurer.
                                                       Insurer. If no such
                                                                      such request is
                                                                                    is made,
                                                                                       made, this D&O
                    Coverage Part shall
                                     shall apply as
                                                 as if such
                                                       such Company determined
                                                                        determined that such
                                                                                          such independent
                    contractor shall
                               shall receive coverage.
                                             coverage.
               H.
               H.   Executive means:
                              means:
                    fi)
                    (i)   any past,                                    appointed director,
                               past, present or future duly elected or appointed director, officer,
                                                                                           officer,
                          management committee member (of a duly constituted committee)
                                                                                    committee) or member
                          of the Board
                                 Board of Managers;
                                          Managers;
                    (ii)
                    (ii) any past,
                             past, present or future person
                                                     person in
                                                            in a duly elected
                                                                      elected or appointed
                                                                                 appointed position
                                                                                           position in
                                                                                                    in an
                                                                                                       an

                                                                                                      Page
                                                                                                      Page 3
                                                                                                           3 of
                                                                                                             of 17

                                                                                                      cw (07/09)
                                                                                             PVT P002 CW (07/09)
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 16 of 127



  ‘se,
  400
HISCOX
HISCOX
                   Private Company Management Liability Insurance
                                                        Insurance Policy
                                                                  Policy
                   Directors & Officers Liability Coverage Part ("D&O
                                                                (“D&O Coverage Part")
                                                                               Part”)

                              entity which is organized and operated in a Foreign
                                                                             Foreign Jurisdiction
                                                                                     Jurisdiction that is
                              equivalent to an
                                             an executive position
                                                          position listed in subparagraph (i)
                                                                                          (i) of this Definition;
                                                                                                      Definition;
                              or
                                                          General Counsel and
                        (iii) any past, present or future General         and Risk
                                                                              Risk Manager (or equivalent
                              position) of the Named Entity.
                                                       Entity.
                   I.   Financial   Insolvency means: (i)
                        Financial Insolvency               fi) the appointment by any government official, official,
                        agency,
                        agency, commission,
                                 commission, court or other governmental authority of a receiver,  receiver,
                        conservator, liquidator,
                        conservator,   liquidator, trustee,
                                                   trustee, rehabilitator or similar official
                                                                                     official to take control of, of,
                        supervise,
                        supervise, manage or liquidate an insolvent Company; (ii)      (ii) the filing of a petition
                                                                                                              petition
                        under the bankruptcy laws of the United States of America; or (iii)     (iii) as to both (i) or (ii)
                        of this Definition,
                                Definition, any equivalent events outside the United
                                                                                  United States of America.
                   J.
                   J.   Foreign
                        Foreign Jurisdiction
                                Jurisdiction means any jurisdiction other than
                                                                          than the United
                                                                                   United States of
                        America or any of its territories or possessions.
                                                             possessions.
                   K.
                   K.   Foreign
                        Foreign Policy means any standard executive management liability insurance
                        policy (including
                               (including all mandatory endorsements,
                                                            endorsements, if any)
                                                                              any) of the Insurer
                                                                                          Insurer or an affiliate of
                        the Insurer,
                            Insurer, which has beenbeen approved for sale within a Foreign
                                                                                      Foreign Jurisdiction
                                                                                               Jurisdiction that
                        provides coverage substantially similar to the coverage afforded under this D&O
                        Coverage Part.
                                    Part. IfIf more than
                                                    than one such policy exists, then Foreign
                                                                                         Foreign Policy
                                                                                                 Policy means the
                        standard
                        standard basic policy form
                                                 form typically offered for sale in that Foreign
                                                                                         Foreign Jurisdiction
                                                                                                 Jurisdiction for
                        comparable risks by the Insurer
                                                     Insurer or any other affiliate company of the Insurer.
                                                                                                    Insurer. The
                        term Foreign
                              Foreign Policy
                                        Policy shall
                                                 shall not include any partnership management,
                                                                                     management, pension
                                                                                                    pension trust
                        or professional
                           professional liability coverage.
                                                  coverage.
                   L.
                   L.   Indemnifiable Loss
                        Indemnifiable    Loss means Loss for which
                                                               which a Company has indemnified
                                                                                     indemnified or is
                        permitted or required to indemnify an Individual
                                                               Individual Insured
                                                                          Insured pursuant to law,
                                                                                              law, contract
                               charter, by-laws,
                        or the charter, by-laws, operating agreement or similar documents of such
                        Company.
                   M.
                   M.   Individual Insured
                        Individual Insured means any:
                                                 any:
                        (i)   Executive
                              Executive of a Company;
                                             Company;
                             Employee of a Company; or
                        (ii) Employee
                        (iii) Outside Entity Executive.
                                             Executive.
                   N.   Insured
                        Insured means:
                        (i)   a Company; or
                        (ii) an Individual
                                Individual Insured.
                                           Insured.
                   0.
                   0.   Investigation
                        Investigation Costs means the reasonable and necessary costs,   costs, charges, fees
                        and expenses consented
                                       consented to by the Insurer
                                                             Insurer (including,
                                                                      (including, but not limited to,
                                                                                                  to, attorney's
                                                                                                      attorney’s
                        fees and expert's
                                  expert’s fees but not including any settlement, judgment or damages and
                                           compensation or fees of any Individual
                        not including any compensation                    Individual Insured)
                                                                                      Insured) incurred by the
                        Company or its board
                                         board of directors (or any equivalent management body), or any
                        committee of the board of directors (or
                                                              (or any equivalent management body),
                                                                                                 body), solely in
                        connection with
                                    with a Derivative
                                            Derivative Demand
                                                       Demand Investigation.
                                                                  Investigation.
                   P.
                   P.                                   Insured becomes legally obligated to pay in
                        Loss means the amount that any Insured                                   in
                        connection with any covered Claim, including,
                                                           including, but not limited to:
                                                                                      to:
                        (i)
                        (i)   judgments
                              J udg     (including pre-judgment and post-judgment interest on
                                                                                           on any covered

                                                                                                                         17
                                                                                                               Page 4 of 17

                                                                                                     PVT P002 CW (07;09)
                                                                                                                 (07/09)
   Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 17 of 127



   et,
HISCOX
HISCOX
              Private Company Management Liability Insurance Policy
              Directors
              Directors &                    Coverage Part
                          Officers Liability Coverage
                        & Officers                    Part ("D&O
                                                           (“D&O Coverage
                                                                 Coverage Part")
                                                                          Part”)

                             portion thereof) and
                             portion thereof)     settlements;
                                              and settlements;
                       (ii)
                       (ii) Defense Costs;
                            Defense Costs;
                       (iii) damages,
                       (iii) damages, including
                                        including punitive       exemplary damages
                                                    punitive or exemplary      damages and
                                                                                         and the
                                                                                             the multiple
                                                                                                 multiple portion
                                                                                                          portion of
                             multiplied damages
                             multiplied damages relating
                                                    relating to
                                                             to punitive      exemplary damages.
                                                                punitive or exemplary     damages. The
                                                                                                    The
                                            of this
                             enforceability of this subparagraph
                                                     subparagraph (iii)    shall be
                                                                     (iii) shall    governed by
                                                                                 be governed  by such  applicable
                                                                                                 such applicable
                                 that most
                             law that       favors coverage
                                      most favors    coverage for
                                                                for such    punitive, exemplary
                                                                    such punitive,              and multiple
                                                                                      exemplary and multiple
                             damages;
                             damages;
                       (iv) with respect
                        iv) with respect to
                                         to Coverage
                                            Coverage D, Reputation Loss;
                                                     D, Reputation       and
                                                                   Loss; and
                       (v) with
                       (v) with respect
                                respect to
                                        to Coverage E, Investigation
                                           Coverage E,               Costs.
                                                       Investigation Costs.
                       Loss     shall not
                       Loss shall      not include:
                                           include: (i)   any amount
                                                      (i) any   amount for which      the Insureds
                                                                               which the  lnsureds are   are not
                                                                                                             not financially
                                                                                                                 financially
                       liable or
                       liable       which are
                                or which   are without
                                                 without legal
                                                           legal recourse
                                                                  recourse to to the
                                                                                 the Insureds;
                                                                                      Insureds; (ii)(ii) matters         may be
                                                                                                                  which may
                                                                                                         matters which        be
                                    uninsurable under
                       deemed uninsurable
                       deemed                       under the
                                                            the law   pursuant to
                                                                 law pursuant     to which
                                                                                     which this    Policy shall
                                                                                             this Policy   shall be
                                                                                                                  be construed;
                                                                                                                      construed;
                             civil or criminal
                       (iii) civil
                       (iii)          criminal lines
                                                 fines or penalties;
                                                            penalties; (iv)   taxes or tax
                                                                         (iv) taxes     tax penalties
                                                                                            penalties (whether
                                                                                                          (whether imposed
                                                                                                                     imposed byby
                       federal, state,
                       federal,           local or other
                                   state, local              governmental authority);
                                                     other governmental         authority); or (v)   the costs
                                                                                                (v) the   costs and
                                                                                                                and expenses
                                                                                                                      expenses
                       of complying
                       of   complying with
                                         with any
                                                any injunctive
                                                     injunctive relief or other form      of non-monetary relief.
                                                                                    form of                     relief. Defense
                                                                                                                        Defense
                       Costs shall
                       Costs            be provided
                                  shall be  provided forfor items                  excluded from
                                                             items specifically excluded       from Loss     pursuant to
                                                                                                       Loss pursuant    to
                       subparagraphs (i)        through (v)
                                            (I) through    (v) of this
                                                                   this subparagraph
                                                                        subparagraph provided
                                                                                         provided such such Defense     Costs
                                                                                                             Defense Costs
                       result from
                       result   from aa covered
                                         covered Claim.
                                                     Claim.
                       Loss       also not
                            shall also
                       Loss shall          include any
                                       not include any compensation,
                                                       compensation, salary,
                                                                      salary, wages,
                                                                              wages, fees,
                                                                                     fees, benefits,
                                                                                           benefits,
                       overhead, charges
                       overhead,  charges or  expenses of
                                           or expenses  of any
                                                           any Insured.
                                                               Insured.
              Q.
              Q.                              means the
                                 Publication means
                       Material Publication
                       Material                       the publication,
                                                           publication, broadcast or
                                                                                  or circulation
                                                                                      circulation of
                                                                                                  of unfavorable
                                   regarding a Company which
                       information regarding
                       information                           which can
                                                                    can reasonably be   expected to
                                                                                    be expected    to lessen
                                                                                                      lessen
                              confidence in
                       public confidence in the
                                            the competence
                                                competence of  of the
                                                                  the Company
                                                                      Company or itsits products
                                                                                        products and/or
                       services, received
                       services,          or circulated
                                 received or circulated in  the geographic area
                                                        in the              area of
                                                                                 of aa Company.
                                                                                       Company.
              R.
              R.       Non-Indemnifiable
                       Non-Indemnifiable Loss Loss means
                                                    means Loss         which a
                                                            Loss for which   a Company hashas neither
                       indemnified
                       indemnified nor is             or required
                                            permitted or
                                         is permitted              to indemnify
                                                         required to  indemnify an
                                                                                an Individual
                                                                                   Individual Insured
                                                                                               Insured
                       pursuant to
                       pursuant to law
                                   law or contract
                                            contract or
                                                     or the
                                                        the charter,
                                                            charter, by-laws,
                                                                     by-laws, operating
                                                                               operating agreement
                                                                                         agreement or similar
                       document ofof aa Company.
                                        Company.
              S.
              S.       Outside Entity
                       Outside Entity means:
                                      means:
                       (i)
                       (i)   any not-for-profit
                             any                organization, other
                                 not-for-profit organization, other than    Subsidiary or
                                                                    than aa Subsidiary or Affiliate;
                                                                                          Affiliate; or
                                                                                                     or
                       (ii) any other
                       (ii) any other entity
                                      entity listed
                                             listed as
                                                    as an
                                                       an Outside Entity by
                                                          Outside Entity                to this
                                                                         by endorsement to this Policy.
                                                                                                Policy.
              T.
              I.       Outside Entity
                       Outside     Entity Executive
                                            Executive means:
                                                         means: (i)  (i) any  Executive of
                                                                         any Executive      of aa Company
                                                                                                  Company serving
                                                                                                                serving in   the
                                                                                                                          in the
                       capacity as     director, officer,
                                   as director,            trustee, trustee
                                                 officer, trustee,     trustee emeritus
                                                                                emeritus oror governor
                                                                                                governor of an an Outside
                                                                                                                   Outside
                       Entity,                such service
                       Entity, but only if such     service is  is at the            request or direction
                                                                      the specific request         direction of a Company;
                                                                                                                    Company;
                       or (ii)
                       or (ii) any other
                                     other person
                                            person listed
                                                    listed asas anan Outside
                                                                      Outside Entity Executive
                                                                                          Executive in  in an
                                                                                                           an endorsement
                                                                                                                endorsement to   to
                       this D&O
                       this         Coverage Part.
                             D&O Coverage        Part. It   is understood
                                                         It is  understood and and agreed
                                                                                    agreed that,
                                                                                              that, in
                                                                                                     in the
                                                                                                        the event
                                                                                                             event of
                                                                                                                    of aa
                       disagreement between
                       disagreement       between aa Company
                                                       Company and     and an
                                                                            an individual
                                                                                individual asas to
                                                                                                 to whether
                                                                                                    whether suchsuch individual
                                                                                                                      individual
                       was acting
                       was    acting at
                                      at the
                                         the specific
                                              specific request
                                                       request or   or direction
                                                                       direction of
                                                                                  of such
                                                                                      such Company,
                                                                                            Company, this   this D&O
                                                                                                                 D&O
                       Coverage Part
                       Coverage             shall abide
                                      Part shall  abide byby the
                                                               the determination
                                                                    determination of  of the  Named Entity
                                                                                         the Named               on this
                                                                                                         Entity on   this issue
                                                                                                                           issue
                             such determination
                       and such
                       and          determination shall
                                                      shall be    made by
                                                             be made       by written
                                                                              written notice
                                                                                       notice toto the
                                                                                                   the Insurer    within ninety
                                                                                                       Insurer within      ninety
                       (90) days
                       (90)          after the
                              days after   the Claim
                                               Claim isis first
                                                           first reported
                                                                  reported toto the
                                                                                the Insurer pursuant
                                                                                                pursuant to to the
                                                                                                               the terms
                                                                                                                   terms of of the
                                                                                                                               the
                       Policy.
                       Policy. In    the event
                                  In the  event no  determination is
                                                 no determination           made within
                                                                         is made   within such
                                                                                           such period,
                                                                                                   period, this D&O
                       Coverage
                       Coverage Part        shall apply as
                                      Part shall                 the Named
                                                          as if the                      determined that
                                                                      Named Entity determined            that such
                                                                                                              such Individual
                                                                                                                    Individual
                   -   Insured
                       Insured was was not
                                         not acting  at such
                                             acting at  such Company’s
                                                                 Company's specific requestrequest or     direction.
                                                                                                      or direction.

                                                                                                                     Page
                                                                                                                     Page 55 of
                                                                                                                             of 17
                                                                                                                                17

                                                                                                           PVT P002
                                                                                                           PVT P002 CW
                                                                                                                    CW (07/09)
                                                                                                                       (07/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 18 of 127



  4’
HISCOX
HISCOX
                 Private
                 Private Company Management Liability
                                            Liability Insurance
                                                      Insurance Policy
                 Directors
                 Directors & Officers Liability Coverage Part
                                                         Part ("D&O
                                                              (“D&O Coverage Part")
                                                                             Part”)

                 U.
                 U.   Pollutants means any solid,
                                                solid, liquid,
                                                       liquid, gaseous,
                                                               gaseous, biological, radiological or thermal
                                                                                                    thermal
                      irritant or contaminant, including smoke,     vapor, dust, fibers,
                                                           smoke, vapor,         fibers, mold, spores,
                                                                                               spores, fungi,
                      germs,
                      germs, soot, fumes,
                                      fumes, acids,
                                             acids, alkalis, chemicals and
                                                                        and Waste.
                                                                             Waste. "Waste"
                                                                                      “Waste” includes,
                                                                                               includes, but is
                                   to, materials to be recycled,
                      not limited to,                   recycled, reconditioned or reclaimed andand nuclear
                      materials.
                 V.
                 V.   Reputation Loss means the following amounts incurred during the pendency of or
                      within ninety (90)
                                    (90) days prior to and
                                                        and in anticipation of a Reputation
                                                                                 Reputation Risk
                                                                                            Risk Event,
                                                                                                  Event,
                      regardless of whether a Claim
                                                Claim is ever made against an Insured
                                                                                  Insured arising from a
                      Reputation Risk
                                   Risk Event
                                         Event and,
                                                and, in
                                                      in the case where a Claim
                                                                            Claim is made,
                                                                                     made, regardless of
                      whether the amount is incurred
                                              incurred prior to or subsequent to the making of the Claim:
                                                                                                     Claim:
                      (i) the reasonable and necessary fees
                      (i)                              tees and expenses incurred
                                                                         incurred by a risk
                           management,
                           management, public relations or law firm in the performance of Reputation
                                                                                          Reputation
                           Risk
                           Risk Management Services for a Company arisingarising from a Reputation
                                                                                        Reputation Risk
                                                                                                   Risk
                           Event;
                           Event; and
                                  and
                      (ii)
                      (ii) the reasonable and necessary fees and
                                                               and expenses incurred in
                                                                                      in the printing,
                                                                                             printing,
                           advertising or mailing of Reputation
                                                     Reputation Risk Event materials in
                                                                                     in the performance
                           of Reputation Risk
                                           Risk Management Services for a Company arising from a
                           Reputation
                           Reputation Risk    Event.
                                        Risk Event.
                 W. Reputation
                 W. Reputation Loss
                                 Loss Limit of Liability
                                               Liability means the dollar amount set forth in Item
                                                                                              Item 6(a)
                                                                                                    6(a)
                    of the Declarations
                           Declarations (or Management Liability
                                                         Liability Supplemental
                                                                   Supplemental Declarations
                                                                                Declarations if issued as
                    a package policy).
                               policy).
                 X.
                 X.   Reputation Risk
                                    Risk Event
                                           Event means the public announcement of one of the following
                      events which,
                               which, in
                                      in the good faith
                                                  faith opinion
                                                        opinion of a Company,
                                                                     Company, did
                                                                              did cause or is reasonably
                      likely to cause a Material
                                         Material Publication:
                                                  Publication:
                      (i) Management
                      (i) ManaQement Risk
                                     Risk Event: the death,
                                                     death, incapacity or criminal indictment of any
                           Individual Insured
                           Individual Insured for whom a Company maintains key person life insurance;
                      (ii)
                       ii) Bankruptcy/Debt
                           Bankruptcy/Debt Default/Downsizing:
                                             DefauIt/Downsizin: that: (1) (1) a Company intends to file for
                           bankruptcy protection
                                       protection or that a third party is seeking
                                                                           seeking to file for involuntary
                           bankruptcy on behalf of such Company; (2) a Company has defaulted   defaulted or
                           intends to default on
                                              on any debt obligation; or (3) the closing or forced sale of a
                           department/unit/division
                           departmentlunit/division of a Company;
                      (iii)
                       iii) Regulatory
                            ReQulatory Risk Event:
                                            Event: the commencement or threat of litigation or other
                            proceedings by any governmental or regulatory agency against a Company;
                      (iv) Bodily
                           Bodily Injury/Abuse        Event: an
                                   Injury/Abuse Risk Event:  an accusation that an Individual
                                                                                    Individual Insured
                                                                                                Insured (or
                           an individual an
                                          an Insured
                                             Insured is legally responsible for) has intentionally caused
                           bodily injury to or death of any person in
                                                                    in the performance of his or her duties
                           with a Company;
                      (v) Workplace Violence: an
                      (v)                      an Employee
                                                  Employee of a Company was the victim of a violent
                          crime while on the premises of such Company; or
                      (vi)
                      (vi) Child
                           Child Abduction: a child was abducted or kidnapped while under the care or
                           supervision of a Company.
                 Y.
                 Y.   Reputation Risk Management
                      Reputation        Management Services means those services performed by a risk
                      management,
                      management, public relations or law firm
                                                            firm retained
                                                                 retained by the Insured,
                                                                                 Insured, with
                                                                                          with the prior
                      written consent of the Insurer,
                                             Insurer, to advise the Insured
                                                                     Insured on minimizing potential
                                                                                           potential harm

                                                                                                      Page
                                                                                                      Page 6
                                                                                                           6 of 17

                                                                                              PVT P002 cw (07/09)
                                                                                                  P002 CW (07/09)
          Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 19 of 127



        1
        eto
HISCOX
HISCOX
                          Private   Company Management
                          Private Company        Management Liability Insurance
                                                                            Insurance Policy
                                                                                       Policy
                          Directors & Officers
                          Directors & Officers Liability
                                               Liability Coverage
                                                         Coverage Part (“D&O Coverage
                                                                  Part ("D&O Coverage Part")
                                                                                      Part”)

                               to aa Company
                               to    Company arising
                                                arising from
                                                        from aa Reputation
                                                                Reputation Risk
                                                                           Risk Event,
                                                                                Event, including
                                                                                       including maintaining
                                                                                                 maintaining and
                                                                                                             and
                               restoring public confidence
                               restoring public  confidence in
                                                             in such
                                                                such Company.
                                                                     Company.
                          Z.
                          Z.    Securities Claim
                                Securities Claim means
                                                 means aa Claim
                                                          Claim made
                                                                made against
                                                                     against any
                                                                             any Insured:
                                                                                 Insured:
                                (i) alleging
                                (i)             violation of
                                    alleging aa violation of any
                                                             any federal,
                                                                 federal, state,
                                                                          state, local
                                                                                 local or
                                                                                       or foreign
                                                                                          foreign regulation,
                                                                                                  regulation, rule
                                                                                                              rule or
                                                                                                                   or
                                     statute regulating
                                     statute  regulating securities,
                                                           securities, including,
                                                                       including, but
                                                                                  but not limited to,
                                                                                      not limited  to, the
                                                                                                       the purchase
                                                                                                           purchase oror sale,
                                                                                                                         sale,
                                     or offer
                                     or offer or
                                               or solicitation
                                                  solicitation of
                                                               of an
                                                                  an offer
                                                                     offer to
                                                                           to purchase
                                                                              purchase or
                                                                                        or sell
                                                                                            sell securities
                                                                                                 securities which
                                                                                                            which is:
                                                                                                                  is:
                                     (1)
                                     (1)   brought by
                                           brought  by any
                                                        any person
                                                             person or
                                                                     or entity
                                                                        entity alleging,
                                                                               alleging, arising
                                                                                           arising out
                                                                                                   out of,
                                                                                                       of, based
                                                                                                           based upon
                                                                                                                    upon or
                                                                                                                          or
                                           attributable to
                                           attributable to the
                                                           the purchase
                                                                purchase or
                                                                          or sale
                                                                              sale of,
                                                                                    of, or
                                                                                        or offer
                                                                                           offer or
                                                                                                 or solicitation
                                                                                                    solicitation of
                                                                                                                 of an
                                                                                                                     an offer
                                                                                                                        offer to
                                                                                                                              to
                                           purchase or
                                           purchase   or sell,
                                                         sell, any
                                                               any securities
                                                                   securities of
                                                                               of aa Company;
                                                                                     Company; or  or
                                     (2) brought
                                     (2) brought by
                                                  by aa security
                                                        security holder
                                                                 holder of
                                                                         of aa Company
                                                                               Company with
                                                                                       with respect
                                                                                            respect to
                                                                                                    to such
                                                                                                       such security
                                                                                                            security
                                         holder’s interest in
                                         holder's interest in securities
                                                              securities of
                                                                         of such
                                                                             such Company;
                                                                                  Company; or
                                                                                            or
                                (ii) brought
                                (ii) brought derivatively
                                             derivatively on
                                                          on behalf
                                                             behalf of
                                                                    of aa Company
                                                                          Company by
                                                                                  by aa security
                                                                                        security holder
                                                                                                 holder of
                                                                                                        of such
                                                                                                           such
                                     Company.
                                     Company.
                          AA. Settlement
                          M.  Settlement Opportunity
                                          Opportunity means
                                                        means anan Insurer
                                                                   Insurer recommended
                                                                             recommended settlement
                                                                                            settlement that
                                                                                                        that is
                                                                                                             is within
                                                                                                                within
                              any applicable
                              any applicable Limit of Liability
                                             Limit of Liability and
                                                                and that
                                                                    that is
                                                                         is acceptable
                                                                            acceptable to
                                                                                       to the
                                                                                          the claimant.
                                                                                              claimant.
                          BR.
                          BB. Third
                              Third Party    Violation means
                                     Party Violation    means anyany actual
                                                                      actual or
                                                                              or alleged
                                                                                 alleged harassment
                                                                                           harassment (including
                                                                                                           (including sexual
                                                                                                                        sexual
                              harassment) or
                              harassment)    or discrimination
                                                discrimination (including,
                                                                 (including, but
                                                                              but not
                                                                                  not limited
                                                                                       limited to,
                                                                                                to, discrimination
                                                                                                    discrimination based
                                                                                                                       based
                              upon age,
                              upon   age, gender,
                                          gender, race,
                                                    race, color,
                                                          color, national
                                                                  national origin,
                                                                            origin, religion,
                                                                                    religion, sexual
                                                                                               sexual orientation
                                                                                                        orientation or or
                              preference, pregnancy
                              preference,   pregnancy oror disability),
                                                           disability), or
                                                                        or the
                                                                           the violation
                                                                                violation of
                                                                                           of the
                                                                                              the civil
                                                                                                   civil rights
                                                                                                         rights of
                                                                                                                 of aa person
                                                                                                                       person
                              relating to
                              relating to such
                                          such harassment
                                                harassment or or discrimination,
                                                                  discrimination, when
                                                                                    when such
                                                                                           such acts
                                                                                                  acts are
                                                                                                         are alleged
                                                                                                              alleged toto be
                                                                                                                           be
                              committed against
                              committed    against anyone
                                                    anyone other
                                                             other than
                                                                    than an
                                                                         an Individual
                                                                             Individual Insured
                                                                                           Insured or or an
                                                                                                          an applicant
                                                                                                              applicant forfor
                              employment with
                              employment     with aa Company
                                                     Company or  or an
                                                                    an Outside
                                                                        Outside Entity,
                                                                                   Entity, including,
                                                                                            including, butbut not
                                                                                                              not limited   to,
                                                                                                                   limited to,
                              customers, vendors
                              customers,    vendors and
                                                      and suppliers.
                                                          suppliers.
                          CC. Wrongful
                          CC. Wrongful Act
                                       Act means:
                                           means:
                                (i) with respect
                                (i) with respect to
                                                 to any Executive or
                                                    any Executive or Employee of aa Company,
                                                                     Employee of    Company, any
                                                                                             any breach
                                                                                                 breach of
                                                                                                        of
                                     duty, neglect,
                                     duty, neglect, error,
                                                     error, misstatement,
                                                            misstatement, misleading     statement, omission
                                                                            misleading statement,    omission oror act
                                                                                                                   act by
                                                                                                                       by
                                     such Executive
                                     such  Executive or or Employee
                                                           Employee in in their
                                                                          their respective
                                                                                respective capacities
                                                                                            capacities as
                                                                                                       as such,
                                                                                                            such, or
                                                                                                                  or any
                                                                                                                     any
                                     matter claimed
                                     matter claimed against
                                                       against such
                                                                such Executive
                                                                     Executive or or Employee
                                                                                     Employee ofof aa Company
                                                                                                      Company solely
                                                                                                                   solely by
                                                                                                                          by
                                     reason of
                                     reason  of his
                                                his or
                                                    or her
                                                        her status
                                                            status as
                                                                   as an
                                                                      an Executive
                                                                          Executive or   Employee of
                                                                                      or Employee     of aa Company;
                                                                                                            Company;
                                (ii) with
                                (ii) with respect  to aa Company
                                          respect to     Company under
                                                                  under Coverage
                                                                         Coverage C,
                                                                                  C, any
                                                                                     any breach
                                                                                          breach of
                                                                                                  of duty,
                                                                                                     duty, neglect,
                                                                                                           neglect,
                                     error, misstatement,
                                     error, misstatement, misleading
                                                           misleading statement,
                                                                      statement, omission
                                                                                 omission or
                                                                                           or act
                                                                                              act by
                                                                                                  by aa Company;
                                                                                                        Company; or or
                               (iii) with
                               (iii) with respect
                                          respect to
                                                   to service
                                                      service on
                                                               on an
                                                                   an Outside
                                                                      Outside Entity,
                                                                                Entity, any
                                                                                        any breach
                                                                                             breach of of duty,
                                                                                                          duty, neglect,
                                                                                                                neglect,
                                     error, misstatement,
                                     error, misstatement, misleading
                                                            misleading statement,
                                                                          statement, omission
                                                                                      omission oror act
                                                                                                    act by
                                                                                                        by an
                                                                                                            an Outside
                                                                                                                Outside
                                     Entity
                                     Entity Executive
                                             Executive in   his or
                                                         in his or her  capacity as
                                                                   her capacity   as such,
                                                                                     such, or
                                                                                            or any
                                                                                               any matter
                                                                                                    matter claimed
                                                                                                            claimed against
                                                                                                                      against
                                     such Outside
                                     such   Outside Entity
                                                     Entity Executive     solely by
                                                             Executive solely    by reason
                                                                                    reason ofof his or her
                                                                                                his or      status as
                                                                                                       her status  as an
                                                                                                                       an
                                     Outside Entity
                                     Outside   Entity Executive
                                                       Executive of of an
                                                                       an Outside
                                                                           Outside Entity.
                                                                                    Entity.


III. Worldwide Coverage
III. Worldwide Coverage   For
                          For Claims
                               Claims made
                                       made andand maintained
                                                   maintained in in aa Foreign   Jurisdiction for
                                                                       Foreign Jurisdiction      for Wrongful
                                                                                                     Wrongful Acts
                                                                                                                Acts
                          committed in
                          committed   in such
                                         such Foreign
                                                Foreign Jurisdiction,
                                                         Jurisdiction, the the Insurer   shall apply
                                                                               Insurer shall   apply to
                                                                                                     to such
                                                                                                         such Claims
                                                                                                              Claims the
                                                                                                                       the
                          provisions
                          provisions of
                                      of the
                                         the Foreign
                                              Foreign Policy
                                                       Policy in
                                                               in the
                                                                   the Foreign
                                                                        Foreign Jurisdiction
                                                                                  Jurisdiction that
                                                                                                  that are
                                                                                                       are more
                                                                                                           more favorable
                                                                                                                 favorable to
                                                                                                                            to
                          such Insured
                          such  Insured inin the
                                             the Foreign   Jurisdiction; provided,
                                                 Foreign Jurisdiction;       provided, however,
                                                                                        however, this
                                                                                                   this paragraph
                                                                                                        paragraph shall
                                                                                                                    shall apply
                                                                                                                          apply
                          only to
                          only to provisions   more favorable
                                  provisions more    favorable by    virtue of
                                                                by virtue   of insuring
                                                                               insuring clauses,
                                                                                         clauses, extensions,
                                                                                                   extensions, definitions,
                                                                                                                definitions,
                          exclusions, selection
                          exclusions,  selection of
                                                  of other
                                                     other defense
                                                           defense counsel,
                                                                       counsel, discovery
                                                                                 discovery oror extended
                                                                                                extended reporting   period,
                                                                                                           reporting period,
—-   —_____________       notice and authority, dispute resolution process or order of payments provisions. it any, of        of
                                                                                                                      Page
                                                                                                                      Page 77 of
                                                                                                                              of 17
                                                                                                                                 17

                                                                                                            PVT P002
                                                                                                            PVT P002 CW
                                                                                                                     CW (07/09)
                                                                                                                        (07/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 20 of 127



       4,
HISCOX
HISCOX
                      Private Company Management Liability
                                                 Liability Insurance
                                                           Insurance Policy
                      Directors & Officers Liability Coverage Part
                                                              Part ("D&O
                                                                   (“D&O Coverage Part")
                                                                                  Part”)

                      the Foreign Policy         compared to the same or similar clauses of this D&O
                                     Policy when compared
                      Coverage Part. This paragraph
                                             paragraph shall not apply to excess provisions or Policy provisions
                      that address cancellation and non-renewal,
                                                    non-renewal, duty to defend, defense within
                                                                                            within or without
                      limits,
                      limits, taxes,
                              taxes, claims made provisions or any other provision
                                                                         provision of this Policy
                                                                                           Policy intended to
                      govern coverage worldwide.
                      All premiums,
                          premiums, limits,
                                      limits, Retentions,
                                              Retentions, Loss and
                                                                 and other amounts under this D&O Coverage
                      Part
                       Part are expressed and payable in the currency of the United States of America. IfIf
                      judgment is rendered,
                                    rendered, settlement is denominated or other elements of Loss are stated or
                      incurred in a currency other than
                                                     than United
                                                            United States of America dollars,
                                                                                        dollars, payment of covered
                       Loss due under this D&O Coverage Part
                      Loss                                      Part (subject to the terms,
                                                                                      terms, conditions and
                                                                                                          and limitations
                      of this D&O
                              D&O Coverage Part)Part) will
                                                      will be made either in such other currency (at the option
                                                                                                             option of
                           Insurer and if agreeable to the Named Entity)
                      the Insurer                                      Entity) or,
                                                                               or, in United
                                                                                      United States of America
                      dollars, at the rate of exchange published in
                      dollars,                                       in The Wall
                                                                             Wall Street Journal onon the date the
                      Insurer’s obligation to pay such
                      Insurer's                     such Loss is established
                                                                    established (or if not published onon such date the
                      next publication date of The Wall Street Journal).
                                                                   Journal).


IV. Exclusions
IV. Exclusions        The Insurer
                          Insurer shall not be liable to make any payment for Loss
                                                                              Loss in
                                                                                   in connection
                                                                                      connection with any
                                                Insured:
                      Claim made against any Insured:
                      A.
                      A.   arising
                           arising out of,
                                       of, based upon or attributable to the:
                           (i) gaining of any profit or advantage to which
                           (i)                                       which any final adjudication establishes
                                  the Insured
                                      Insured was not legally entitled;
                                                              entitled;
                           (ii)   purchase or sale by an
                                                       an Insured
                                                          Insured of securities of the Company within
                                                                                                 within the
                                  meaning of Section 16(b)
                                                       16(b) of the Securities Exchange
                                                                               Exchange Act of 1934 and
                                                                                                    and
                                  amendments thereto or similar provisions of any state statutory law if any final
                                                                                                             final
                                  adjudication establishes that such Section 16(b) violation occurred;
                           (iii) payment to any Insured
                                                  Insured of any remuneration without the previous approval
                                                                                                     approval of
                                 the security holders of the Company, if any final adjudication
                                                                                   adjudication establishes such
                                                                                                            such
                                 payment was illegal; or
                           (iv)
                           (iv) committing of any deliberate criminal
                                                                 criminal or deliberate fraudulent act, or any willful
                                                                                                                   willful
                                violation of any statute,
                                violation         statute, rule or law,
                                                                   law, if any final
                                                                               final adjudication establishes that
                                such deliberate criminal or deliberate fraudulent act, or willful
                                                                                              willful violation of
                                statute,
                                statute, rule or law was committed;
                      B.
                      B.   alleging,
                           alleging, arising
                                     arising out of,
                                                  of, based
                                                      based upon or attributable to the facts alleged,
                                                                                              alleged, or the same
                           or Related
                              Related Wrongful
                                        Wrongful Act(s) alleged or contained in any claim or demand which  which has
                           been reported,
                                  reported, or in
                                               in any circumstances of which
                                                                         which notice has been given,
                                                                                                  given, under any
                           prior insurer's
                                 insurer’s policy or policy of which this D&O Coverage
                                                                               Coverage Part is a renewal
                                                                                                     renewal or
                           replacement or which
                                             which it may succeed in time;
                      C.
                      C.   alleging, arising
                           alleging, arising out of, based upon
                                                 of, based upon or attributable to any demand,
                                                                                       demand, suit or other
                           proceeding pending against,
                                                 against, or order, decree or judgment entered
                                                                                        entered for or against any
                           Insured,
                           Insured, on or prior to the Continuity Date
                                                                    Date for this D&O
                                                                                  D&O Coverage Part,
                                                                                                   Part, or the
                           alleging of any Wrongful Act which is the same or a Related Wrongful
                                                                                             Wrongful Act to that
                           alleged in such pending or prior demand,
                                                             demand, suit,
                                                                       suit, proceeding or in
                                                                                           in the underlying
                           demand,
                           demand, order,
                                     order, decree or judgment;
                                                       judgment;
                      D.
                      D.   with respect to an
                                           an Outside Entity Executive,
                                                             Executive, for any Wrongful
                                                                                Wrongful Act occurring prior
                            o the
                           tr, th Continuity  flt if
                                  (nnfin.ih, Datelf_any Iniird      nf QIIrh (nrti,,iiif, teknawDrcould
                                                        Insured,as_of_such_Continuity_Date„ltnexcor  could
                                                                                                                      of 17
                                                                                                               Page 880117

                                                                                                      PVT P002 CW (07 09)
                                                                                                                  (07/09)
   Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 21 of 127



  4,
HISCOX
HISCOX
              Private
              Private Company
                      Company Management
                              Management Liability
                                         Liability Insurance  Policy
                                                    Insurance Policy
              Directors && Officers
              Directors    Officers Liability
                                    Liability Coverage
                                              Coverage Part
                                                       Part ("D&O
                                                             (“D&O Coverage Part”)
                                                                   Coverage Part")

                   have  reasonably foreseen
                   have reasonably   foreseen that
                                               that such
                                                    such Wrongful
                                                         Wrongful Act
                                                                  Act could
                                                                      could lead
                                                                             lead to     Claim under
                                                                                   to aa Claim under this
                                                                                                      this
                   D&O
                   D&O Coverage     Part;
                         Coverage Part;
              E.
              E.   alleging,
                   alleging, arising
                             arising out
                                      out of,
                                          of, based
                                              based upon
                                                       upon or
                                                            or attributable
                                                                attributable to
                                                                              to any
                                                                                 any actual
                                                                                     actual or
                                                                                             or alleged
                                                                                                alleged act,
                                                                                                        act, error
                                                                                                             error
                   or  omission of
                   or omission   of an
                                    an Individual
                                        Individual Insured
                                                      Insured serving
                                                               serving in   any capacity,
                                                                         in any  capacity, other
                                                                                           other than
                                                                                                  than as
                                                                                                       as an
                                                                                                          an
                   Executive
                   Executive or or Employee
                                   Employee of  of aa Company,
                                                       Company, or or as
                                                                      as anan Outside
                                                                              Outside Entity    Executive of
                                                                                        Entity Executive   of an
                                                                                                              an
                   Outside
                   Outside Entity;
                             Entity;
              F.
              F.   which
                    which is
                           is brought
                              brought by by or
                                            or onon behalf
                                                    behalf ofof aa Company
                                                                   Company or   or any
                                                                                    any Individual     Insured, other
                                                                                         Individual Insured,       other
                   than
                    than an   Employee of
                          an Employee       of aa Company;
                                                  Company; or    or which
                                                                    which isis brought
                                                                               brought byby any   security holder
                                                                                             any security    holder ofof the
                                                                                                                          the
                    Company, whether
                   Company,      whether directly
                                             directly or
                                                       or derivatively,
                                                          derivatively, unless
                                                                           unless such
                                                                                    such security
                                                                                          security holder's
                                                                                                    holders Claim
                                                                                                               Claim is is
                   instigated
                    instigated and
                                and continued
                                      continued totally     independent of,
                                                   totally independent      of, and
                                                                                and totally
                                                                                      totally without   the solicitation
                                                                                              without the   solicitation of,of,
                   assistance
                    assistance of,
                                 of, active
                                      active participation
                                              participation ofof or
                                                                  or intervention
                                                                      intervention ofof any
                                                                                        any Company
                                                                                             Company or   or any
                                                                                                              any
                   Executive
                    Executive of of aa Company;
                                       Company; provided,
                                                      provided, however,
                                                                   however, this
                                                                               this exclusion
                                                                                     exclusion shall
                                                                                                 shall not
                                                                                                       not apply
                                                                                                            apply to:
                                                                                                                    to:
                    (i) any
                   (i)      Claim brought
                        any Claim brought by
                                          by an
                                             an Individual
                                                 Individual Insured
                                                             Insured in   the form
                                                                      in the   form of
                                                                                    of aa cross-claim
                                                                                          cross-claim or
                                                                                                      or
                         third-party
                          third-party claim
                                       claim for
                                              for contribution
                                                  contribution or
                                                                or indemnity
                                                                    indemnity which
                                                                                which is
                                                                                       is part
                                                                                          part of
                                                                                               of and
                                                                                                  and results
                                                                                                       results
                          directly from
                         directly   from aa Claim
                                            Claim which    is covered
                                                    which is  covered byby this
                                                                            this Policy;
                                                                                 Policy;
                   (ii)
                    (ii) in  any bankruptcy
                          in any bankruptcy proceeding
                                             proceeding by by or   against aa Company,
                                                                or against    Company, any   any Claim
                                                                                                 Claim brought
                                                                                                        brought by
                                                                                                                by
                          the examiner,
                         the  examiner, trustee,
                                         trustee, receiver,
                                                   receiver, liquidator
                                                              liquidator or
                                                                         or rehabilitator
                                                                             rehabilitator (or
                                                                                            (or any
                                                                                                any assignee
                                                                                                    assignee
                         thereof)
                          thereof) of
                                   of such
                                      such Company;
                                           Company;
                   (iii)
                    (iii) any  Claim brought
                          any Claim  brought byby any
                                                  any past
                                                       past Executive
                                                             Executive of   of aa Company       provided heTshe
                                                                                  Company provided        he/she has
                                                                                                                   has
                          not served as
                          not served  as an Executive, General
                                         an Executive,    General Counsel,
                                                                     Counsel, RiskRisk Manager
                                                                                       Manager or   or consultant
                                                                                                       consultant ofof aa
                          Company
                          Company at at any  time during
                                        any time   during the
                                                           the three
                                                                three (3)
                                                                       (3) years
                                                                           years prior
                                                                                   prior to
                                                                                          to the
                                                                                              the Claim  being first
                                                                                                  Claim being   first
                          made
                          made against
                                 against any
                                         any Insured;
                                              Insured; or
                                                        or
                   (iv)
                    (iv) any  Claim brought
                         any Claim   brought by
                                              by an
                                                 an Executive
                                                    Executive of of aa Company
                                                                       Company formed       and operating
                                                                                   formed and     operating inin aa
                         Foreign  Jurisdiction against
                         Foreign Jurisdiction    against such
                                                          such Company
                                                                Company or   or any
                                                                                any Executive     thereof,
                                                                                     Executive thereof,
                         provided
                         provided that
                                   that such
                                        such Claim
                                              Claim is
                                                     is brought
                                                        brought and
                                                                 and maintained
                                                                       maintained outside
                                                                                    outside the   United States,
                                                                                             the United    States,
                         Canada or
                         Canada   or any
                                     any other
                                          other common
                                                common law law country
                                                               country (including
                                                                        (including any   territories thereof);
                                                                                    any territories   thereof);
              G.
              G.   for
                    for any
                        any Wrongful
                             Wrongful Act Act arising
                                               arising out
                                                         out of
                                                              of an
                                                                 an Individual
                                                                     Individual Insured
                                                                                   Insured serving
                                                                                              serving inin aa capacity
                                                                                                               capacity asas
                   an
                    an Outside
                        Outside Entity
                                  Entity Executive
                                           Executive ifif such
                                                            such Claim
                                                                   Claim isis brought
                                                                               brought by
                                                                                        by the
                                                                                            the Outside
                                                                                                 Outside Entity
                                                                                                              Entity oror any
                                                                                                                          any
                    Executive thereof;
                   Executive     thereof; oror which
                                               which isis brought
                                                           brought byby any
                                                                         any security
                                                                               security holder
                                                                                        holder ofof the
                                                                                                     the Outside
                                                                                                         Outside Entity,
                                                                                                                      Entity,
                    whether directly
                   whether    directly or
                                        or derivatively,
                                           derivatively, unless
                                                            unless such
                                                                     such security    holder’s Claim
                                                                           security holder's    Claim is  is instigated
                                                                                                              instigated and
                                                                                                                           and
                   continued
                    continued totally
                                totally independent
                                         independent of, of, and
                                                              and totally
                                                                   totally without
                                                                           without the
                                                                                     the solicitation
                                                                                         solicitation of,
                                                                                                        of, or
                                                                                                             or assistance
                                                                                                                 assistance
                   of,
                    of, or
                        or active
                           active participation
                                  participation of,
                                                  of, or
                                                       or intervention
                                                           intervention ofof the
                                                                              the Outside
                                                                                  Outside Entity,
                                                                                             Entity, the
                                                                                                       the Company,
                                                                                                             Company, or    or
                   any
                    any Executive
                         Executive of of the
                                          the Outside
                                               Outside Entity
                                                           Entity or
                                                                   or the
                                                                       the Company;
                                                                           Company; provided,
                                                                                         provided, however,
                                                                                                       however, thisthis
                   Exclusion
                    Exclusion shall
                                shall not
                                       not apply   to:
                                            apply to:
                    (i) any
                   (I)  any Claim
                            Claim brought
                                  brought by
                                          by an
                                             an Executive
                                                Executive of
                                                          of an
                                                             an Outside
                                                                Outside Entity
                                                                        Entity in
                                                                                in the
                                                                                    the form
                                                                                         form of
                                                                                              of aa
                         cross-claim
                          cross-claim or
                                       or third-party
                                           third-party claim
                                                       claim for
                                                              for contribution
                                                                   contribution or
                                                                                or indemnity
                                                                                    indemnity which
                                                                                              which is
                                                                                                     is part
                                                                                                        part of
                                                                                                              of and
                                                                                                                 and
                          results directly
                         results  directly from
                                            from aa Claim
                                                    Claim that
                                                           that is
                                                                 is covered  by this
                                                                    covered by   this D&O
                                                                                      D&O Coverage
                                                                                           Coverage Part;
                                                                                                        Part;
                   (ii)
                    (ii) in
                          in any
                             any bankruptcy
                                 bankruptcy proceeding
                                              proceeding byby or
                                                               or against
                                                                  against anan Outside
                                                                               Outside Entity,     any Claim
                                                                                          Entity, any   Claim
                         brought
                          brought by
                                   by the  examiner, trustee,
                                       the examiner,  trustee, receiver,
                                                                receiver, liquidator
                                                                           liquidator or  rehabilitator (or
                                                                                      or rehabilitator   (or any
                                                                                                             any
                         assignee
                          assignee thereof)
                                    thereof) of
                                              of such
                                                 such Outside
                                                       Outside Entity;
                                                                 Entity;
                   (iii)
                    (iii) any
                           any Claim
                                Claim brought
                                       brought byby any
                                                    any past
                                                         past Executive
                                                              Executive ofof an
                                                                             an Outside
                                                                                 Outside Entity      provided
                                                                                            Entity provided
                          he/she
                           he/she has
                                   has not
                                        not served
                                            served asas an
                                                        an Executive,
                                                           Executive, General
                                                                         General Counsel,
                                                                                  Counsel, Risk
                                                                                             Risk Manager
                                                                                                    Manager or or
                           consultant of
                          consultant  of an
                                         an Outside
                                             Outside Entity
                                                        Entity at
                                                               at any
                                                                  any time
                                                                       time during
                                                                            during the
                                                                                    the three   (3) years
                                                                                         three (3)  years prior
                                                                                                           prior to
                                                                                                                  to
                          the
                           the Claim
                               Claim being
                                      being first
                                             first made
                                                   made against
                                                         against any
                                                                  any Insured;
                                                                       Insured; or
                                                                                 or
                    (iv) ariyClaim broughthyan.
                   (iiv)__any_Claimbrought_by an Executive
                                                       of
                                                 Executivent an Outside Entityformedand
                                                                                    ari'4                            ——




                                                                                                                 Page
                                                                                                                 Page 99 of
                                                                                                                         of 17
                                                                                                                            17

                                                                                                       vi P002
                                                                                                       PVT P002 CW
                                                                                                                CW (07/09)
                                                                                                                    (07/09)
   Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 22 of 127



   4,
   4e,
HISCOX
HISCOX
             Private Company Management Liability Insurance
                                                  Insurance Policy
             Directors & Officers Liability Coverage Part ("D&O
                                                          (“D&O Coverage Part")
                                                                         Part”)

                       operating in
                                  in a Foreign
                                       Foreign Jurisdiction
                                                 Jurisdiction against any Outside Entity
                                                                                     Entity Executive
                                                                                            Executive of
                       such Outside Entity,
                                        Entity, provided that such Claim is
                                                                          is brought and maintained
                       outside the United
                                     United States, Canada or any other common law country (including
                       any territories thereof);


             H.
             H.   alleging, arising out of, based upon
                                                  upon or attributable to any public offering
                                                                                      offering of securities
                  by a Company, an  an Outside Entity
                                                 Entity or an Affiliate or alleging, arising out of, based
                  upon or attributable to the purchase or sale of such securities subsequent to such
                  public offering; provided,
                                   provided, however, this exclusion will not apply to:
                  (i) any purchase or sale of securities, whether debt or equity,
                  (i)                                                     equity, in a transaction or a
                       series of transactions that are exempt from registration
                                                                        registration under the Securities Act
                       of 1933.
                           1933. Coverage for such purchase or sale  saTe transaction shall
                                                                                       shall not be
                       conditioned upon payment of any additional premium;                    however, the
                                                                         premium; provided, however,
                       Named Entity
                                 Entity shall give the Insurer
                                                       Insurer written notice of any exempt public
                       offering, together with full particulars, as soon
                                                                    soon as practicable but not later than
                                                                                                       than
                       thirty (30) days after the effective date of the exempt public offering; or
                  (ii)
                   ii) any Claim made by by any security holder of a Company for the failure of such
                       Company to undertake
                                      undertake or complete the initial public offering or sale of
                       securities of such Company;
                                          Company;
             I.   alleging, arising out of, based upon or attributable to the purchase by a Company of
                  securities of a "Publicly
                                   “Publicly Traded Entity"
                                                     Entity” in a transaction which resulted, or would
                  result,
                  result, in
                           in such
                              such entity becoming an Affiliate or a Subsidiary of a Company.
                                                                                           Company. An
                               “Publicly Traded Entity"
                  entity is a "Publicly         Entity” ifif any securities of such entity have
                                                                                           have previously
                  been subject to a public offering;
             J.
             J.   for bodily injury,
                              injury, emotional distress, mental
                                                           mental anguish, sickness, disease or death
                                                                                                 death of
                  any person, or damage to,  to, loss of use
                                                         use or destruction of any tangible property;
                              however, this Exclusion
                  provided, however,         Exclusion shall not
                                                              not apply to a Securities Claim;
             K.
             K.   for any actual, alleged or threatened discharge, dispersal, release or escape of
                  Pollutants; or any direction
                  Pollutants;          direction or request to test for, monitor,
                                                                         monitor, clean up,
                                                                                        up, remove,
                  contain, treat, detoxify or neutralize
                                              neutralize Pollutants;
                                                         Pollutants; provided, however,         Exclusion
                                                                                  however, this Exclusion
                        not apply to:
                  shall not
                  (i) Non-Indemnifiable Loss,
                  (i)                   Loss, other than Non-Indemnifiable Loss constituting
                       Cleanup Costs; or
                  (ii) Loss in connection
                               connection with
                                          with a Securities Claim, other than
                                                                         than Loss
                                                                              Loss constituting
                       Clean-up Costs;
             L.
             L.   for violation(s) of any of the responsibilities,
                                                 responsibilities, obligations or duties imposed
                                                                                           imposed by the
                              Retirement Income
                  Employee Retirement      Income Security Act of 1974,
                                                                     1974, the Fair
                                                                                 Fair Labor             Act,
                                                                                      Labor Standards Act,
                       National Labor Relations
                  the National          Relations Act,
                                                   Act, the Worker Adjustment and Retraining Notification
                  Act,
                  Act, the Consolidated Omnibus Budget Reconciliation
                                                              Reconciliation Act,        Occupational Safety
                                                                               Act, the Occupational
                  and Health Act, any rules or regulations of the foregoing promulgated thereunder,
                  and amendments thereto or any similar federal, state, state, local
                                                                               locaT or foreign statutory law
                  or common law;
             M.   alleging, arising out of, based upon
                                                  upon or attributable to:
                  (i) the refusal,
                          refusal, failure or inability
                                              inability of any Insured
                                                               Insured to pay wages or overtime pay (or

                                                                                                Page 10 of 17
                                                                                                Page 10    17

                                                                                        PVT P002 CW (07/09)
                                                                                        PVT P002
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 23 of 127



  4,
HISCOX
HISCOX
                  Private Company Management Liability Insurance
                                                       Insurance Policy
                  Directors & Officers Liability Coverage
                                                 Coverage Part
                                                          Part ("D&O
                                                               (“D&O Coverage
                                                                     Coverage Part")
                                                                              Part”)

                              amounts representing such wages
                                      representing such wages or overtime
                                                                 overtime pay)     services rendered;
                                                                          pay) for services rendered;
                       (ii)
                        ii) improper payroll deductions taken
                                     payroll deductions taken by any
                                                                 any Insured
                                                                     Insured from
                                                                             from any Employee
                                                                                      Employee or
                            purported
                            purported Employee;
                                      Employee; oror
                       (iii)         to provide
                             failure to
                       (iii) failure    provide or enforce
                                                   enforce legally required
                                                                   required meal
                                                                            meal or rest
                                                                                    rest break periods;
                                                                                               periods;
                  N.
                  N.   alleging, arising
                       alleging,              of, based
                                  arising out of,       upon, or
                                                  based upon,  or attributable to the
                                                                  attributable to the employment of any
                                                                                                      any
                       individual
                       individual or any wrongful   employment practice,
                                           wrongful employment    practice, including,
                                                                            including, but not limited to,
                                                                                               limited to,
                       wrongful dismissal,
                       wrongful               discharge or termination,
                                  dismissal, discharge     termination, discrimination,
                                                                         discrimination, harassment,
                                                                                         harassment, retaliation
                                                                                                        retaliation
                                 employment-related claim;
                       or other employment-related     claim;
                  0.
                  0.   alleging, arising out of,
                       alleging, arising     of, based  upon, or attributable
                                                 based upon,                   to a Third
                                                                  attributable to   Third Party Violation;
                                                                                                Violation;
                       provided,
                       provided, however,
                                  however, this Exclusion
                                                  Exclusion shall
                                                            shall not apply to
                                                                             to a
                                                                                a Securities
                                                                                  Securities Claim;
                                                                                             Claim;
                  P.
                  P.   alleging,
                       alleging, arising
                                 arising out of,
                                             of, based
                                                 based upon
                                                       upon or attributable to:
                                                               attributable to:
                       (i) payments,
                       (i) payments, commissions,
                                     commissions, gratuities,
                                                  gratuities, benefits or any other favors
                                                                                    favors to
                                                                                           to or for the
                                                                                                     the
                              benefit
                              benefit of any   full or part-time
                                         any full      part-time domestic or foreign   governmental or armed
                                                                               foreign governmental    armed
                              services
                              services officials,
                                        officials, agents,
                                                    agents, representatives,
                                                             representatives, employees or any members of their
                              family or any entity
                                              entity with  which they are affiliated;
                                                      with which           affiliated;
                       (ii)
                       (ii) payments,
                            payments, commissions,
                                          commissions, gratuities,
                                                            gratuities, benefits or any other favors
                                                                                               favors toto or for the
                            benefit           full or part-time officials,
                            benefit of any full                  officials, directors,
                                                                            directors, agents,
                                                                                       agents, partners,
                                                                                               partners,
                            representatives,
                            representatives, members,
                                                 members, principal
                                                              principal security holders,
                                                                                   holders, owners or employees,
                                                                                                         employees, or
                            affiliates
                            affiliates (as
                                       (as defined
                                            defined in   the Securities Exchange Act of 1934,
                                                      in the                                 1934, including
                                                                                                     including any
                                                                                                                any of
                            their officers,
                                   officers, directors,
                                             directors, agents,    owners, partners,
                                                          agents, owners,    partners, representatives, principal
                                                                                                           principal
                            security holders or employees)
                                                    employees) or any customers of a Company or any
                            members
                            members ot   of their family or any entity with    which they are
                                                                          with which       are affiliated;
                                                                                               affiliated; or
                       (iii)
                       (iii) political contributions, whether domestic or foreign;
                             political contributions,                     foreign;
                  Q.
                  Q.   with respect
                       with         to Coverage C
                            respect to          C only:
                                                  only:
                       (i) alleging,
                       (i) alleging, arising         based upon
                                                 of, based
                                     arising out of,       upon or attributable
                                                                   attributable to
                                                                                to plagiarism,
                                                                                   plagiarism,
                              misappropriation, infringement or violation
                              misappropriation,                                copyright, patent,
                                                                  violation of copyright,         trademark,
                                                                                          patent, trademark,
                              trade secret
                              trade                     intellectual property
                                    secret or any other intellectual property rights;
                                                                               rights;
                       (ii)
                       (ii) for any actual
                                    actual or alleged  violation of any law,
                                              alleged violation                         statutory, regulatory or
                                                                         law, whether statutory,
                            common law,
                            common    law, as
                                           as respects the   following activities:
                                                        the following  activities: anti-trust,
                                                                                   anti-trust, business
                                                                                               business
                            competition, unfair trade
                            competition,               practices or tortious
                                                 trade practices     tortious interference
                                                                              interference inin another's
                                                                                                another’s business
                                                                                                          business
                            or contractual
                               contractual relationships;
                       (iii)
                       (iii) alleging,
                             alleging, arising
                                        arising out of,
                                                    of, based upon
                                                               upon or attributable
                                                                        attributable to any
                                                                                        any actual
                                                                                            actual or alleged
                                                                                                       alleged
                             contractual liability of the
                             contractual              the Company or any other Insured
                                                                                    Insured under any express
                                                                                                          express
                             contract or agreement;     provided, however,
                                           agreement; provided,   however, this Exclusion
                                                                                  Exclusion shall
                                                                                             shall not
                                                                                                   not apply to
                                                                                                             to
                             liability which
                                       which would
                                              would have
                                                    have attached
                                                          attached in  the absence of such
                                                                    in the              such express contract or
                             agreement;
                       (iv)            resulting from
                       (iv) for injury resulting      libel, slander,
                                                 from libel, slander, oral
                                                                       oral or written
                                                                               written publication
                                                                                       publication of defamatory
                               disparaging material,
                            or disparaging   material, invasion
                                                       invasion of privacy,   wrongful entry,
                                                                     privacy, wrongful  entry, eviction, false
                                                                                               eviction, false
                            arrest, false
                            arrest, false imprisonment,
                                          imprisonment, malicious
                                                           malicious prosecution,
                                                                       prosecution, malicious
                                                                                     malicious use
                                                                                                use or
                                                                                                     or abuse  of
                                                                                                        abuse of
                            process,   assault, battery or
                            process, assault,               loss of consortium;
                                                        or loss     consortium;
                       (v) alleging, arising
                       (v) alleging,         out of,
                                     arising out of, based
                                                     based upon
                                                           upon or attributable to any actual
                                                                   attributable to      actual or
                                                                                               or alleged
                                                                                                  alleged
                           error, misstatement,
                           error,                 misleading statement,
                                  misstatement, misleading   statement, act,
                                                                         act, omission,
                                                                              omission, neglect
                                                                                         neglect or breach
                                                                                                     breach of
                                             attempted or allegedly committed or attempted
                                 committed, attempted
                           duty committed,                                         attempted in   connection
                                                                                               in connection

                                                                                                         Page 11
                                                                                                         Page 11 of 17
                                                                                                                 of 17

                          V                                                                      vi P002
                                                                                                 PVT P002 CW (07/09)
                                                                                                             (07/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 24 of 127



        4,
        ft.
HISCOX
HISCOX
                         Private Company Management Liability Insurance
                         Private                              Insurance Policy
                         Directors
                         Directors & Officers Liability Coverage Part ("D&O
                                                                      (“D&O Coverage Part")
                                                                                     Part”)

                                                       of, or actual or alleged failure to render, any professional
                                    with the rendering of,
                                    services for others by any person or entity otherwise entitled to coverage under
                                    this D&O Coverage Part;
                                                          Part; provided,
                                                                provided, however,
                                                                           however, this Exclusion shall not apply to
                                    any Securities Claim; or
                              (vi)
                              (vi) seeking fines or penalties or non-monetary relief against the Company;
                                                                                                 Company;
                                   provided,
                                   provided, however, that this exclusion shall
                                                                          shall not apply to any Securities Claim.
                                                                                                            Claim.
                         For the purpose of determining
                                              determining the applicability of the foregoing
                                                                                     foregoing Exclusions,
                                                                                               Exclusions, other than
                                     B., C.,
                         Exclusions B.,      D., F.,
                                         C., D., F., G.
                                                     G. and Q.: (1) the facts pertaining to and
                                                                                             and knowledge possessed
                         by any Insured
                                 Insured shall
                                          shall not be imputed
                                                        imputed to any Individual
                                                                          Individual Insured;
                                                                                      Insured; and (2) only facts
                         pertaining
                         pertaining to and knowledge possessed by any past,   past, present or future chairman,
                                                                                                      chairman, chief
                         executive officer or chief financial officer (or equivalent positions) of a Company shall be
                         imputed to such
                                     such Company.
                                           Company.
                         However, Exclusions A. through Q.
                                                        Q. do not apply to Reputation
                                                                           Reputation Loss or Reputation Risk
                         Events
                         Events
                         The Insurer
                             Insurer shall not be liable to make any payment for such Reputation Loss:
                                                                                                 Loss:
                         R.
                         R.   arising out of,
                                          of, based upon or attributable to the facts alleged, or the same or related
                                                                                                              related
                              Reputation
                              Reputation Risk
                                            Risk Event alleged or contained in any claim which
                                                                                            which has been
                                                                                                       been reported,
                                                                                                            reported,
                                 in any circumstances of which notice has been
                              or in                                          been given,
                                                                                   given, under any policy of which
                                                                                                              which
                              this D&O Coverage Part is a renewal or replacement or which which it may succeed
                                                                                                        succeed in
                              time;
                         S.
                         S.   arising out of,
                                           of, based upon or attributable to any demand,
                                                                                 demand, suit or other proceeding
                              pending against,
                                        against, or order, decree or judgment entered for or against any Insured,
                                                                                                            Insured,
                              on or prior to the Continuity Date for this D&O Coverage Part,Part, or involving
                                                                                                     involving any
                              Reputation
                              Reputation RiskRisk Event which is the same or a related
                                                                                 related Reputation
                                                                                         Reputation Risk
                                                                                                      Risk Event to
                              that alleged
                                   alleged in such
                                               such pending
                                                    pending or prior demand,
                                                                     demand, suit,
                                                                               suit, proceeding or in the underlying
                              demand, order,
                              demand,    order, decree or judgment.
                         T.
                         T.   arising out of,
                                          of, based
                                              based upon or attributable to any actual,
                                                                                actual, alleged
                                                                                        alleged or threatened
                              discharge,
                              discharge, dispersal,
                                          dispersal, release or escape of Pollutants; or any direction
                                                                                                direction or request to
                                   for, monitor, clean up,
                              test for,                    remove, contain,
                                                       up, remove, contain, treat,
                                                                            treat, detoxify or neutralize Pollutants;
                                                                                                           Pollutants;
                              or
                              Or
                         U.
                         U.   arising out of,
                                          of, based
                                              based upon or attributable to the hazardous properties of nuclear
                              materials.


V.
V. Limits of Liability
             Liability   The following provisions shall
                                                  shall apply in
                                                              in addition to the provisions of Clause IV.
                                                                                                      IV. LIMITS
                                                                                                          LIMITS OF
                         LIABILITY
                         LIABILITY of the General Terms and Conditions:
                         Additional
                         Additional Executive Limit of Liability
                         The Additional
                              Additional Executive Limit of Liability,
                                                                   Liability, if purchased as set forth in
                                                                                                        in Item 6(c) of the
                         Declarations (or Management Liability Supplemental
                                                                      Supplemental Declarations if issued as a package
                         policy),
                         policy), will
                                  will be an additional Limit
                                                           Limit of Liability in
                                                                               in an
                                                                                  an amount not to exceed $500,000,
                                                                                                             $500,000,
                         which amount is in  in addition to,
                                                          to, and not part of,
                                                                           of, the Coverage Part
                                                                                              Part Limit of Liability
                         applicable to this D&O
                                              D&O Coverage Part  Part as set forth in the Declarations ("Additional
                                                                                                       (“Additional
                         Executive Limit
                                       Limit of Liability").
                                                 Liability”).
                         This Additional Executive
                                         Executive Limit
                                                    Limit of Liability
                                                             Liability is available solely for Loss
                                                                                               Loss resulting from
                             Claim against
                         any _Claim                            Comoanv covered under Coverage
                                                Executive of a Company
                                    aoainst any Executive                                   CoveragAjjbjs&O
                                                                                                      A of this D&O
                                                                                                                   12 of 17
                                                                                                              Page 12    17

                                                                                                           P002 CW (07
                                                                                                       PVT P002
                                                                                                       PVT             D9)
                                                                                                                   (07109)
           Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 25 of 127




HISCOX
HISCOX
                      Private Company Management Liability Insurance
                                                           Insurance Policy
                                                                     Policy
                      Directors & Officers Liability Coverage Part ("D&O
                                                                   (“D&O Coverage Part")
                                                                                  Part”)

                      Coverage Part.
                      Notwithstanding
                      Notwithstanding anything    in this Policy to
                                         anything in             to the
                                                                    the contrary,
                                                                        contrary, the Additional Executive Limit
                      of Liability shall
                                   shall be excess
                                             excess of any insurance    available that is
                                                            insurance available        is specifically excess to   this
                                                                                                                to this
                      Policy and such
                                  such excess insurance must be completely exhausted by payment of loss,        loss,
                      damages or defense
                                    defense costs thereunder before the Insurer shallshall have any obligation
                                                                                                       obligation to
                      make any payment on   on account of the Additional
                                                               Additional Executive
                                                                            Executive Limit of Liability.
                                                                                                  Liability.
                      Reputation
                      Reputation Insurance
                                 Insurance
                      The maximum
                           maximum limit of the Insurer's
                                                   Insurer’s liability for all
                                                                           all Reputation
                                                                               Reputation Loss arising
                                                                                                    arising from all
                                                                                                                  all
                      Reputation Risk Events occurring during the Policy   Policy Period,
                                                                                   Period, inin the aggregate,
                                                                                                    aggregate, shall be
                      the amount set forth
                                       forth in
                                             in the
                                                the Declarations as the Reputation
                                                                           Reputation Loss Limit of Liability.
                                                                                                           Liability. This
                      Reputation Loss Limit of Liability shallshall be the maximum
                                                                              maximum limit of the Insurer
                                                                                                      Insurer under this
                      D&O Coverage Part for Reputation
                                                  Reputation Loss,
                                                               Loss, regardless of the number of Reputation Risk       Risk
                      Events
                      Events occurring during
                                          during the Policy Period; provided, however,
                                                                                   however, the Reputation
                                                                                                   Reputation Loss
                      Limit of Liability  shall be part of, and not in
                                Liability shall                                   to, the Coverage Part
                                                                      in addition to,                   Part Limit of
                      Liability applicable to this D&O Coverage Part as set forth   forth in
                                                                                          in the
                                                                                              the Declarations.
                                                                                                  Declarations.
                      Investigation Costs For Derivative
                      Investigation           Derivative Demand
                                                         Demand
                      The maximum limit of the Insurer's
                                                   Insurer’s liability for all Investigation
                                                                               Investigation Costs arising from
                                                                                                              from all
                                                                                                                   all
                      Derivative Demand Investigations
                                            Investigations occurring during the Policy Period  Period or the Discovery
                      Period
                      Period (if applicable), in the aggregate,    shall be the amount set forth
                                                      aggregate, shall                        forth in the Declarations as
                      the Derivative  Demand Limit of Liability.
                          Derivative Demand                 Liability. The Derivative Demand
                                                                                          Demand Limit                  shall
                                                                                                     Limit of Liability shall
                      be the maximum limit of the Insurer
                                                      Insurer under this D&O Coverage Part for Investigation
                                                                                                        Investigation
                      Costs regardless of the number of Derivative
                                                             Derivative Demand
                                                                           Demand Investigations
                                                                                      Investigations occurring
                                                                                                        occurring during the
                      Policy Period or the Discovery Period (if applicable),
                                                                       applicable), or the
                                                                                       the number of Executives subject
                      to such
                         such Derivative
                              Derivative Demand
                                          Demand Investigation; provided,provided, however,
                                                                                     however, that the Derivative
                      Demand
                      Demand Limit of Liability shallshall be
                                                           be part of,
                                                                    of, and
                                                                        and not inin addition to,
                                                                                              to, the Coverage Part
                      Limit of Liability applicable to this D&O Coverage Part as set forth      forth in
                                                                                                       in the Declarations.
                                                                                                              Declarations.


VI.
VI. Retention
    Retention         The
                      The following
                           following provision shall
                                               shall apply in
                                                           in addition to the provisions of Clause V.
                                                              addition to                          V. RETENTION
                                                                                                      RETENTION
                      of the General Terms andand Conditions:
                      The
                      The Insurer shall only be liable for the amount of Loss arising from   from a Claim   which is in
                                                                                                     Claim which      in
                      excess of the applicable Retention
                                                Retention set forth
                                                                forth in Item 4.
                                                                      in Item  4. of the Declarations
                                                                                           Declarations (or
                      Management Liability Supplemental
                                             Supplemental Declarations if issued
                                                                               issued as a package policy)
                                                                                                       policy) for this
                      D&O
                      D&O Coverage Part,
                                       Part, such
                                             such Retention           borne by the Insureds and
                                                     Retention to be borne                       and shall remain
                                                                                                            remain
                      uninsured,
                      uninsured, with regard
                                      regard to:  (i) all
                                              to: (i)                     Loss; and (ii)
                                                      all Indemnifiable Loss;          (ii) Loss
                                                                                            Loss of a Company.
                                                                                                      Company. A
                      single Retention
                             Retention shall apply to Loss
                                                         Loss arising from
                                                                      from all
                                                                            all Claims alleging thethe same Wrongful
                                                                                                              Wrongful
                      Act or Related Wrongful
                                      Wrongful Act(s).
                                                  Act(s).
                      In                                             applicable Retention
                      In the event a Company is unable to pay an applicable       Retention due to Financial
                      Insolvency,
                      Insolvency, then the Insurer
                                             Insurer shall commence advancing
                                                                       advancing Loss     within the Retention;
                                                                                    Loss within      Retention;
                      provided, however,
                                however, that the Insurer
                                                   Insurer shall
                                                            shall be entitled to recover the amount of Loss
                                                                                                        Loss
                      advanced within
                                 within the Retention       such Company pursuant to
                                                      from such
                                            Retention from                              to Clause X.
                                                                                                   X.
                      SUBROGATION
                      SUBROGATION of the General        Terms and
                                               General Terms    and Conditions.
                                                                     Conditions.
                      No Retention
                         Retention is
                                   is applicable to
                                                 to Reputation
                                                    Reputation Loss or Investigation
                                                                       Investigation Costs or to Non-
                                                                                                 Non
                      Indemnifiable Loss
                                     Loss under Coverage
                                                  Coverage A.
                                                           A.
VII.         Costs,
VII. Defense Costs,   Defense

                                                                                                               Page
                                                                                                               Page 13
                                                                                                                    13 of 17
                                                                                                                          17

                                                                                                       PVT
                                                                                                       PVT P002
                                                                                                           P002 CW (07/09)
                                                                                                                   (07/09)
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 26 of 127



   eto
HISCOX
HISCOX
                    Private
                    Private Company Management Liability    Liability Insurance
                                                                      Insurance Policy
                                                                                 Policy
                    Directors & Officers Liability Coverage Part (“D&O Coverage Part")
                                                            Part ("D&O          Part”)

 Defense Counsel,
 Defense Counsel,   The Insurer       not assume any duty to defend.
                         Insurer does not                    defend. The Insureds
                                                                          Insureds shall defend and
 Settlements &      contest any Claim
                                Claim made against them.
 Judgments
                    Notwithstanding the foregoing,
                                        foregoing, the Insured
                                                       Insured shall not retain
                                                                         retain defense counsel or incur any
                    Defense
                    Defense Costs without the prior written consent of the Insurer,
                                                                            Insurer, such consent not to be
                                  withheld.
                    unreasonably withheld.
                    Insured's
                    Insured’s Option to Tender Defense
                                               Defense
                    The Insureds
                          Insureds shall have the right to tender the defense of the Claim to the Insurer, Insurer,
                    which
                    which right shall be exercised in writing
                                                       writing by the Named
                                                                          Named Entity                      Insureds to
                                                                                    Entity on behalf of all Insureds
                    the Insurer
                         Insurer pursuant to the notice
                                                  notice provisions of Clause VI.    VI. of the General Terms and
                    Conditions.
                    Conditions. This right shall
                                            shall terminate if not
                                                               not exercised within thirty (30) days of the date
                    the Claim is first made against an Insured.
                                                         Insured. Further, from  from the date the Claim is first
                    made               Insured to the date when
                    made against an Insured                  when the Insurer
                                                                          Insurer accepts the tender of the defense
                    of such Claim, the Insureds
                                         Insureds shall
                                                   shall take no action,
                                                                     action, or fail
                                                                                fail to take any required
                                                                                                  required action,
                                                                                                            action, that
                    prejudices the rights of any Insured
                                                 Insured or the Insurer
                                                                     Insurer with                      Claim. Provided
                                                                              with respect to such Claim.       Provided
                    that the Insureds
                             Insureds have complied with the foregoing, the Insurer   Insurer shall be obligated to
                    assume the defense of the Claim,
                                                 Claim, even
                                                          even ifit such Claim is groundless,
                                                                                      groundless, false or fraudulent.
                    The assumption
                          assumption of the defense of the Claim shall be effective upon     upon written confirmation
                    sent thereof by      Insurer to the Named
                                  by the Insurer         Named Entity.
                                                                    Entity. Once the defense has been   been so
                                   Insured shall have the right to effectively associate with the Insurer
                    tendered, the Insured                                                                Insurer in
                                                                                                                  in the
                    defense and the negotiation of any settlement of any Claim, subject to the provisions of
                    this Clause VII.
                    In
                     In the event the Insurer
                                       Insurer accepts the tender of defense of such Claim,
                                                                                      Claim, the Insurer
                                                                                                 Insurer shall
                    be responsible           retention of defense counsel for such Claim.
                         responsible for the retention                             Claim.
                            Provisions
                    General Provisions
                    When the Insurer
                               Insurer has not assumed the defense of a Claim pursuant to this Clause VII., VII.,
                         Insurer nevertheless shall advance, at the written request of the Insured,
                    the Insurer                                                             Insured, Defense
                                                                                                     Defense
                    Costs prior to the final disposition of a Claim. Such advanced payments by the Insurer
                                                                                                       Insurer
                    shall be repaid to the Insurer
                                            Insurer by each and every Insured,
                                                                        Insured, severally according to their
                    respective
                    respective interests,
                                interests, in the event and to the extent that any such Insured
                                                                                        Insured shall not be
                    entitled under
                             under the terms and conditions of this D&O Coverage Part Part to payment of such
                                                                                                          such
                    Loss.
                    Loss.
                    The Insurer    shall have the right to fully and effectively associate with each
                         Insurer shall                                                          each and every
                    Insured
                    Insured in the defense of any Claim that appears reasonably likely to involve the
                    Insurer,
                    Insurer, including,
                              including, but not limited to,
                                                          to, negotiating a settlement.                   Insured
                                                                             settlement. Each and every Insured
                    agrees to provide such information as the Insurer
                                                                   Insurer may reasonably require and and to give the
                    Insurer
                    Insurer full
                             full cooperation and take such actions which,
                                                                        which, inin such
                                                                                    such Insured's judgment, are
                                                                                         Insured’s judgment,
                    deemed
                    deemed necessary and  and practicable to prevent or limit Loss arising from any Wrongful
                    Act.
                    Act.
                    Additionally,       Insured shall
                    Additionally, the Insured   shall not admit or assume any liability, enter into any settlement
                    agreement, stipulate to any judgment,
                                                   judgment, incur any Defense Costs or Reputation Loss or
                    retain a risk management, public relations or law firm without the prior written consent of
                    the Insurer.
                        Insurer. IfIf the Insured
                                          Insured admits or assumes any liability in                       Claim
                                                                                    in connection with any Claim
                                                  Insurer, then the Insurer
                    without the consent of the Insurer,             Insurer shall not
                                                                                   not have any obligation to pay
                    Loss
                    Loss with respect to such Claim.
                                                  Claim. Only those settlements,
                                                                      settlements, stipulated judgments, Defense
                                                                                                          Defense
                    Costs and Reputation       Loss which have
                                 Reputation Loss            have been consented to by the Insurer
                                                                                             Insurer shall be
                    recoverable as LossLoss under the terms of this D&O
                                                                     D&O Coverage Part.Part. The Insurer
                                                                                                  Insurer shall not

                                                                                                           Page
                                                                                                           Page 14    17
                                                                                                                14 of 17

                                                                                                   PVT P002
                                                                                                   PVT         (07/09)
                                                                                                       P002 CW (07:09)
           Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 27 of 127



   et• t,e’

HISCOX
HISCOX
                      Private Company Management Liability Insurance Policy
                                                                   (“D&O Coverage Part")
                      Directors & Officers Liability Coverage Part ("D&O          Part”)

                      unreasonably withhold
                                       withhold any consent required
                                                               required under this
                                                                                this D&O Coverage Part,Part, provided
                                                                                                             provided
                      that in
                           in all
                              all events the Insurer
                                               Insurer may withhold
                                                             withhold consent toto any settlement,
                                                                                       settlement, stipulated
                                                                                                    stipulated judgment
                      or Defense
                         Defense Costs,
                                    Costs, or any portion    thereof, to the
                                                    portion thereof,     the extent such
                                                                                     such Claim
                                                                                          Claim (or any portion
                                                                                                          portion
                      thereof)  is not covered
                      thereof) is       covered under the terms
                                                            terms of this D&O
                                                                           D&O Coverage Part.Part. In
                                                                                                   In addition,
                                                                                                      addition, the
                      Insured shall
                      Insured                        action, without the
                                 shall not take any action,               Insurer’s written consent,
                                                                      the Insurer's                    which prejudices
                                                                                             consent, which
                      the Insurer's
                          Insurer’s rights
                                       rights under this
                                                    this D&O Coverage Part. Part.
                      When the Insurer has assumed the defense of a Claim
                      When                                                       Claim andand the Insureds
                                                                                                   Insureds do not consent
                      to the first Settlement Opportunity within within thirty (30)
                                                                                (30) days
                                                                                     days of the date
                                                                                                    date the
                                                                                                          the Insureds
                                                                                                              Insureds are  are
                      first made aware of such
                                             such Settlement Opportunity (or in        in the case of a Settlement
                      Opportunity which
                                      which arises   from a settlement offer by the claimant,
                                             arises from                                              then within
                                                                                          claimant, then    within the time
                                                                                                                         time
                      permitted
                      permitted by the claimant to accept such  such settlement offer,
                                                                                    offer, but in
                                                                                                in all
                                                                                                   all events no later thanthan
                      thirty (30)
                             (30) days after the settlement offer was made),made), then,
                                                                                     then, subject to  to any applicable Limit
                                                                                                                             Limit
                      of Liability,
                          Liability, the Insurer's
                                         Insurer’s liability for all
                                                                  all Loss on
                                                                            on account of suchsuch Claim
                                                                                                     Claim shall
                                                                                                             shall not exceed:
                                                                                                                         exceed:
                      (1) the
                      (1)  the amount for which    the Insurer
                                           which the    Insurer could have settled
                                                                                settled such
                                                                                         such Claim
                                                                                                Claim plus Defense Costs  Costs
                      incurred
                      incurred as of the date such
                                                 such settlement was proposed
                                                                          proposed in     writing by the Insurer
                                                                                       in writing
                      (“Settlement Opportunity Amount”),
                      ("Settlement                    Amount"), plus (2) (2) eighty percent (80%)
                                                                                                (80%) of covered Loss Loss in in
                      excess of such
                                  such Settlement Opportunity Amount,  Amount, it being a condition of this   this insurance
                                                                                                                   insurance
                      that the remaining twenty percent (20%)
                      that                                    (20%) of such
                                                                         such covered Loss excess of such      such
                      Settlement Opportunity Amount shall      shall be
                                                                      be carried
                                                                         carried by the Insureds
                                                                                           Insureds at their own own risk andand
                          uninsured. Notwithstanding the
                      be uninsured.                        the foregoing,
                                                                foregoing, this
                                                                             this paragraph    shall not apply until
                                                                                  paragraph shall                 until such
                                                                                                                         such
                      Settlement Opportunity Amount exceeds the applicable Retention        Retention set forth
                                                                                                             forth in
                                                                                                                    in Item
                                                                                                                       Item 4.4. of
                      the Declarations (or Management Liability Supplemental
                                                                        Supplemental Declarations if issued issued as a
                      package
                      package policy)
                                 policy) or to
                                            to those Claims for whichwhich the Insurer has has not assumed
                                                                                                     assumed the defense.
                                                                                                                      defense.
                      With
                      With the express prior written
                                              written consent of the Insurer,
                                                                       Insurer, an
                                                                                an Insured
                                                                                   Insured may select a defense
                      counsel different from
                                        from that selected by other Insured
                                                                       Insured defendants if such
                                                                                             such selection
                                                                                                  selection is
                      required
                      required due
                               due to an
                                      an actual
                                          actual conflict of interest.
                                                             interest.


VIII. Allocation
VIII.                 In the event that
                      In the       that the Insured
                                            Insured tenders
                                                     tenders the defense of a Claim
                                                                               Claim in
                                                                                     in accordance with
                                                                                                   with Clause
                      VII.
                      VII. above,     following allocation
                           above, the following allocation provision
                                                           provision shall
                                                                     shall apply
                      If both
                         both Loss covered
                                   covered under this D&O Coverage Part and and loss not covered
                                                                                          covered under this
                                                                                                          this
                      D&O Coverage Part are incurred
                                                incurred by the Insureds
                                                                Insureds on
                                                                          on account of any Claim
                                                                                             Claim because
                      such
                      such Claim
                            Claim against the Insureds
                                              Insureds includes both
                                                                  both covered
                                                                       covered and
                                                                                and non-covered
                                                                                    non-covered matters,
                                                                                                  matters, then
                                                                                                            then
                      coverage under this  D&O Coverage Part with
                                      this D&O                   with respect to such
                                                                                 such Claim
                                                                                      Claim shall
                                                                                             shall apply as
                                                                                                         as
                      follows:
                      follows:
                      A.
                      A.    Defense Costs:
                            Defense  Costs: One
                                              One hundred
                                                  hundred percent (100%)     Defense Costs incurred
                                                                   (100%) of Defense       incurred by the
                                                                                                        the
                            Insured
                            Insured on
                                    on account of such
                                                   such Claim
                                                        Claim will
                                                              will be considered
                                                                      considered covered Loss
                                                                                         Loss subject to
                            Clause VII.
                                   VII. of this
                                           this D&O Coverage Part;
                                                              Part; and
                                                                     and
                      B.
                      B.    Loss other than
                                         than Defense Costs:
                                                       Costs: All   remaining amounts incurred by
                                                                All remaining                        by the Insured
                                                                                                            Insured on
                                                                                                                     on
                            account of such
                                        such Claim
                                              Claim shall
                                                    shall be
                                                          be allocated by the Insurer pro  pro rata between
                                                                                                    between covered
                            Loss and   non-covered loss based on
                                  and non-covered                on the legal
                                                                         legal liability and  financial exposures of
                                                                                         and financial
                            the Insureds
                                Insureds to covered
                                              covered and
                                                      and non-covered
                                                           non-covered matters and,and, inin the
                                                                                             the event of a settlement
                            in
                            in such
                               such Claim,
                                    Claim, based
                                            based on
                                                   on the number of covered
                                                                       covered and non-covered counts,
                                                                                                     counts, causes
                                                                                                              causes of
                            action
                            action or allegations
                                      allegations against the Insureds.
                                                              Insureds.
                      If
                      If the Insureds
                             Insureds and
                                      and the Insurer cannot agree on
                                                                   on an
                                                                      an allocation
                                                                         allocation of Loss:
                                                                                       Loss:
                      A.
                      A.    no
                            no presumption as to allocation
                                           as to allocation shall
                                                            shall exist in
                                                                        in any arbitration,
                                                                               arbitration, suit or other

                                                                                                                    Page 15 of 17
                                                                                                                    Page

                                                                                                            PVT P002
                                                                                                                P002 CW (07.09)
                                                                                                                        (07/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 28 of 127



       4’
HISCOX
HISCOX
                        Private Company Management Liability Insurance Policy
                                                   Liability Insurance Policy
                        Directors & Officers Liability Coverage Part
                                                                Part ("D&O
                                                                     (“D&O Coverage Part")
                                                                                    Part”)

                             proceeding; and
                        B.
                        B.   the Insurer,
                                  Insurer, if requested by the Insureds,
                                                                 Insureds, shall
                                                                             shall submit the dispute to binding
                                                                                                          binding
                             arbitration.
                             arbitration. The rules of the American Arbitration Association
                                                                                     Association shall apply except with
                                                                                                                    with
                             respect to the selection
                                              selection of the arbitration panel,
                                                                           panel, which
                                                                                   which shall consist of one (1)
                             arbitrator selected by the Insureds,
                                                          Insureds, one (1)(1) arbitrator selected by the Insurer,
                                                                                                          Insurer, and a
                             third
                             third independent arbitrator selected by the first two (2) arbitrators.
                                                                                            arbitrators.


IX.
IX. Derivative
    Derivative Demand
               Demand   ItIt is understood and agreed that the Company shall be entitled entitled to payment under
    Coverage            Coverage E.   E. of this D&O Coverage Part  Part for reimbursement of its covered Investigation
                                                                                                              Investigation
                        Costs ninety (90)(90) days after: (i)
                                                            (i) the Company has made its final decision
                                                                                                    decision not to bring a
                        civil proceeding
                                proceeding inin a court of law against any of its Executives,
                                                                                  Executives, and (ii) such decision has
                        been communicated to the security holders who made the Derivative Demand upon the
                        Company. However,
                                       However, such payment shall  shall be subject to an undertaking by the Company,
                                                                                                                 Company,
                        in
                        in a form acceptable to the Insurer,
                                                         Insurer, that the Company shallshall return to the Insurer
                                                                                                             Insurer such
                                                                                                                      such
                        payment in the event any Company or any security holder of the Company brings a
                        Claim alleging,
                        Claim     alleging, arising out of,
                                                         of, based upon or attributable to any Wrongful Acts which which
                        were the subject of the Derivative Demand.
                        Nothing
                        Nothing in this D&O
                                        D&O Coverage Part,Part, including Coverage E.,
                                                                                    E., shall be construed to afford
                                                                                                              afford
                        coverage under this D&O
                                            D&O Coverage Part for any Claim Claim brought by the Company
                                                         Executives, other than Investigation
                        against one or more of its own Executives,               Investigation Costs incurred in a
                        covered Derivative
                                 Derivative Demand
                                            Demand Investigation.
                                                       Investigation. Payment
                                                                         Payment of any Investigation
                                                                                         Investigation Costs under
                        this D&O Coverage Part
                                             Part shall
                                                   shall not waive any of the Insurer's
                                                                              Insurer’s rights under this Policy or
                        at law.
                           law.


X.
X. Public Securities    If,
                        If, during the Policy
                                       Policy Period,
                                               Period, the Named Entity intends to sell  sell or offer to sell
                                                                                                           sell securities of
   Transactions         any kind or nature whatsoever, issued
                                                          issued at any time by the Named
                                                                                        Named Entity
                                                                                                  Entity in a transaction
                        that is not exempt from registration under the Securities Act of 1933, 1933, as amended
                                                                                                          amended (a
                        "Transaction"),
                        “Transaction”), the Named Entity
                                                       Entity will,
                                                              will, no later than thirty (30)
                                                                                         (30) days prior to the effective
                        date of the registration statement for such sale or offering, give the Insurer
                                                                                                    Insurer written notice
                        of the proposed sale or offering and
                                                          and all   information requested by the Insurer
                                                               all information                        Insurer relating
                                                                                                                relating
                        thereto.
                        thereto. Unless the Insurer
                                              Insurer determines to issue coverage there shall   shall in fact be no
                        coverage for such Transaction.
                                            Transaction.
                        If,
                        If, during the Policy
                                        Policy Period, a Company purchases securities of a "Publicly
                                                                                                 “Publicly Traded
                                                                                                            Traded
                        Entity” in a transaction which
                        Entity"                    which would result in such
                                                                         such entity becoming anan Affiliate or a
                        Subsidiary of a Company, the Named   Named Entity will, no later than
                                                                                         than thirty (30) days prior to
                        such entity becoming
                                     becoming an  an Affiliate or Subsidiary,
                                                                  Subsidiary, give the Insurer
                                                                                       Insurer written notice of the
                        proposed purchase and all information requested by the InsurerInsurer relating thereto.
                                                                                                        thereto. Unless
                             Insurer determines to issue coverage there shall in
                        the Insurer                                               in fact be no coverage for such
                        "Publicly
                        “Publicly Traded Entity."
                                            Entity.”


XI. Order of Payments
XI.          Payments   In
                         In the event of Loss arising
                                              arising from
                                                      from any Claim for which payment is due under the
                        provisions of this D&O Coverage PartPart but which Loss,
                                                                           Loss, in the aggregate,
                                                                                        aggregate, exceeds the
                        remaining
                        remaining available Limit of Liability applicable to this D&O Coverage Part,
                                                                                                  Part, then
                                                                                                        then the
                        Insurer
                        Insurer shall:
                        A.
                        A.    first pay such Loss
                                             Loss for which coverage is provided under Coverage A of this D&O
                                                                                       Coverage_A         D&O

                                                                                                                Page 16
                                                                                                                Page 16 of 17
                                                                                                                           17

                                                                                                        PVT P002
                                                                                                            P002 CW (07/09)
                                                                                                                    (07/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 29 of 127



  4,
HISCOX
HISCOX
                  Private Company Management Liability Insurance
                                                       Insurance Policy
                                                                 Policy
                  Directors & Officers Liability Coverage
                                                 Coverage Part ("D&O
                                                               (“D&O Coverage Part")
                                                                              Part”)

                        Coverage
                        Coverage Part,
                                   Part, then
                                          then with
                                               with respect to
                                                            to whatever remaining Limit of Liability is
                        available after payment of such
                        available                   such Loss;
                                                         Loss;
                  B.
                  B.    then pay
                        then pay such
                                 such Loss for which
                                               which coverage is provided
                                                                 provided under Coverage B of this D&O
                        Coverage
                        Coverage Part,
                                   Part, and
                                         and


                  C.
                  C.    then
                        then pay such          which coverage is
                                 such Loss for which          is provided
                                                                 provided under Coverage C,
                                                                                         C, D
                                                                                            D or E
                                                                                                 E of
                        this               Part.
                        this D&O Coverage Part.
                  In
                  In the event of Loss arising from
                                               from a Claim
                                                        Claim for which
                                                                  which payment is due under the  the provisions
                                                                                                      provisions
                  of this      Coverage Part (including
                     this D&O Coverage          (including those
                                                           those circumstances described
                                                                                   described in
                                                                                             in the first
                  paragraph
                  paragraph of this Clause Xl.,
                                            Xl., the Insurer
                                                     Insurer shall
                                                              shall at the
                                                                       the written request of the Named
                  Entity:
                  Entity:
                  A.
                  A.    first pay such
                                  such Loss for which coverage is provided under Coverage A of this D&O
                                                which coverage
                        Coverage Part,    then
                                    Part, then
                  B.
                  B.    either pay or hold
                                      hold payment for such
                                                         such Loss for which
                                                                       which coverage is provided
                                                                                         provided under
                        Coverage B,B, C,
                                      C, D
                                         D or E of this
                                                   this D&O Coverage
                                                             Coverage Part.
                                                                        Part.
                  In the event that the Insurer withholds payment under Coverage
                  In                                                         Coverage B,
                                                                                       B, C,
                                                                                          C, D or E
                                                                                                  E of this D&O
                  Coverage Part pursuant      to the above
                                    pursuant to      above request,
                                                           request, then  the Insurer
                                                                     then the Insurer shall
                                                                                      shall at any time
                                                                                                   time in
                                                                                                        in the
                  future, at the request of the Named
                  future,                        Named Entity,
                                                         Entity, release such
                                                                         such Loss
                                                                               Loss payment
                                                                                    payment to a Company,
                                                                                                   Company,
                  or make such
                            such Loss payment directly to the Individual
                                                                 Individual Insured
                                                                             Insured in
                                                                                     in the event of covered
                  Loss for any
                            any Claim
                                 Claim covered under this D&O
                                                            D&O Coverage Part pursuant to    to Coverage
                                                                                                Coverage A of
                  this
                  this D&O
                       D&O Coverage Part.Part.
                  The Financial
                  The  Financial Insolvency
                                 Insolvency of any Company or any Individual
                                                                         Individual Insured
                                                                                    Insured shall
                                                                                            shall not relieve
                                                                                                      relieve
                  the Insurer of any of its obligations
                  the Insurer               obligations to prioritize payment of covered
                                                                                 covered Loss
                                                                                         Loss under this
                  D&O Coverage Part pursuant to this this Clause Xl.XI.




                       [The
                       [The balance of this page is intentionally left blank]
                                                                       blank]




                                                                                                    Page
                                                                                                    Page 17
                                                                                                         17 of 17

                                                                                             PVT P002 CW (07/09)
                                                                                                         (07/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 30 of 127



        4e0
HISCOX
HISCOX
                          Private Company Management Liability Insurance
                          Private                              Insurance Policy
                           Employment
                           Employment Practices Liability Coverage Part ("EPLI
                                                                        (“EPLI Coverage Part")
                                                                                        Part”)

NOTICE:
 IOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES     EXEMPT FROM THE
                                               RATES ARE EXEMPT      THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE DEPARTMENT.
FILING REQUIREMENTS                                   DEPARTMENT.
HOWEVER,
 IOWEVER, SUCH
           SUCH FORMS AND RATES
                          RATES MUST MEET THE MINIMUM STANDARDS OF THE
NEW
‘1EW YORK INSURANCE
           INSURANCE LAW AND REGULATIONS.
                              REGULATIONS.




                         In                      premium charged and
                         In consideration of the premium           and in
                                                                       in reliance upon
                                                                                   upon the statements made by
                              Insureds in the Application, which forms a part of this Policy,
                         the Insureds                                                 Policy, the Insurer
                                                                                                  Insurer agrees as
                         follows:


I.
I. Insuring
   Insuring Agreements   This EPLI
                              EPLI Coverage Part shall pay the Loss of an  an Insured
                                                                              Insured arising
                                                                                      arising from
                                                                                              from a Claim
                                                                                                     Claim first
                         made against such Insured
                                               Insured during the Policy Period or Discovery
                                                                                   Discovery Period
                                                                                               Period (if
                                                                                                      (it applicable)
                         for any actual or alleged
                                           alleged Wrongful
                                                    Wrongful Act of such Insured.
                                                                          Insured.
                         Defense
                         Defense Provision
                                 Provision
                         The Insurer
                              Insurer does not assume any duty to defend; provided, however,
                                                                                        however, the Named
                                                                                                        Named Entity
                                                                                                                 Entity
                         may,
                         may, at its sole option, tender to the Insurer
                                                                Insurer the defense of a Claim
                                                                                          Claim for which
                                                                                                     which coverage
                         is provided by Clause V.V. of this EPLI Coverage Part.
                                                                            Part. Regardless of whether the
                         defense is so tendered, the Insurer
                                                        Insurer shall advance Defense
                                                                              Defense Costs in  in excess of the
                         applicable Retention
                                     Retention amount on behalf of the Insured
                                                                         Insured prior to final
                                                                                          final disposition
                                                                                                disposition of the
                         Claim.
                         Claim.


II.
II. Definitions
    Definitions          A.
                         A.   Claim
                              Claim means:
                              (i)
                              (i)    a written
                                       written demand for monetary,
                                                            monetary, non-monetary or injunctive relief (including
                                                                                                        (including any
                                     request to toll
                                                toll or waive any statute of limitations);
                                                                             limitations);
                              (ii)   a civil,
                                       civil, criminal,
                                              criminal, administrative or regulatory proceeding for monetary,
                                                                                                    monetary, non-
                                                                                                              non-
                                     monetary or injunctive relief which
                                                                     which is commenced
                                                                              commenced by:
                                                                                          by:
                                     (1) service of a complaint or similar pleading;
                                     (2) return of an
                                                   an indictment,
                                                      indictment, information or similar document (in
                                                                                                  (in the case of a
                                         criminal
                                         criminal proceeding);
                                                  proceeding); or
                                     (3) receipt or filing of a notice of charges;
                                     including,
                                     including, but not limited
                                                         limited to,
                                                                  to, an
                                                                      an Equal Employment Opportunity Commission
                                     ("EEOC")
                                     (‘EEOC”) or Office of Federal Contract Compliance Program ("OFCCP")
                                                                                                       (“OFCCP”) (or
                                     similar federal, state or local
                                                                local agency)
                                                                       agency) proceeding or investigation; or
                                                   proceeding pursuant to an employment contract, policy or
                              (iii) an arbitration proceeding
                                    practice of a Company commenced by receipt of a demand
                                                                                     demand for arbitration or
                                    similar document.
                              However,
                              However, in
                                       in no event shall the term "Claim"
                                                                   “Claim” include any labor or grievance
                              proceeding which is subject to a collective bargaining agreement.
                                                                                     agreement.
                         B.
                         B.   Defense Costs means reasonable and necessary fees,fees, costs and
                                                                                            and expenses
                              consented to by the Insurer
                                                  Insurer (including
                                                          (including premiums for any appeal bond,
                                                                                              bond, attachment
                                                                                                               Page 11 of 99

                                                                                                      PVT
                                                                                                      PVT P003    (07/09)
                                                                                                          P003 CW (07/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 31 of 127



  4,
HISCOX
HISCOX
                  Private Company Management Liability Insurance Policy
                  Employment Practices
                             Practices Liability Coverage
                                                 Coverage Part
                                                          Part ("EPLI
                                                               (“EPLI Coverage Part")
                                                                               Part”)

                      bond
                      bond or similar bond
                                       bond arising
                                            arising out of aa covered
                                                              covered judgment,
                                                                        judgment, but  without any obligation
                                                                                   but without        obligation to
                                                                                                                 to
                      apply     or furnish
                      apply for or furnish any such
                                               such bond),
                                                     bond), resulting         from the
                                                             resulting solely from  the investigation,
                                                                                        investigation,
                      adjustment, defense
                      adjustment,   defense and
                                            and appeal
                                                 appeal of
                                                         of a
                                                            a Claim
                                                               Claim against anan Insured,
                                                                                  Insured, but excluding
                                                                                                  excluding
                      compensation of any Individual
                      compensation           Individual Insured.
                                                         Insured. Defense
                                                                     Defense Costs
                                                                               Costs shall        include any
                                                                                      shall not include    any
                      fees, costs
                      fees,          expenses incurred
                            costs or expenses                   to the
                                                incurred prior to  the time
                                                                       time that
                                                                            that a Claim
                                                                                   Claim is
                                                                                          is first made
                                                                                                   made against
                      an Insured.
                      an Insured.
                 C.
                 C.   Employee means
                      Employee     means any past,
                                                 past, present
                                                       present or
                                                               or future
                                                                   future employee
                                                                          employee of a Company,
                                                                                           Company, whether
                      such employee
                      such  employee is is in   supervisory, co-worker or subordinate
                                           in a supervisory,                  subordinate position
                                                                                            position or otherwise,
                                                                                                        otherwise,
                      including
                      including any part-time,    seasonal and
                                     part-time, seasonal    and temporary employee
                                                                              employee or volunteer of a
                      Company
                      Company in  in his
                                     his or her
                                             her capacity  as such.
                                                 capacity as         An individual
                                                              such. An              who is
                                                                         individual who   is leased  to a Company
                                                                                             leased to    Company
                      shall also
                      shall also be  an Employee,
                                 be an   Employee, but only
                                                          only if such
                                                                  such Company provides
                                                                                    provides indemnification    to
                                                                                               indemnification to
                      such  leased individual
                      such leased   individual in  the same
                                                in the same manner as  as is
                                                                           is provided to such
                                                                              provided to  such Company's     own
                                                                                                  Company’s own
                      employees.
                      employees.
                      Employee shall
                      Employee    shall also   mean any
                                         also mean   any other individual
                                                                 individual who
                                                                             who is is contracted
                                                                                       contracted toto perform
                                                                                                       perform work
                      for a
                          a Company,
                            Company, or who who is  an independent
                                                 is an  independent contractor for a Company,
                                                                                          Company, but only if
                      such Company provides
                      such               provides or is
                                                      is required  to provide
                                                         required to  provide indemnification
                                                                               indemnification to  to such
                                                                                                      such individual
                                                                                                             individual
                      in the
                      in     same manner as
                         the same             as provided
                                                 provided toto such
                                                               such Company's
                                                                     Company’s own    own employees,
                                                                                          employees, pursuant       to a
                                                                                                          pursuant to
                      written contract;
                      written contract; provided,
                                         provided, however,
                                                    however, a Company may request    request that nono coverage
                                                                                                        coverage be be
                      provided under this
                      provided               EPLI Coverage
                                        this EPLI  Coverage Part for for an
                                                                          an independent contractor named  named inin a
                      specific Claim.
                               Claim. Such
                                         Such request must be  be made
                                                                  made in    writing and
                                                                          in writing   and within
                                                                                           within ninety (90)   days of
                                                                                                           (90) days   of
                      the Claim
                      the  Claim being
                                 being reported    to the
                                         reported to  the Insurer.
                                                           Insurer. IfIf no
                                                                         no such   request is
                                                                            such request    is made,
                                                                                               made, this    EPLI
                                                                                                        this EPLI
                      Coverage
                      Coverage Part shall
                                        shall apply as
                                                     as if such
                                                           such Company determined
                                                                              determined that
                                                                                            that such
                                                                                                  such independent
                                                                                                         independent
                      contractor shall  receive coverage.
                                 shall receive   coverage.
                 D.
                 D.   Employment
                      Employment Practices Violation means
                                 Practices Violation means any actual or alleged:
                                                               actual or alleged:
                      (i)
                      (I)    wrongful termination
                             wrongful termination of employment (actual or constructive),
                                                                (actual or constructive), dismissal
                                                                                          dismissal or
                                                                                                    or
                             discharge;
                             discharge;
                      (ii)
                      (ii)   breach
                             breach of an
                                       an implied contract;
                                          implied contract;
                      (iii) harassment,
                      (iii) harassment, sexual
                                        sexual harassment or hostile
                                                             hostile work environment;
                                                                          environment;
                      (iv) discrimination (including,
                      (iv) discrimination  (including, but not
                                                           not limited  to, discrimination
                                                               limited to,  discrimination based
                                                                                           based upon
                                                                                                  upon age,
                                                                                                        age,
                           gender,  race, color,
                           gender, race,         national origin,
                                          color, national origin, religion,
                                                                  religion, sexual
                                                                             sexual orientation
                                                                                    orientation or preference,
                                                                                                   preference,
                                          disability);
                           pregnancy or disability);
                      (v)
                      (v)    Retaliation;
                             Retaliation;
                      (vi) employment-related
                      (vi)                     misrepresentation(s) to
                           employment-related misrepresentation(s)  to an
                                                                       an Employee
                                                                          Employee of a
                                                                                      a Company or
                                                                                                or
                                     for employment
                           applicant for employment with
                                                    with a Company or anan Outside
                                                                           Outside Entity;
                                                                                   Entity;
                      (vii) employment-related
                      (vii) employment-related libel,
                                               libel, slander,
                                                      slander, humiliation, defamation or
                                                               humiliation, defamation    invasion of
                                                                                       or invasion of
                            privacy;
                            privacy;
                      (viii) wrongful failure
                      (viii) wrongful failure to
                                              to employ
                                                 employ or promote;
                                                           promote;
                      (ix) wrongful
                      (ix)           deprivation of career opportunity
                           wrongful deprivation            opportunity with
                                                                       with aa Company,   wrongful
                                                                               Company, wrongful
                           discipline, wrongful
                           discipline, wrongful demotion  or negligent Employee
                                                demotion or            Employee evaluation,
                                                                                  evaluation, including  the
                                                                                               including the
                           giving of negative
                           giving    negative or defamatory  statements in
                                                 defamatory statements   in connection
                                                                             connection with an Employee
                                                                                        with an  Employee
                           reference;
                           reference;
                      (x)
                      (x)    failure
                             failure to
                                     to grant tenure;
                                              tenure; or
                      (xi) with respect
                      (xi) with         to subparagraphs
                                respect to subparagraphs (i) through (x)
                                                         (I) through        this Definition:
                                                                     (x) of this Definition: negligent
                                                                                             negligent hiring,
                                                                                                       hiring,

                                                                                                               Page
                                                                                                               Page 2 of 99
                                                                                                                    2 of

                                                                                                     PVT
                                                                                                     PVT P003 CW (07/09)
                                                                                                         P003 CW (07/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 32 of 127



  4,
HISCOX
HISCOX
                     Private Company Management Liability
                     Private                    Liability Insurance
                                                          Insurance Policy
                     Employment
                     Employment Practices Liability Coverage Part ("EPLI
                                                                  (“EPLI Coverage Part")
                                                                                  Part”)

                               retention, training or supervision,
                               retention,             supervision, infliction
                                                                    infliction of emotional
                                                                                  emotional distress or mental
                               anguish, failure to provide or enforce adequate or consistent organizational
                               policies and procedures, or violation
                                                             violation of anan individual's
                                                                               individual’s civil rights;
                       but only if the actual
                                       actual or alleged
                                                 alleged Employment Practices Violation
                                                                                   Violation relates to an
                       Employee
                       Employee of a Company or an     an Outside Entity,
                                                                   Entity, or to an
                                                                                 an applicant for employment
                       with a Company or an Outside Entity,
                                                          Entity, whether committed directly, indirectly,
                                                                                               indirectly,
                       intentionally or unintentionally.
                                        unintentionally.
                E.
                E.     Executive means:
                       (I)          past, present or future duly elected or appointed director.
                               any past,                                              director, officer,
                               management committee member (of a duly constituted committee)
                                                                                         committee) or member
                                      Board of Managers;
                               of the Board    Managers;
                       (ii)    any past,
                                    past, present or future person in
                                                                   in a duly elected or appointed position
                                                                                                    position in an
                                                                                                                an
                               entity which
                                      which is organized and operated in in a Foreign
                                                                              Foreign Jurisdiction
                                                                                      Jurisdiction that is
                               equivalent to an
                                              an executive position listed in subparagraph
                                                                              subparagraph (i)
                                                                                           fi) of this Definition;
                                                                                                       Definition;
                               or
                               Or
                       (iii)
                       (iii) any past, present or future General
                                                         General Counsel
                                                                 Counsel and
                                                                         and Risk
                                                                             Risk Manager (or equivalent
                             position) of the Named Entity.
                                                      Entity.
                F.
                F.     Financial Insolvency
                       Financial   Insolvency means:
                                                 means: (i)
                                                          fi) the appointment by any government official,official,
                       agency,
                       agency, commission,
                                commission, court or other governmental authority of a receiver,
                       conservator,
                       conservator, liquidator,
                                      liquidator, trustee,
                                                  trustee, rehabilitator or similar official to take control of,of,
                       supervise, manage
                                    manage or liquidate an insolvent Company; (ii) the filing  filing of a petition
                       under the bankruptcy laws of the United States of America; or (iii) as to both (i)        fi) or (ii)
                       of this Definition,
                               Definition, any equivalent events outside the United States of America.
                G.
                G.             Jurisdiction means any jurisdiction other than
                       Foreign Jurisdiction                              than the United States of
                       America or any of its territories or possessions.
                H.
                H.     Individual
                       Individual Insured
                                  Insured means any:
                       (i)     Executive of a Company;
                               Executive      Company;
                       (ii)
                       (ii)    Employee of a Company;
                               Employee      Company; or
                       (iii)
                       (iii) Outside Entity Executive.
                                            Executive.
                I.     Insured
                       Insured means:
                       (i)
                       (i)     a Company; or
                       (ii)
                       (ii)    an
                               an Individual
                                  Individual Insured.
                                             Insured.
                J.
                J.     Loss means the amount that any Insured
                                                       Insured becomes legally obligated to pay in
                       connection with
                       connection with any covered Claim,
                                                   Claim, including,
                                                          including, but not limited
                                                                             limited to:
                       fi)
                       (i)     judgments (including
                                           (including pre-judgment and
                                                                   and post-judgment interest on any covered
                               portion thereof) and settlements;
                       (ii)
                       (ii)    Defense
                               Defense Costs;
                       (iii)
                       (iii)   damages,
                               damages, including punitive or exemplary damages and the multiple portion  portion of
                               multiplied damages relating
                               multiplied              relating to punitive or exemplary damages (including the
                               multiple or liquidated
                                           liquidated damages awards under the Age Discrimination
                                                                                           Discrimination in
                               Employment Act and the Equal Pay Act). The enforceability of this
                               subparagraph
                               subparagraph (iii)
                                               (iii) shall
                                                     shall be governed
                                                               governed by such
                                                                             such applicable law that most favors

                                                                                                                  Page 3 of 99

                                                                                                       PVT P003 cw (07
                                                                                                           P003 CW     09)
                                                                                                                   (07/09)
   Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 33 of 127



   4,
HISCOX
HISCOX
              Private Company Management Liability Insurance
                                                   Insurance Policy
              Employment Practices Liability Coverage Part
                                                      Part ("EPLI
                                                           (“EPLI Coverage Part")
                                                                           Part”)

                         coverage for such punitive, exemplary and multiple damages;
                  (iv) salary,
                       salary, wages and bonus compensation, including
                                                             including back pay and front pay; and
                                                                                               and
                  (v)
                  (v)    an award of statutory attorneys'
                                               attorneys’ fees.
                                                          fees.
                  Loss
                  Loss shall not include:
                                   include: (i)
                                             fi) any amount for which           lnsureds are not financially
                                                                   which the Insureds
                  liable or which
                             which are without legal
                                                  legal recourse to the Insureds;      (ii) matters which may be
                                                                           Insureds; (ii)
                  deemed uninsurable under the law pursuant to which this Policy shall be construed;
                  deemed
                  (iii)                        benefits, stock options, perquisites, deferred compensation
                    iii) employment-related benefits,
                  or any other type of compensation
                                         compensation other than salary,
                                                                       salary, wages or bonus compensation;
                  (iv)
                  (iv) the costs and
                                  and expenses of complying with any order of injunctive relief or other
                  form of non-monetary relief,
                                            relief, including
                                                    including any liability or costs incurred
                                                                                      incurred by any Insured
                                                                                                        Insured
                  to modify any building or property in order to make said     said building
                                                                                    building or property more
                                  accommodating to any disabled person,
                  accessible or accommodating                           person, or any liability or costs
                  incurred inin connection
                                connection with
                                             with any educational, sensitivity or other corporate program,
                                                                                                       program,
                  policy or seminar; (v)
                                       (v) civil or criminal fines or penalties; (vi) taxes or tax penalties or
                  interest thereon (whether imposed by federal, state,  state, local or other governmental
                  authority). Defense
                                Defense Costs shallshall be provided for items specifically excluded from
                  Loss
                   Loss pursuant to subparagraphs (i)     (i) through (vi)
                                                                      (vi) of this subparagraph
                                                                                   subparagraph provided such
                  Defense
                   Defense Costs result from a covered Claim.   Claim.
             K.
             K.   Outside Entity
                          Entity means:
                                 means:
                  (i)
                  (i)                                           than a Subsidiary or Affiliate;
                         any not-for-profit organization, other than                 Affiliate; or
                  (ii)
                  (ii)   any other entity listed as an Outside Entity
                                                               Entity by endorsement to this Policy.
                                                                                             Policy.
             L.
             L.               Entity Executive
                  Outside Entity     Executive means: (i)          Executive of a Company serving in the
                                                           (I) any Executive
                  capacity as director, officer, trustee, trustee emeritus or governor of an Outside
                  Entity,
                  Entity, but only if such service is at the specific request or direction of a Company;
                  or (ii) any other person listed as an an Outside Entity Executive in an   an endorsement to
                  this EPLI
                        EPLI Coverage Part. ItIt is understood and agreed that, in the event of a
                  disagreement between
                                   between a Company and     and an individual
                                                                     individual as to whether such individual
                  was acting at the specific request or direction of such Company,
                                                                                Company, this EPLI
                  Coverage Part shall abide by the determination
                                                          determination of the Named Entity on this issue
                  and such determination shall be made by written  written notice to the Insurer
                                                                                         Insurer within ninety
                  (90)
                  (90) days after the Claim is first reported
                                                        reported to the Insurer
                                                                         Insurer pursuant to the terms of the
                  Policy. InIn the event no determination is made withinwithin such  period, this EPLI
                                                                               such period,
                  Coverage Part      shall apply as if the Named Entity
                                Part shall                           Entity determined that such Individual
                                                                                                    Individual
                  Insured was not acting at such
                  Insured                       such Company's
                                                       Company’s specific request or direction.
             M.
             M.   Retaliation means an adverse employment act of an Insured
                  Retaliation                                                      Insured alleged to be in  in
                  response to any of the following activities: (i)   fi) the disclosure or threat of disclosure by
                  an
                  an Employee
                     Employee of a Company or an        an Outside EntityEntity to a superior or to any
                  governmental agency of any act by an Insured   Insured that is alleged to be a violation of
                  any federal, state,
                               state, local
                                       local or foreign
                                                  foreign law,
                                                          law, common          statutory, or any rule or
                                                                 common or statutory,
                  regulation promulgated thereunder; (ii)   (ii) the actual or attempted exercise by an    an
                  Employee of a Company or an Outside Entity        Entity of any right that such Employee
                                                                                                      Employee
                  has under law,  including rights under worker's
                             law, including                    worker’s compensation laws, laws, the Family
                                                                                                       Family and
                                                                                                                and
                                  Act, the Americans with Disabilities Act or any other law relating
                  Medical Leave Act,                                                                   relating to
                  employee rights; (iii)
                                    (iii) the filing of any claim
                                                             claim under the Federal
                                                                                  Federal False Claims Act or
                  any other federal, state,   local or foreign
                                      state, local      foreign "whistle-blower"
                                                                  “whistle-blower” law; or (iv)
                                                                                             (iv) strikes of anan
                  Employee of a Company or an Outside Entity.       Entity.

                                                                                                         Page
                                                                                                         Page 4 of 9

                                                                                               PVT P003
                                                                                                   P003 CW (07,09)
                                                                                                           (07/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 34 of 127



       f, A
HISCOX
HISCOX
                        Private Company Management Liability
                        Private                    Liability Insurance
                                                             Insurance Policy
                                                                       Policy
                        Employment
                        Employment Practices
                                   Practices Liability Coverage Part ("EPLI
                                                                     (“EPLI Coverage Part")
                                                                                     Part”)

                       N.
                       N.   Settlement Opportunity means an   an Insurer
                                                                 Insurer recommended
                                                                          recommended settlement that is within
                                                                                                         within
                                                    Liability and that is acceptable to the claimant.
                            any applicable Limit of Liability                               claimant.
                       0.
                       0.   Third Party Violation
                                          Violation means any actual
                                                                 actual or alleged
                                                                           alleged harassment or unlawful
                            discrimination,
                            discrimination, as described in subparagraphs (iii)(iii) and
                                                                                     and (iv) of the Definition
                                                                                                     Definition of
                            Employment
                            Employment Practices
                                           Practices Violation,
                                                      Violation, or the violation of the civil rights of a person
                                                                                                              person
                            relating to such
                                        such harassment or discrimination,
                                                            discrimination, when
                                                                              when such acts are alleged
                                                                                                      alleged to be
                            committed against anyone other than an   an Individual
                                                                        Individual Insured
                                                                                       Insured or applicant for
                                          with a Company or an Outside Entity, including, but not limited to,
                            employment with                                                                        to,
                            customers,
                            customers, vendors and suppliers.
                                                      suppliers.
                       P.
                       P.   Wrongful Act means any actual or alleged: (i)
                                                                      (i) Employment Practices Violation;
                            or (ii)
                               (ii) Third       Violation.
                                    Third Party Violation.


III.
Ill. Exclusions
     Exclusions        The Insurer
                           Insurer shall not be liable to make any payment for Loss in connection with any
                       Claim
                       Claim made against any Insured:
                                                Insured:
                       A.
                       A.   arising
                            arising out of,
                                        of, based upon
                                                  upon or attributable to the committing of any deliberate criminal
                            or deliberate fraudulent act if any final adjudication establishes that such deliberate
                            criminal or deliberate fraudulent act was committed;
                       B.
                       B.   alleging,
                            alleging, arising out of,
                                                  of, based upon
                                                             upon or attributable to the facts alleged, or the same
                            or Related
                               Related Wrongful
                                         Wrongful Act(s) alleged or contained in any claimclaim or demand which
                                                                                                            which has
                            been reported, or in any circumstances of which
                                                                          which notice has been given,
                                                                                                   given, under any
                                  insurer’s policy or policy of which
                            prior insurer's                     which this EPLI
                                                                           EPLI Coverage PartPart is a renewal
                                                                                                       renewal or
                            replacement or which it may succeed
                                                            succeed in time;
                                                                        time;
                       C.
                       C.   alleging, arising
                            alleging, arising out of,
                                                   of, based upon
                                                             upon or attributable to any demand,
                                                                                           demand, suit,
                                                                                                    suit, EEOC (or
                            similar state,
                                    state, local
                                           local or foreign
                                                    foreign agency) proceeding or investigation
                                                                                     investigation or other
                            proceeding pending against any Insured,
                            proceeding                          Insured, or order,
                                                                             order, decree or judgment entered
                                                                                                          entered for
                            or against any Insured,
                                             Insured, on or prior to the Continuity Date for this EPLI
                                                                                                    EPLI Coverage
                            Part,
                            Part, or the alleging
                                          alleging of any Wrongful
                                                           Wrongful Act which is the same or a Related
                                                                                                   Related Wrongful
                            Act to that alleged in such
                                                     such pending or prior demand,
                                                                           demand, suit,
                                                                                      suit, EEOC (or similar state,
                                                                                                              state,
                            local or foreign agency)
                                              agency) proceeding
                                                        proceeding or investigation or other proceeding in the
                            underlying demand,
                                        demand, order, decree or judgment;
                       D.
                       D.   with respect to an Outside Entity Executive,
                                                                Executive, for any Wrongful      occurring prior
                                                                                   Wrongful Act occurring
                            to the Continuity Date
                                               Date if any Insured,
                                                           Insured, as of such
                                                                          such Continuity Date,
                                                                                          Date, knew or could
                                              foreseen that such
                            have reasonably foreseen              Wrongful Act could lead
                                                             such Wrongful           lead to a Claim under this
                            EPLI
                            EPLI Coverage Part;
                       E.
                       E.   alleging, arising
                            alleging, arising out of,
                                                  of, based
                                                      based upon
                                                            upon or attributable to any actual or alleged act,
                                                                                                          act, error
                            or omission of an
                                            an Individual
                                               Individual Insured
                                                           Insured serving in any capacity,
                                                                                    capacity, other than
                                                                                                    than as an
                            Executive or Employee of a Company,
                            Executive                       Company, or as an Outside Entity
                                                                                           Entity Executive of an
                                                                                                                an
                            Outside Entity;
                                      Entity;
                       F.
                       F.   for bodily injury,
                                       injury, sickness, disease or death of any person, or damage to,
                                                                                                     to, loss of use
                            or destruction
                               destruction of any tangible property; provided, however,
                                                                                however, this Exclusion
                                                                                              Exclusion shall
                                                                                                          shall not
                            apply to a Claim for emotional
                                                   emotional distress or mental
                                                                         mental anguish arising from a Wrongful
                            Act;
                            Act;
                       G.
                       G.       violation(s) of any of the responsibilities,
                            for violation(s)               responsibilities, obligations or duties imposed by the
                            Employee
                            Employee Retirement
                                        Retirement Income
                                                     Income Security Act of 1974,
                                                                              1974, the Fair Labor Standards Act
                            (except the Equal PayPay Act),
                                                     Act), the National
                                                               National Labor Relations Act,
                                                                                           Act, the Worker

                                                                                                                 Page
                                                                                                                 Page 5 of 9

                                                                                                       PVT P003 CW (07.09)
                                                                                                                   (07/09)
           Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 35 of 127




HISCOX
HISCOX
                         Private Company Management Liability
                                                    Liability Insurance
                                                              Insurance Policy
                                                                        Policy
                         Employment Practices
                                    Practices Liability Coverage Part ("EPLI
                                                                      (‘EPLI Coverage Part")
                                                                                      Part”)

                           Adjustment and Retraining Notification Act,Act, the Consolidated Omnibus Budget
                           Reconciliation
                           Reconciliation Act,
                                            Act, the Occupational Safety and
                                                                           and Health
                                                                                Health Act,
                                                                                       Act, any rules or regulations
                           of the foregoing promulgated thereunder, and amendments thereto or any similar
                           federal, state,
                                    state, local or foreign statutory law or common law; provided, however,
                                                                                                      however, this
                           Exclusion shall
                                      shall not apply to the portion
                                                              portion of a Claim
                                                                           Claim attributable to Retaliation;
                                                                                                 Retaliation;
                    H.
                    H.     alleging,                                            to:
                           alleging, arising out of, based upon or attributable to:
                           fi)
                           (I)    the refusal,                             Insured to pay wages or overtime pay (or
                                      refusal, failure or inability of any Insured
                                  amounts representing such such wages or overtime pay)
                                                                                     pay) for services rendered
                                  (other than tort-based back pay or front pay damages for non-conversion
                                                                                                non-conversion
                                  related
                                  related torts);
                           (ii)            payroll deductions taken
                                  improper payroll            taken by any Insured
                                                                           Insured from
                                                                                   from any Employee or
                                  purported Employee;
                                            Employee; or
                           (iii) failure to provide or enforce legally required meal
                           (iii)                                                meal or rest break periods;
                                                                                                   periods;
                           provided,
                           provided, however,
                                      however, this Exclusion shall
                                                              shall not apply to the portion of a Claim
                                                                                                  Claim
                           attributable to Retaliation;
                                           Retaliation;
                    I.
                    I.     alleging,
                           alleging, arising
                                     arising out of,
                                                 of, based upon or attributable to any obligation pursuant to any
                           worker's                            benefits, unemployment compensation,
                           worker’s compensation, disability benefits,
                           unemployment insurance,
                                            insurance, retirement benefits,
                                                                   benefits, social security benefits or similar law;
                           provided,
                           provided, however,         Exclusion shall not apply to the portion of a Claim
                                      however, this Exclusion                                       Claim
                           attributable to Retaliation;
                                           Retaliation; or
                    J.
                    J.     alleging,
                           alleging, arising
                                     arising out of,
                                                  of, based upon or attributable to any actual
                                                                                        actual or alleged
                                                        Insured under any express contract or agreement;
                           contractual liability of any Insured
                           provided,
                           provided, however,
                                      however, this Exclusion
                                                       Exclusion shall not apply to:
                                                                                 to:
                           (i)
                           (I)    liability which
                                            which would have attached in the absence of such
                                                                                        such express contract or
                                  agreement; or
                           (ii)   Loss constituting Defense Costs.
                                                            Costs.
                     For the purpose of determining
                    For                 determining the applicability of the foregoing Exclusions,
                                                                                          Exclusions, other than
                    Exclusions
                     Exclusions B.,
                                B., C.
                                    C. and D.:   (i) the facts pertaining
                                            D.: (i)            pertaining to and
                                                                             and knowledge possessed by any
                    Insured
                    Insured shall not be imputed
                                          imputed to any other Individual
                                                                   Individual Insured;
                                                                               Insured; and (ii)
                                                                                              (ii) only facts
                    pertaining to and knowledge possessed
                                                     possessed by any past,
                                                                         past, present or future chairman,
                                                                                                   chairman, chief
                    executive officer or chief financial officer (or equivalent positions) of a Company shall shall be
                    imputed to such
                                such Company.


IV. Retention
IV. Retention                                                                                   V. RETENTION
                    The following provision shall apply in addition to the provisions of Clause V. RETENTION
                           General Terms and Conditions:
                    of the General
                    The Insurer
                        Insurer shall
                                 shall only be liable for the amount of Loss
                                                                           Loss arising
                                                                                  arising from a Claim which
                                                                                                         which is in
                    excess of the applicable Retention set forth
                                                              forth in Item
                                                                       Item 4. of the Declarations
                                                                                        Declarations (or
                    Management Liability Supplemental
                                           Supplemental Declarations if issued as a package policy) policy) for this
                    EPLI Coverage Part,
                    EPLI             Part, such
                                           such Retention
                                                  Retention to be borne by the Insureds
                                                                                   Insureds and shall remain
                    uninsured.
                    uninsured. A single Retention shall apply to LossLoss arising
                                                                            arising from all
                                                                                          all Claims alleging the
                    same Wrongful
                          Wrongful Act or Related
                                             Related Wrongful Act(s).
                                                                   Act(s).
                    In
                     In the event a Company is unable to pay an applicable Retention
                                                                           Retention due to Financial
                                                                                            Financial
                    Insolvency,
                    Insolvency, then the Insurer
                                         Insurer shall
                                                 shall commence advancing Loss within the Retention;

                                                                                                              Page
                                                                                                              Page 6
                                                                                                                   6 of
                                                                                                                     & 99

                                                                                                    PVT
                                                                                                    PvT P003 CW (07/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 36 of 127



      4,
      4e,
HISCOX
HISCOX
                        Private Company Management Liability Insurance
                                                             Insurance Policy
                        Employment Practices Liability Coverage Part ("EPLI
                                                                     (“EPLI Coverage Part")
                                                                                     Part”)

                      provided, however,
                                however, that the Insurer
                                                  Insurer shall
                                                          shall be entitled to recover the amount of Loss
                                          Retention from such Company pursuant to Clause X.
                      advanced within the Retention                                            X.
                      SUBROGATION
                      SUBROGATION of the General
                                             General Terms and Conditions.
                                                                   Conditions.



V.
V. Defense
   Defense Costs,
           Costs,     Defense
   Defense Counsel,
           Counsel,
                      The Insurer
                          Insurer does not assume any duty to defend. The Insureds
                                                                          Insureds shall
                                                                                   shall defend and
   Settlements &
                      contest any Claim made against them.
   Judgments
                      Notwithstanding the foregoing, the Insured
                                                         Insured shall not retain defense counsel or incur any
                      Defense Costs without the prior written consent of the Insurer,
                                                                              Insurer, such consent not to be
                      unreasonably withheld.
                      Insured's
                      Insured’s Option to Tender Defense
                      The Insureds
                            lnsureds shall have the right to tender the defense of the Claim    Claim to the Insurer,
                                                                                                              Insurer,
                      which right shall be exercised
                                             exercised in writing
                                                          writing by the Named Entity Entity onon behalf of all
                                                                                                            all Insureds
                                                                                                                Insureds to
                           Insurer pursuant to the notice provisions of Clause VI.
                      the Insurer                                                      VI. of the General Terms and
                      Conditions. This right shall
                                                shall terminate ifit not exercised within thirty (30) days of the date
                           Claim is first made against an Insured.
                      the Claim                             Insured. Further,
                                                                          Further, from
                                                                                    from the date the Claim
                                                                                                         Claim is first
                      made against an Insured
                                          Insured to the date when the Insurer
                                                                             Insurer accepts the tender of the defense
                      of such Claim, the Insureds
                                            Insureds shall take no action,
                                                                        action, or fail to take any required action,
                                                                                                                action, that
                      prejudices the rights of any Insured
                                                     Insured or the Insurer
                                                                        Insurer with respect to suchsuch Claim.
                                                                                                          Claim. Provided
                                                                                                                    Provided
                      that the Insureds
                               Insureds have complied with with the foregoing,
                                                                      foregoing, the Insurer
                                                                                         Insurer shall
                                                                                                  shall be obligated to
                      assume the defense of the Claim,
                                                     Claim, even if such
                                                                       such Claim
                                                                             Claim is groundless, false or fraudulent.
                      The assumption of the defense of the ClaimClaim shall
                                                                          shall be effective upon written confirmation
                      sent thereof by the Insurer
                                            Insurer to the Named
                                                            Named Entity.
                                                                       Entity. Once the defense has been   been so
                      tendered,
                      tendered, the Insured
                                      Insured shall have the right to effectively associate with the InsurerInsurer in the
                                          negotiation of any settlement of any Claim,
                      defense and the negotiation                                   Claim, subject to the provisions of
                      this Clause V.
                                   V.
                      In
                      In the event the Insurer
                                       Insurer accepts the tender of defense of such
                                                                                  such Claim,
                                                                                       Claim, the Insurer
                                                                                                  Insurer shall
                      be responsible
                          responsible for the retention
                                              retention of defense counsel for such
                                                                               such Claim.
                                                                                    Claim.
                      General
                      General Provisions
                              Provisions
                      When the Insurer
                                  Insurer has not assumed the defense of a Claim
                                                                               Claim pursuant to this Clause V.,
                                                                                                              V.,
                      the Insurer
                          Insurer nevertheless shall advance,
                                                       advance, at the written
                                                                        written request of the Insured,
                                                                                               Insured, Defense
                                                                                                         Defense
                      Costs prior to the final disposition of a Claim.
                                                                Claim. Such advanced payments by the Insurer
                                                                                                           Insurer
                      shall be repaid to the Insurer
                      shall                  Insurer by the Insureds,
                                                              Insureds, severally according to their respective
                                 in the event and
                      interests, in           and to the extent that the Insureds
                                                                         Insu reds shall not be entitled under the
                      terms and
                             and conditions of this EPLI
                                                    EPLI Coverage Part to payment of such Loss. Loss.
                      The Insurer
                           Insurer shall have the right to fully and
                                                                 and effectively associate with each and every
                      Insured
                      Insured in
                               in the defense of any Claim
                                                       Claim that appears reasonably likely to involve
                                                                                                  involve the
                      Insurer, including,
                      Insurer, including, but not limited to,
                                                          to, negotiating
                                                              negotiating a settlement.
                                                                            settlement. Each
                                                                                         Each and every Insured
                                                                                                           Insured
                      agrees to provide such
                                         such information
                                               information as the Insurer
                                                                   Insurer may reasonably require and to give the
                      Insurer
                      Insurer full cooperation
                                   cooperation and
                                                and take such
                                                          such actions which,
                                                                        which, in
                                                                                in such
                                                                                   such Insured's
                                                                                        Insured’s judgment,
                                                                                                    judgment, are
                      deemed necessary and practicable to prevent or limit Loss arising
                                                                                      arising from any Wrongful
                      Act.
                      Act.
                      Additionally,
                      Additionally, the Insured
                                        Insured shall not admit or assume any liability,
                                                                              liability, enter into any settlement

                                                                                                                   Page
                                                                                                                   Page 7
                                                                                                                        7 of 9
                                                                                                                             9

                                                                                                        PVT P003 CW (07;09)
                                                                                                        PVT         (07/09)
           Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 37 of 127



       -$11

H SCOX
HISCOX
                                                  Liability Insurance
                       Private Company Management Liability
                       Private                              Insurance Policy
                       Employment Practices Liability Coverage Part
                       Employment                              Part ("EPLI
                                                                    (“EPLI Coverage Part")
                                                                                    Part”)

                     agreement or stipulate to any judgment without the prior written consent of the Insurer.
                                                                                                          Insurer. IfIf
                     the Insured
                         Insured admits or assumes any liability in connection
                                                                       connection with any Claim
                                                                                              Claim without the
                     consent of the Insurer,
                                     Insurer, then the Insurer
                                                        Insurer shall
                                                                 shall not have any obligation to pay Loss withwith
                     respect to such
                                such Claim. Only those settlements,
                                                          settlements, stipulated judgments and  and Defense Costs
                     which have been
                                  been consented
                                        consented to by the Insurer
                                                              Insurer shall be recoverable as Loss under the
                     terms of this EPLI
                                   EPLI Coverage Part.          Insurer shall not unreasonably withhold any
                                                     Part. The Insurer
                                                   EPLI Coverage Part,
                     consent required under this EPLI                Part, provided
                                                                           provided that in all
                                                                                             all events the Insurer
                                                                                                            Insurer
                                                    settlement, stipulated judgment or Defense
                     may withhold consent to any settlement,                              Defense Costs,
                                                                                                     Costs, or any
                     portion
                     portion thereof,
                             thereof, to the extent such  Claim (or any portion
                                                    such Claim            portion thereof)
                                                                                  thereof) is not covered under the
                                                     Part. In
                     terms of this EPLI Coverage Part.     In addition,
                                                              addition, the Insured
                                                                            Insured shall not take any action,
                                                                                                          action,
                                 Insurer’s written consent, which
                     without the Insurer's                    which prejudices the Insurer's
                                                                                     Insurer’s rights under this
                     EPLI
                     EPLI Coverage Part.
                                       Part.
                     In                    Insureds do not consent to the first Settlement Opportunity within
                      In the event the Insureds                                                                within thirty
                     (30) days of the date the Insureds
                                                     Insureds are first made aware of such
                                                                                        such Settlement Opportunity
                     (or in
                          in the case of a Settlement Opportunity which  which arises from a settlement offer by the
                     claimant, then                      permitted by the claimant to accept such
                                   then within the time permitted                               such settlement offer,
                                                                                                                   offer,
                     but in all,events                        (30) days after the settlement offer was made),
                              all events no later than thirty (30)                                         made), then,
                                                                                                                    then,
                     subject to any applicable Limit of Liability,
                                                             Liability, the Insurer's
                                                                            Insurer’s liability for all Loss
                                                                                                        Loss on
                                                                                                              on account
                     of such
                         such Claim
                                 Claim shall
                                         shall not exceed: (1) the amount for which
                                                                               which the Insurer
                                                                                          Insurer could have settled
                                                                                                                  settled
                     such Claim
                             Claim plus Defense Costs incurred as of the date such settlement was proposed    proposed in
                     writing by the Insurer
                                        Insurer ("Settlement
                                                 (Settlement Opportunity Amount"),
                                                                              Amount”), plus (2) (2) eighty percent
                     (80%)
                     (80%) of covered Loss in      in excess of such Settlement Opportunity Amount,Amount, it being
                                                                                                                being a
                     condition of this insurance that the remaining twenty percent (20%)  (20%) of such covered Loss  Loss
                     excess of such Settlement Opportunity Amount shall be carried by the Insureds       Insureds at
                     their own risk and and be uninsured. Notwithstanding the foregoing,
                                                                                  foregoing, this paragraph
                                                                                                     paragraph shall not
                     apply until such Settlement Opportunity Amount exceeds the applicable Retention       Retention set
                     forth in
                            in Item
                                Item 4.
                                      4. of the Declarations (or Management Liability Supplemental Declarations if
                     issued as a package policy).
                                                policy).
                     With
                     With the express prior written consent of the Insurer,
                                                                      Insurer, an
                                                                               an Insured
                                                                                  Insured may select a defense
                     counsel different from that selected             Insured defendants if such selection
                                                 selected by other Insured                       selection is
                     required due to an actual
                                         actual conflict of interest.


    Allocation
VI. Allocation
VI.                  In
                     In the event that the Insured
                                           Insured tenders the defense of a Claim
                                                                                Claim in accordance with Clause
                     V.
                     V. above,      following allocation provision
                         above, the following            provision shall apply:
                     IfIf both Loss
                               Loss covered
                                    covered under this EPLI
                                                       EPLI Coverage Part and loss not covered under this
                     EPLI
                     EPLI Coverage PartPart are incurred by the Insureds
                                                                Insureds on
                                                                         on account of any Claim
                                                                                           Claim because
                     such
                     such Claim against the Insureds
                                              Insureds includes both covered and non-covered matters, then
                                                                                                         then
                     coverage under this EPLI
                                           EPLI Coverage Part with respect to such
                                                                               such Claim
                                                                                    Claim shall
                                                                                           shall apply as
                     follows:
                     A.
                     A.   Defense
                          Defense Costs: One hundred percent (100%)
                                                                (100%) of Defense Costs incurred
                                                                                        incurred by the
                          Insured on account of such Claim
                          Insured on                 Claim will
                                                           will be considered covered Loss subject to
                          Clause V.         EPLI Coverage Part; and
                                 V. of this EPLI
                     B.
                     B.                    Defense Costs:
                                      than Defense
                          Loss other than          Costs: All remaining amounts incurred by the Insured
                                                                                                    Insured on
                                     such Claim shall be allocated by the Insurer
                          account of such                                 Insurer pro rata between covered
                          Loss and non-covered loss based on the legal liability and financial exposures of
                          the Insureds
                              Insureds to covered and
                                                  and non-covered matters and,
                                                                             and, in
                                                                                  in the event of a settlement

                                                                                                                  Page 88 of 9
                                                                                                                             9

                                                                                                        PVT P003 CW (07/09)
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 38 of 127



  et,
HISCOX
HISCOX
                   Private
                   Private Company Management Liability  Liability Insurance
                                                                   Insurance Policy
                   Employment                                   (“EPLI Coverage Part")
                   Employment Practices Liability Coverage Part ("EPLI          Part”)

                      in such Claim, also                                     non-covered counts,
                                     also based on the number of covered and non-covered  counts,
                      causes of action
                                action or allegations against the Insured(s).
                                                                  Insured(s).
                          Insureds and
                 IfIf the Insureds         Insurer cannot agree on an
                                   and the Insurer                                  Loss:
                                                                   an allocation of Loss:
                 A.
                 A.                        allocation shall exist in
                      no presumption as to allocation             in any arbitration, suit or other
                      proceeding; and
                 B.
                 B.        Insurer, if requested by the Insureds,
                      the Insurer,                        Insureds, shall submit the dispute to binding
                      arbitration.
                      arbitration. The rules of the American Arbitration Association shall
                                                                                         shall apply except with
                      respect to the selection
                                       selection of the arbitration
                                                        arbitration panel,
                                                                    panel, which shall consist of one (1)
                                                                                                      (1)
                      arbitrator selected by the Insureds,
                                                   Insureds, one (1) arbitrator selected by the Insurer,
                                                                                                  Insurer, and
                                                                                                           and a
                      third
                      third independent arbitrator selected by the first two (2)
                                                                               (2) arbitrators.


                 [The balance of this page is intentionally left blank.]




                                                                                                       Page
                                                                                                       Page 9
                                                                                                            9 of 9

                                                                                              PVT
                                                                                              PVT P003    (07/09)
                                                                                                  P003 CW (07/09)
          Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 39 of 127




HISCOX
HISCOX
                          Management Liability Insurance Policy
                          Fiduciary Liability Insurance
                                              Insurance Coverage
                                                        Coverage Part (“ELI Coverage
                                                                 Part ("FLI          Part”)
                                                                            Coverage Part")

NOTICE:
 IOTICE: THESE        FORMS AND
         THESE POLICY FORMS     THE APPLICABLE
                            AND THE            RATES ARE
                                    APPLICABLE RATES     EXEMPT FROM
                                                     ARE EXEMPT       THE
                                                                FROM THE
FILING
FILING REQUIREMENTS     THE NEW YORK STATE
       REQUIREMENTS OF THE                 INSURANCE DEPARTMENT.
                                     STATE INSURANCE  DEPARTMENT.
HOWEVER,   SUCH FORMS
 IOWEVER, SUCH  FORMS AND  RATES MUST MEET THE
                       AND RATES               MINIMUM STANDARDS
                                           THE MINIMUM            OF THE
                                                       STANDARDS OF  THE
NEW                       AND REGULATIONS.
f’IEW YORK INSURANCE LAW AND  REGULATIONS.




                         In consideration of the
                         In consideration     the premium  charged and
                                                  premium charged  and in  reliance upon
                                                                        in reliance        the statements made
                                                                                     upon the             made by
                         the Insureds
                         the                   Application, which
                                        in the Application,
                              Insureds in                         forms a part of this
                                                            which forms            this Policy,
                                                                                        Policy, the Insurer agrees as
                                                                                                                   as
                         follows:
                         follows:


   Insuring Agreements
I. Insuring
I.          Agreements   This FLI Coverage
                         This FLI          Part affords
                                  Coverage Part affords the following coverage:
                                                        the following coverage:
                         Coverage
                         Coverage A:                     Coverage
                                  A: Fiduciary Liability Coverage
                         This FLI
                         This     Coverage Part shall
                              ELI Coverage          shall pay the
                                                              the Loss
                                                                  Loss ofof an
                                                                            an Insured  arising from
                                                                               Insured arising  from aa Claim
                                                                                                        Claim first made
                                                                                                                    made
                         against such   Insured during
                                 such Insured     during the Policy Period
                                                         the Policy Period or the
                                                                                the Discovery Period
                                                                                                Period (if applicable)
                                                                                                           applicable)
                         for any
                         for     actual or
                             any actual             Wrongful Act
                                            alleged Wrongful
                                         or alleged            Act of
                                                                    of such
                                                                       such Insured   (or any
                                                                             Insured (or              for whom
                                                                                              person for
                                                                                          any person      whom such
                                                                                                                 such
                         Insured
                         Insured is
                                  is legally responsible).
                                     legally responsible).


                         Coverage B:
                         Coverage    Voluntary Settlement Program
                                  B: Voluntary            Program Coverage
                                                                  Coverage
                         This
                         This FLI   Coverage Part shall
                              FLI Coverage          shall pay                    Compliance Loss
                                                                 the Voluntary Compliance
                                                            pay the                            Loss of an    Insured with
                                                                                                          an Insured   with
                                  to a Voluntary
                         respect to    Voluntary Settlement Program         Notice first given
                                                                  Program Notice         given to the
                                                                                                    the Insurer during
                                                                                                                 during the
                         Policy Period
                         Policy  Period or the
                                            the Discovery      Period (if applicable)
                                                 Discovery Period                     provided: (i)
                                                                          applicable) provided:      the Voluntary
                                                                                                 (i) the
                         Compliance Loss
                         Compliance     Loss is  incurred after such
                                              is incurred         such Voluntary Settlement Program          Notice is
                                                                                                 Program Notice      is first
                         given to
                         given to the
                                   the Insurer;
                                       Insurer; and  (ii) the
                                                 and (ii)      Insurer’s maximum
                                                          the Insurer's   maximum liability for all
                                                                                                all Voluntary
                         Compliance Loss
                         Compliance     Loss with
                                              with respect to    all Voluntary Settlement Program
                                                              to all                                     Notices shall
                                                                                            Program Notices       shall be
                                                                                                                         be
                         the
                         the Voluntary Compliance
                                         Compliance Loss  Loss Limit      Liability.
                                                                 Limit of Liability.
                         The                   Voluntary Compliance
                         The payment of any Voluntary     Compliance Loss Loss under this
                                                                                       this FLI
                                                                                            FLI Coverage Part shall
                                                                                                                 shall
                              waive any of the
                         not waive
                         not               the Insurer's
                                               Insurer’s rights
                                                         rights under  this Policy or at
                                                                 under this           at law,
                                                                                         law, including in the
                                                                                              including in the event
                                                                                                               event
                         that aa Voluntary
                         that    Voluntary Compliance    Loss results
                                            Compliance Loss     results in
                                                                        in aa Claim.
                                                                              Claim.


                         Defense Provision
                         Defense Provision
                            accordance with
                         In accordance
                         In                 with Clause  VII. of this
                                                 Clause VII.          FLI Coverage
                                                                 this FLI Coverage Part,    the Insurer shall
                                                                                     Part, the                  have the
                                                                                                          shall have   the right
                                                                                                                            right
                         and
                         and duty
                              duty toto defend
                                        defend any Claim
                                                     Claim against an an Insured  alleging a Wrongful
                                                                          Insured alleging                 Act, even
                                                                                               Wrongful Act,    even ifif such
                                                                                                                          such
                         Claim
                         Claim isis groundless,
                                     groundless, false or fraudulent;
                                                            fraudulent: provided,  however, the
                                                                         provided, however,    the Insured  may at
                                                                                                   Insured may    at its
                                                                                                                     its sole
                                                                                                                          sole
                         option   assume the
                         option assume          defense of
                                            the defense         Claim for which
                                                          of a Claim       which coverage
                                                                                 coverage is    provided by this
                                                                                            is provided          ELI
                                                                                                            this FLI
                         Coverage
                         Coverage Part.        Regardless of
                                       Part. Regardless      of whether the
                                                                         the defense         assumed, the
                                                                                         so assumed,
                                                                                      is so
                                                                             defense is                     Insurer shall
                                                                                                        the Insurer    shall
                         advance     Defense Costs
                         advance Defense                  excess of the
                                                       in excess
                                                Costs in                             Retention on
                                                                      the applicable Retention    on behalf of the
                                                                                                               the Insured
                                                                                                                   Insured
                         prior to  final disposition
                               to final  disposition of the  Claim.
                                                        the Claim.
                         With         to any Voluntary Settlement Program
                         With respect to                                            Notice, the
                                                                          Program Notice,       Insured shall
                                                                                            the Insured   shall not
                                                                                                                not admit
                            assume any
                         or assume  any liability,
                                         liability, enter into any settlement agreement,
                                                          into any              agreement, stipulate  to any
                                                                                            stipulate to any judgment,
                                                                                                             judgment,
                         incur any Voluntary Compliance
                                                 Compliance LossLoss or retain  any defense
                                                                         retain any          counsel without
                                                                                    defense counsel    without the
                                                                                                               the prior
                                                                                                                   prior


                                                                                                                     Page 1
                                                                                                                     Page   of 13
                                                                                                                          1 of 13

                                                                        V                                   NFP
                                                                                                            NFP P004
                                                                                                                P004 CW (03/09)
                                                                                                                        (03/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 40 of 127




HISCOX
HISCOX
                        Management Liability Insurance
                                             Insurance Policy
                                                       Policy
                        Fiduciary
                        Fiduciary Liability Insurance Coverage Part ("FLI
                                                                    (“ELI Coverage Part")
                                                                                   Part”)

                        wriffen consent of the Insurer.
                        written                Insurer.


II. Definitions
II.                    A.
                       A.    Benefits means any obligation
                                                obligation under a Plan
                                                                    Plan to a participant or beneficiary that is a
                             payment of money or property,
                                                 property, or the grant of a privilege, right,
                                                                                        right, option
                                                                                               option or perquisite.
                                                                                                         perquisite.
                       B.
                       B.    Breach of Fiduciary Duty means a violation
                                                              violation of the responsibilities,
                                                                               responsibilities, obligations or
                             duties imposed upon Insureds
                                                 Insureds by ERISA.
                                                             ERISA.
                        C.
                        C.   Claim
                             Claim means:
                             (i)
                             (i)     a written demand
                                               demand for monetary,
                                                            monetary, non-monetary or injunctive relief (including any
                                     request to toll or waive any statute of limitations);
                             (ii)
                             (ii)    a civil,
                                        civil, criminal or arbitration proceeding for monetary,
                                                                                      monetary, non-monetary or
                                     injunctive relief which
                                                        which is commenced
                                                                  commenced by:
                                     (1)
                                     (1) service of a complaint or similar pleading;
                                     (2)
                                     (2) return of an indictment, information or similar document (in
                                                                                                  (in the case of a
                                         criminal
                                         criminal proceeding); or
                                     (3)
                                     (3) receipt or filing of a notice of charges;
                             (iii)
                             (iii)   a formal
                                         formal agency or regulatory or adjudicative proceeding
                                                                                     proceeding commenced
                                                                                                 commenced by the
                                     filing
                                     filing of a notice of charges or similar document or by entry of a formal
                                     investigative order or similar document to which an Insured
                                                                                           Insured is subject;
                                                                                                       subject; or
                             (iv)
                             (iv) a written notice of commencement of a fact-finding
                                                                            fact-finding investigation
                                                                                         investigation by the U.S.
                                                                                                              U.S.
                                  Department of Labor,
                                  Department       Labor, the U.S.
                                                              U.S. Pension
                                                                   Pension Benefit
                                                                            Benefit Guaranty Corporation,
                                                                                                Corporation, or any
                                  similar governmental authority located
                                                                   located outside the United
                                                                                        United States, including, but
                                  not limited to,
                                              to, the Pensions Ombudsman
                                                                Ombudsman appointed by the UnitedUnited Kingdom
                                                                                                        Kingdom
                                  Secretary of State for Social
                                                          Social Services or by the United
                                                                                      United Kingdom
                                                                                             Kingdom Occupational
                                             Regulatory Authority, pursuant to the English Pension
                                  Pensions Regulatory                                         Pension Scheme Act
                                  1993,
                                  1993, the English Pensions
                                                      Pensions Act 1995,
                                                                    1995, or rules or regulations thereunder.
                                                                                                   thereunder.
                       D.
                       D.                                          (including, but not limited
                             Cleanup Costs means expenses (including,                  limited to,
                                                                                               to, legal and
                                                                                                         and
                             professional fees)
                                           fees) incurred
                                                 incurred in testing
                                                             testing for,
                                                                      for, monitoring,
                                                                           monitoring, cleaning up,
                                                                                                  up, removing,
                                                                                                      removing,
                             containing,
                             containing, treating,
                                         treating, neutralizing,
                                                   neutralizing, detoxifying or assessing the effects of Pollutants.
                       E.
                       F.    Consulting Fees means fees charged by a third party actuary,
                                                                                        actuary, benefits consultant
                             or accountant resulting solely from the correction of anan actual or potential
                                                                                                  potential Breach
                                                                                                            Breach of
                             Fiduciary Duty,
                                         Duty, but excluding any fees,
                                                                 fees, costs or expenses associated with: (i)  (i) a
                             routine or regularly scheduled Plan audit;
                                                                  audit; or (ii) an
                                                                                 an audit or review for the purpose of
                             identifying or finding the Breach of Fiduciary Duty
                                                                               Duty or assessing the extent of LossLoss
                             resulting from such Breach
                             resulting             Breach of Fiduciary Duty.
                                                                         Duty.
                       F.
                       F.    Defense Costs means the reasonable and necessary fees,    fees, costs and
                                                                                                   and expenses
                                                   Insurer (including premiums for any appeal
                             consented to by the Insurer                                  appeal bond,
                                                                                                 bond, attachment
                             bond or similar bond
                                              bond arising out of a covered judgment,
                                                                             judgment, but without any obligation to
                             apply for or furnish
                                          furnish any such
                                                      such bond),
                                                            bond), resulting solely from the investigation,
                                                                                             investigation,
                             adjustment, defense andand appeal of a Claim
                                                                     Claim against an Insured,
                                                                                        Insured, but excluding
                                                    Individual Insured.
                             compensation of any Individual     Insured. Defense Costs shall not include any
                             fees,
                             fees, costs or expenses incurred prior to the time that a Claim is first made against
                             an Insured.
                                Insured.
                       G.
                       G.    ERISA
                             ERISA means the Employee Retirement
                                                      Retirement Income Security Act of 1974,
                                                                                        1974, the English
                                                                                                  English

                                                                                                            Page 2 of 13
                                                                                                            Page      13

                                                                                                    NFP         (03/09)
                                                                                                    NFP P004 CW (03:09)
    Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 41 of 127



  4’
  e)tegb
HISCOX
HISCOX
               Management Liability Insurance
               Management Liability Insurance Policy
                                              Policy
               Fiduciary
               Fiduciary Liability
                         Liability Insurance Coverage Part
                                   Insurance Coverage      ("FLI Coverage
                                                      Part (“ELI Coverage Part")
                                                                          Part”)

                   Pension Scheme
                   Pension   Scheme Act
                                    Act 1993,   the English
                                         1993, the           Pensions Act
                                                    English Pensions  Act 1995,
                                                                           1995, all
                                                                                 all as
                                                                                     as amended,
                                                                                         amended, any
                                                                                                    any
                   similar common
                   similar common or
                                   or statutory
                                      statutory law
                                                 law anywhere
                                                     anywhere in
                                                               in the
                                                                  the world,
                                                                      world, and
                                                                             and any
                                                                                 any rules   or regulations
                                                                                       rules or regulations
                   promulgated under
                   promulgated         any such
                                under any  such Acts
                                                  Acts or
                                                       or law.
                                                          law.
              H.
              H.   Foreign Jurisdiction means
                   Foreign Jurisdiction    means any
                                                   any jurisdiction
                                                        jurisdiction other
                                                                     other than
                                                                           than the
                                                                                the United
                                                                                    United States
                                                                                           States of
                                                                                                  of
                   America
                   America or
                           or any
                              any of
                                  of its
                                     its territories
                                         territories or
                                                     or possessions.
                                                        possessions.
              I.   Foreign
                   Foreign Policy
                             Policy means
                                      means anyany standard
                                                    standard fiduciary
                                                               fiduciary or or pension
                                                                               pension trust
                                                                                          trust liability
                                                                                                liability insurance
                                                                                                            insurance
                   policy (including
                   policy             all mandatory
                          (including all  mandatory endorsements,
                                                        endorsements, ifif any)
                                                                              any) ofof the
                                                                                        the Insurer
                                                                                             Insurer or or anan affiliate
                                                                                                                affiliate of
                                                                                                                          of
                   the Insurer,
                   the           which has
                       Insurer, which          been approved
                                          has been   approved for for sale
                                                                       sale within
                                                                             within aa Foreign
                                                                                       Foreign Jurisdiction
                                                                                                   Jurisdiction that  that
                   provides coverage
                   provides  coverage substantially
                                          substantially similar
                                                         similar toto the
                                                                      the coverage
                                                                           coverage afforded
                                                                                        afforded under
                                                                                                   under thisthis FLI
                                                                                                                  FLI
                   Coverage Part.
                   Coverage    Part. If  more than
                                      If more   than one
                                                      one such
                                                           such policy
                                                                  policy exists,
                                                                          exists, then
                                                                                    then Foreign
                                                                                          Foreign Policy        means the
                                                                                                     Policy means         the
                   standard basic
                   standard   basic policy
                                     policy form
                                             form typically
                                                   typically offered
                                                             offered forfor sale  in that
                                                                            sale in  that Foreign     Jurisdiction for
                                                                                           Foreign Jurisdiction          for
                   comparable risks
                   comparable    risks by
                                        by the
                                            the Insurer
                                                Insurer oror any
                                                             any other
                                                                    other affiliate
                                                                          affiliate company
                                                                                     company of  of the
                                                                                                    the Insurer.
                                                                                                          Insurer. The The
                   term Foreign
                   term  Foreign Policy
                                   Policy shall
                                             shall not
                                                   not include
                                                       include any
                                                                 any directors
                                                                       directors and
                                                                                   and officers,
                                                                                         officers, partnership
                                                                                                   partnership
                   management,
                   management, comprehensive
                                    comprehensive general
                                                       general liability,
                                                                 liability, employment
                                                                            employment practices
                                                                                             practices liability
                                                                                                          liability or
                                                                                                                    or
                   professional liability
                   professional            coverage.
                                 liability coverage.
              J.
              J.   Indemnifiable
                   Indemnifiable Loss
                                    Loss means   Loss for
                                          means Loss    for which
                                                            which an
                                                                  an Organization
                                                                     Organization has
                                                                                    has indemnified
                                                                                        indemnified or
                                                                                                     or is
                                                                                                        is
                   permitted or
                   permitted  or required
                                 required to
                                          to indemnify
                                             indemnify any
                                                        any Individual
                                                             Individual Insured
                                                                        Insured pursuant
                                                                                 pursuant to
                                                                                          to law,
                                                                                             law, contract
                                                                                                  contract
                   or the
                   or the charter, by-laws, operating
                          charter, by-laws,  operating agreement
                                                       agreement oror similar
                                                                      similar documents
                                                                              documents of
                                                                                         of such
                                                                                            such
                   Organization.
                   Organization.
              K.
              K.   Individual
                   Individual Insured means:
                              Insured means:
                   (i)
                   (i)    any past,
                          any past, present
                                    present or
                                            or future
                                               future director,
                                                      director, officer,
                                                                 officer, governor,
                                                                          governor, general
                                                                                      general partner,
                                                                                              partner,
                          management committee
                          management     committee member,
                                                    member, dulyduly elected
                                                                     elected or
                                                                              or appointed
                                                                                  appointed member
                                                                                            member of  of aa
                          Pension   Oversight Committee,
                          Pension Oversight    Committee, member
                                                              member of  of the
                                                                            the board
                                                                                board of
                                                                                       of managers
                                                                                          managers oror
                          employee of
                          employee   of an
                                        an Organization
                                           Organization or,
                                                          or, if applicable, of
                                                              if applicable,  of aa Plan;
                                                                                    Plan;
                   (ii)
                   (ii)   anyone described
                          anyone    described in subparagraph (I)
                                              in subparagraph    (i) of
                                                                     of this Definition acting
                                                                        this Definition acting in
                                                                                               in their
                                                                                                  their capacity
                                                                                                        capacity
                          as aa fiduciary,
                          as    fiduciary, administrator
                                           administrator or
                                                         or trustee
                                                            trustee of
                                                                     of aa Plan; or
                                                                           Plan; or
                   (iii) any
                   (iii) any past,
                              past, present
                                     present or
                                             or future
                                                future natural     person in
                                                         natural person    in aa position
                                                                                 position equivalent
                                                                                          equivalent to
                                                                                                      to aa position
                                                                                                            position
                         listed in
                         listed in subparagraph
                                   subparagraph (i)    or (ii)
                                                   (i) or (ii) of
                                                               of this
                                                                  this Definition
                                                                       Definition in
                                                                                  in the
                                                                                     the event
                                                                                          event that
                                                                                                that an
                                                                                                     an
                         Organization is
                         Organization    is operating
                                            operating inin aa Foreign
                                                               Foreign Jurisdiction.
                                                                        Jurisdiction.
              L.
              L.   Insured   means: (i)
                   Insured means:         any Individual
                                      (i) any  Individual Insured;     (ii) any
                                                           Insured; (ii)    any Plan;
                                                                                Plan; (iii)
                                                                                        (iii) any
                                                                                              any Organization;
                                                                                                    Organization; (iv)
                                                                                                                     (iv)
                   any Pension
                   any            Oversight Committee;
                        Pension Oversight       Committee; or or (v)
                                                                 (v) any
                                                                       any other
                                                                             other person
                                                                                    person or or entity
                                                                                                 entity in
                                                                                                        in his,
                                                                                                           his, her
                                                                                                                her or
                                                                                                                    or
                   its capacity as
                   its capacity as aa fiduciary,
                                      fiduciary, administrator
                                                  administrator or
                                                                or trustee
                                                                     trustee of      Plan and
                                                                               of aa Plan   and included
                                                                                                  included by
                                                                                                            by written
                                                                                                                written
                   endorsement attached
                   endorsement    attached to to this FLI Coverage
                                                 this FLI Coverage Part.Part.
              M.
              M.   Loss means
                   Loss means the
                                the amount
                                    amount that
                                           that any
                                                any Insured   becomes legally
                                                    Insured becomes     legally obligated
                                                                                obligated to
                                                                                          to pay
                                                                                             pay in
                                                                                                 in
                   connection with
                   connection with any
                                   any covered
                                       covered Claim,
                                                Claim, including,
                                                       including, but
                                                                  but not
                                                                      not limited
                                                                          limited to:
                                                                                  to:
                   (i)
                   (i)    judgments (including
                          judgments   (including pre-judgment
                                                 pre-judgment and
                                                              and post-judgment
                                                                  post-judgment interest
                                                                                interest on
                                                                                         on any
                                                                                            any covered
                                                                                                covered
                          portion thereof)
                          portion thereof) and
                                            and settlements;
                                                settlements;
                   (ii)
                   (ii)   Defense Costs;
                          Defense Costs; and
                                         and
                   (iii) damages,
                   (iii) damages, including
                                    including punitive
                                                punitive or
                                                          or exemplary
                                                             exemplary damages
                                                                           damages and
                                                                                     and the
                                                                                         the multiple
                                                                                              multiple portion
                                                                                                       portion of
                                                                                                               of
                         multiplied damages
                         multiplied damages relating
                                                relating to
                                                         to punitive
                                                            punitive oror exemplary
                                                                          exemplary damages.
                                                                                      damages. The
                                                                                                 The
                         enforceability of
                         enforceability of this
                                           this subparagraph
                                                 subparagraph (iii)
                                                                 (iii) shall
                                                                       shall be
                                                                             be governed
                                                                                governed by
                                                                                          by such
                                                                                              such applicable
                                                                                                   applicable
                         law that
                         law that most  favors coverage
                                  most favors    coverage for
                                                            for such
                                                                such punitive,
                                                                        punitive, exemplary
                                                                                  exemplary and
                                                                                             and multiple
                                                                                                 multiple
                         damages.
                         damages.


                                                                                                                Page
                                                                                                                Page 33 of
                                                                                                                        of 13
                                                                                                                           13

                                                                                                     NFP
                                                                                                     NFP P004
                                                                                                         P004 CW
                                                                                                              CW (03/09)
                                                                                                                 (03/09)
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 42 of 127



  ett
HISCOX
HISCOX
                  Management Liability
                                     Liability Insurance
                                               Insurance Policy
                                                          Policy
                  Fiduciary
                  Fiduciary Liability Insurance
                                      Insurance Coverage Part (“ELI Coverage Part")
                                                         Part ("FLI          Part”)

                     Solely with
                            with respect to Coverage B,
                                                     B, Loss
                                                        Loss means Voluntary Compliance Loss.
                                                                                        Loss.
                     With respect to Coverages A and
                     With                            B, Loss does not include:
                                                 and B,
                     (i)    any amount for which
                                            which an Insured
                                                      Insured is not financially liable or which is without
                            legal recourse to the Insured;
                                                  Insured;
                     (ii)   any costs incurred by an
                                                   an Organization
                                                      Organization or Plan
                                                                         Plan to comply with any order for
                            injunctive or other non-monetary relief, or to comply with an agreement to
                            provide such
                                     such relief;
                     (iii)
                     (iii) any amount incurred
                                        incurred by an Insured
                                                       Insured inin the defense or investigation
                                                                                   investigation of any
                           action,
                           action, proceeding,
                                   proceeding, investigation or demand
                                                                demand that is not then a Claim
                                                                                            Claim even ifif (1)
                                                                                                            (1)
                           such amount also benefits the defense of a covered Claim,
                                                                                 Claim, or (2) such action,
                                                                                                      action,
                           proceeding,
                           proceeding, investigation or demand
                                                        demand subsequently gives rise to a Claim;
                     (iv) matters which
                                   which may be deemed uninsurable under the law pursuant to which
                                                                                             which
                          this Policy shall be construed;
                     (v)
                     (v)    taxes, fines or penalties (whether imposed by federal, state,
                            taxes,                                                 state, local or other
                            governmental authority),
                                           authority), except:
                            (1)   the five percent (5%) or less,
                                                            less, or the twenty percent (20%)
                                                                                        (20%) or less,
                                                                                                 less, civil
                                                                Insured as a fiduciary under Section 502(i)
                                  penalties imposed upon an Insured                                   502(i) or
                                  (I),
                                  (I), respectively, of ERISA,
                                                        ERISA, as amended;
                                                                   amended;
                            (2)   any civil penalties imposed by the Pension
                                                                      Pension Ombudsman
                                                                               Ombudsman appointed
                                                                                              appointed by the
                                  United
                                  United Kingdom
                                          Kingdom Secretary of State for Social Services or by the United
                                                                                                     United
                                  Kingdom Occupational Pensions
                                  Kingdom                  Pensions Regulatory
                                                                     Regulatory Authority, pursuant to the
                                  English
                                  English Pension
                                           Pension Scheme Act 1993,
                                                                  1993, the English
                                                                            English Pensions Act 1995,
                                                                                                   1995, or
                                  rules or regulations thereunder; provided any coverage for such civil
                                  penalties applies only if the funds or assets of the subject Plan
                                                                                               Plan are not
                                  used to fund,
                                           fund, pay or reimburse the premium for this FLI
                                                                                         ELI Coverage Part;
                                                                                                        Part;
                            (3)   solely with respect to Coverage B,
                                                                  B, Voluntary Compliance Loss;
                                                                                          Loss; or
                            (4)        civil money penalties imposed upon
                                  any civil                               upon an
                                                                               an Insured
                                                                                  Insured for violation
                                                                                               violation of the
                                  privacy provisions of the Health
                                                              Health Insurance Portability and Accountability
                                  Act ("HIPAA")
                                      (“HIPAA”) (hereinafter civil
                                                                 civil money penalties referred to as "HIPAA
                                                                                                       “HIPAA
                                  Penalties");
                                  Penalties”); provided the Insurer's
                                                               Insurer’s maximum liability for all
                                                                                                 all HIPAA
                                                                                                     HIPAA
                                  Penalties on account of all
                                  Penalties                   all Claims first made during each
                                                                                            each Policy
                                                                                                   Policy Period
                                                                                                          Period
                                  shall be the HIPAA Penalties Sublimit of Liability
                                                                                 Liability set forth under
                                  Clause V. V. of this FLI
                                                       FLI Coverage Part; or
                     (vi) Benefits,
                          Benefits, or that portion of any settlement or award in an amount equal to
                                Benefits, unless and
                          such Benefits,             and to the extent that recovery of such Benefits
                                                                                                Benefits is
                          based upon a covered Wrongful
                                                     Wrongful Act and is payable as a personal obligation
                          of an
                             an Individual
                                Individual Insured;
                                             Insured; provided, however,
                                                                    however, Loss shall include a monetary
                          award
                          award in,
                                  in, or fund for settling,
                                                   settling, a Claim against any Insured
                                                                                  Insured to the extent it
                          alleges a reduction in in the value of Plan assets or a reduction in the value of
                          the actual
                              actual accounts of PlanPlan participants by reason of a change in  in value of the
                          investments held by that Plan, Plan, regardless of whether the amounts sought in   in
                          such Claim
                                Claim have been characterized
                                                      characterized by plaintiffs as "benefits"
                                                                                     “benefits” or held by a
                                         benefits.”
                          court to be "benefits."
                     Defense Costs shall be provided for items specifically excluded
                                                                            excluded from
                                                                                     from Loss
                                                                                          Loss

                                                                                                      Page 4 of 13
                                                                                                      Page 4    13

                                                                                                         (03/09)
                                                                                             NFP P004 CW (031091
   Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 43 of 127



  4,
HISCOX
              Management Liability Insurance Policy
                         Liability Insurance Policy
              Fiduciary Liability Insurance Coverage Part ("FLI
                                                          (“ELI Coverage Part")
                                                                         Part”)

                  pursuant to subparagraphs (I),(i), (ii),
                                                     (ii), (iv),
                                                           (iv), (v)
                                                                 (v) and
                                                                     and (vi)
                                                                         (vi) as applicable to Coverages A and
                  B, subject to the other terms,
                  B,                      terms, conditions and Exclusions of this FLI    FLI Coverage Part.
                                                                                                        Part.
                  Defense Costs shall
                                   shall not be provided
                                                  provided for items specifically excluded from Loss
                  pursuant to subparagraph    (iii) immediately above.
                               subparagraph (iii)                    above.
             N.
             N.   Pension
                  Pension Oversight Committee means any committee or subcommittee duly
                  formed by a Trustee Company and  and duly appointed to act as a trustee of the Plan or
                  acting as a constructive trustee of the Plan
                                                          Plan with responsibility for pension or
                  Benefits oversight.
             0.
             0.   Plan
                  Plan means:
                  (i)
                  (i)    any plan, fund,
                                    fund, trust or program (including any Employee Benefit Plan,  Plan,
                          Pension Benefit
                         Pension   Benefit Plan,
                                            Plan, Welfare Plan    and IRA-Based Plan,
                                                            Plan and                Plan, as each
                                                                                             each are defined
                         in
                         in ERISA), established anywhere in the world,world, which
                                                                             which was,
                                                                                     was, is or shall be
                         sponsored solely by an an Organization,
                                                    Organization, or sponsored
                                                                       sponsored jointly by an Organization
                         and a labor organization,
                                       organization, solely for the benefit of the employees or the
                         directors and officers of such
                                                    such Organization and which which existed on or before the
                         inception date set forth in
                                                   in Item 2.
                                                            2. of the Declarations or which is created,
                                                                                                 created,
                         formed or acquired
                                     acquired after such inception
                                                           inception date; provided that any coverage with
                         respect to any such Plan created,
                                                      created, formed or acquired during the Policy
                                                                                                  Policy
                                                        Wrongful Acts committed, attempted,
                         Period shall apply only for Wrongful                          attempted, or allegedly
                         committed
                         committed or attempted,
                                         attempted, after the effective date of such creation,
                                                                                        creation, formation or
                         acquisition and shall be subject to Clause IX.
                         acquisition                                                FLI Coverage Part;
                                                                        IX. of this FLI
                  (ii)   any other employee benefit plan or program not subject to ERISA
                                                                                      ERISA which is
                         sponsored
                         sponsored solely by anan Organization for the benefit of the employees or
                                                        Organization, including any fringe benefit or
                         directors and officers of such Organization,
                         excess benefit plan;
                                        plan;
                  (iii) any other plan or program otherwise described in in subparagraphs
                                                                            subparagraphs (i)
                                                                                            (i) or (ii)
                                                                                                   (ii) of
                        this Definition while such plan or program
                                                           program is being actively developed, formed
                        or proposed by an Organization prior to the formal creation of such
                                                                                          such plan
                                                                                                plan or
                        program; provided, however,
                                              however, no coverage is afforded under this FLI
                                                                                           FLI Coverage
                        Part for any Claim
                                      Claim against an Insured
                                                        Insured as a settlor of any plan, fund,
                                                                                          fund, trust or
                        program
                        program or similar uninsured capacity with respect to any plan or program; and   and
                  (iv) any other plan,
                                 plan, fund or program specifically included as a Plan by
                                            ELI Coverage Part.
                       endorsement to this FLI            Part.
                  The Definition of Plan
                                    Plan shall
                                         shall also include:
                                                    include: the following government-mandated
                  programs: unemployment insurance,
                                             insurance, Social Security or disability benefits, but solely
                  with respect to a Wrongful
                                    Wrongful Act defined in subparagraph (ii) of the Definition
                                                                                       Definition of
                  Wrongful
                  Wrongful Act.
                             Act.
                  In
                  In no event,
                        event, however,
                               however, shall
                                        shall the Definition
                                                  Definition of Plan
                                                                Plan include any employee
                                                                                 employee stock
                  ownership plan
                             plan or multiemployer plan.
                                                   plan.
             P.
             P.   Pollutants means any solid,
                                            solid, liquid,
                                                   liquid, gaseous,
                                                           gaseous, biological,
                                                                    biological, radiological or thermal
                                                                                                thermal
                  irritant or contaminant,
                              contaminant, including smoke,
                                                        smoke, vapor,
                                                                vapor, dust, fibers,
                                                                             fibers, mold,
                                                                                     mold, spores,
                                                                                           spores, fungi,
                  germs,
                  germs, soot, fumes,
                                  fumes, acids,
                                         acids, alkalis,
                                                 alkalis, chemicals and Waste.
                                                                         Waste. "Waste"
                                                                                   Waste” includes,
                                                                                           includes, but is
                  not limited to,
                               to, materials to be recycled,
                                                    recycled, reconditioned or reclaimed
                                                                                 reclaimed and
                                                                                            and nuclear
                  materials.
                  materials.
             Q.
             Q.               Expenses means reasonable and necessary fees,
                  Remediation Expenses                                fees, costs and
                                                                                  and

                                                                                                   Page 5
                                                                                                   Page 5 of 13
                                                                                                             13

                                                                                           NFP P004
                                                                                           NFP      cw (03:09)
                                                                                               P004 CW (03/09)
   Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 44 of 127



   et•
HISCOX
HISCOX
             Management Liability
                        Liability Insurance
                                  Insurance Policy
                                            Policy
             Fiduciary
             Fiduciary Liability Insurance Coverage Part ("FLI
                                                         (“ELI Coverage Part")
                                                                        Part”)

                  expenses consented to by the Insurer
                                                 Insurer resulting from
                                                                   from the correction of an actual or
                  potential Breach of Fiduciary Duty,
                                                  Duty, but excluding
                                                            excluding any fees,
                                                                          fees, costs and
                                                                                      and expenses
                  associated with finding or assessing such
                                                        such Breach
                                                             Breach of Fiduciary Duty
                                                                                   Duty and
                                                                                         and any
                  compensation of Individual
                  compensation      Individual Insureds
                                               lnsureds or employees of anan Insured.
                                                                             Insured.
             R.
             R.   Settlement Opportunity means an   an Insurer
                                                       Insurer recommended settlement that is within
                                                                                              within
                  any applicable Limit of Liability
                                          Liability and that is acceptable to the claimant.
                                                                                  claimant.
             S.
             S.   Trustee Company means a corporate trustee company that is: (i)   (i) established by an
                  Organization formed and
                                        and operating
                                            operating in
                                                       in a Foreign
                                                            Foreign Jurisdiction, or any predecessor
                  of such Organization; and (ii) duly appointed to act as a trustee of a Plan
                                                                                          Plan in
                                                                                               in a
                  Foreign
                  Foreign Jurisdiction
                           Jurisdiction and sponsored
                                            sponsored solely by such
                                                                  such Organization.
                                                                        Organization.
             T.
             I.               Compliance Loss
                  Voluntary Compliance       Loss means any Remediation
                                                                Remediation Expenses,
                                                                                Expenses, Consulting
                  Fees
                  Fees or other amounts paid by an  an Insured
                                                        Insured to a governmental authority pursuant to
                  a Voluntary Settlement Program for the actual or alleged inadvertent non-        non
                  compliance by a Plan
                                     Plan with
                                           with any statute, rule or regulation;
                                                                     regulation; provided,
                                                                                 provided, however,
                                                                                            however,
                  Voluntary Compliance Loss  Loss shall not include:
                                                             include: (i) any costs to correct the non-
                                                                                                      non
                  compliance,
                  compliance, or any other charges, expenses, taxes or damages; or (ii)     f ii) any fees,
                                                                                                      fees,
                  fines,
                  fines, penalties or sanctions relating to a Plan
                                                               Plan which,
                                                                     which, as of the earlier of the
                  inception
                  inception of this FLI
                                    FLI Coverage Part
                                                    Part or the inception of the first policy in an
                  uninterrupted series of policies issued by the Insurer
                                                                   Insurer of which
                                                                               which this FLI
                                                                                           FLI Coverage
                  Part
                  Part is a direct or indirect renewal or replacement,
                                                          replacement, any Insured
                                                                              Insured had
                                                                                        had knowledge
                                                                                              knowledge of
                  the actual or alleged inadvertent non-compliance.
                                                      non-compliance.
             U.
             U.   Voluntary Compliance Loss Limit of Liability
                                                           Liability means the dollar amount set forth
                                                                                                 forth
                  in Item
                      Item 6(b) of the Declarations (or
                                                    for Management Liability Supplemental Declarations
                  if issued as a package policy).
                                           policy).
             V.
             V.                          Program means any voluntary compliance resolution
                  Voluntary Settlement Program
                  program or similar voluntary settlement program
                                                          program administered by the U.S.U.S. Internal
                                                                                               Internal
                  Revenue Service or the U.S.
                                          U.S. Department of Labor,
                                                               Labor, including, but not limited to,
                                                                                                 to, the
                  Employee
                  Employee Plans Compliance Resolution System, the Audit Closing
                                                                              Closing Agreement
                  Program, the Voluntary Compliance Resolution
                  Program,                             Resolution Program,
                                                                  Program, the Walk-in Closing
                  Agreement Program,
                              Program, the Administrative Policy Regarding
                                                                 Regarding Self-Correction,
                                                                             Self-Correction, the Tax
                  Sheltered
                  Sheltered Annuity Voluntary Correction
                                               Correction Program,
                                                          Program, the Delinquent
                                                                        Delinquent Filer
                                                                                     Filer Voluntary
                  Compliance Program
                               Program and the Voluntary Fiduciary Correction
                                                                    Correction Program,
                                                                                 Program, or any
                  similar program administered by a governmental authority located outside the
                  United
                  United States of America.
                                   America.
             W.
             W. Voluntary Settlement Program
                                       Program Notice means prior written
                                                                      written notice to the Insurer
                                                                                            Insurer by
                    Insured of the Insured's
                the Insured        Insured’s intent to enter into a Voluntary Settlement Program.
                                                                                            Program.
             X.
             X.   Wrongful Act means:
                  Wrongful
                  (i)
                  (i)    a violation
                            violation of any of the responsibilities,
                                                    responsibilities, obligations or duties imposed upon
                                                                                                      upon
                         fiduciaries by ERISA
                                          ERISA with respect to a Plan,
                                                                    Plan, or any matter claimed against an
                         Insured
                         Insured solely by reason
                                              reason of his,
                                                        his, her or its status as a fiduciary, but only with
                         respect to a Plan;
                  (ii)   any act,
                             act, error or omission solely in the performance
                                                                   perlormance the following
                         administrative duties or activities,
                                                  activities, but only with respect to a Plan:
                                                                                         Plan:
                         (1)
                         (1)   counseling employees,
                                          employees, participants and beneficiaries;


                                                                                                   Page 6 of 13
                                                                                                   Page

                                                                                          NFP P004
                                                                                          NFP         (03/09)
                                                                                              P004 CW (03.09)
          Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 45 of 127



       4,
HISCOX
HISCOX
                           Management Liability Insurance Policy
                           Fiduciary Liability Insurance Coverage Part ("FLI
                                                                       (“ELI Coverage
                                                                             Coverage Part")
                                                                                      Part”)

                                       (2)
                                       (2)   providing
                                             providing interpretations;
                                                       interpretations;
                                       (3)
                                       (3)   handling
                                             handling of records;
                                                         records;
                                       (4)
                                       (4)   activities affecting enrollment,
                                             activities affecting enrollment, termination
                                                                              termination or cancellation
                                                                                             cancellation of
                                                                                                          of employees,
                                                                                                             employees,
                                             participants  and beneficiaries
                                             participants and   beneficiaries under the
                                                                                    the Plan;
                                                                                        Plan; or
                                       (5)
                                       (5)   complying
                                             complying with
                                                       with the
                                                            the privacy provisions
                                                                        provisions of the       and any amendments
                                                                                      the HIPAA and     amendments
                                             thereto;
                                             thereto;
                                       or any matter claimed
                                       or            claimed against an  Insured solely by reason
                                                                      an Insured              reason of his, her or its
                                                                                                     of his,        its
                                       status as an
                                       status as an administrator,
                                                    administrator, but only with
                                                                            with respect to
                                                                                         to aa Plan.
                                                                                               Plan.


III.
Ill. Worldwide Coverage
               Coverage   For Claims
                               Claims made      and maintained
                                         made and    maintained in in a Foreign    Jurisdiction for Wrongful
                                                                        Foreign Jurisdiction            Wrongful Acts
                                                                                                                    Acts
                          committed
                          committed in    such Foreign
                                       in such             Jurisdiction, the
                                                 Foreign Jurisdiction,      the Insurer shall
                                                                                          shall apply
                                                                                                 apply to   such Claims
                                                                                                         to such  Claims the
                                                                                                                           the
                          provisions of the
                                          the Foreign
                                               Foreign Policy in     the Foreign
                                                                 in the             Jurisdiction that are
                                                                         Foreign Jurisdiction             are more   favorable to
                                                                                                               more favorable   to
                          such Insured
                          such   Insured in   the Foreign
                                           in the           Jurisdiction; provided,
                                                   Foreign Jurisdiction;      provided, however,
                                                                                         however, thisthis paragraph
                                                                                                           paragraph shall   apply
                                                                                                                       shall apply
                          only
                          only to  provisions more
                                to provisions   more favorable
                                                       favorable by virtue      insuring clauses,
                                                                      virtue of insuring  clauses, extensions,
                                                                                                      extensions, definitions,
                                                                                                                    definitions,
                          exclusions, pre-authorized
                          exclusions,   pre-authorized securities               defense counsel,
                                                          securities or other defense     counsel, discovery
                                                                                                      discovery or extended
                                                                                                                     extended
                          reporting
                          reporting period,
                                     period, notice
                                               notice and
                                                       and authority,  dispute resolution
                                                           authority, dispute    resolution process
                                                                                             process or order
                                                                                                            order of payments
                                                                                                                     payments
                          provisions,
                          provisions, if any,
                                          any, of
                                                of the
                                                   the Foreign
                                                        Foreign Policy     when compared
                                                                 Policy when      compared to to the
                                                                                                  the same               clauses
                                                                                                       same or similar clauses
                             this FLI
                          of this FLI Coverage
                                       Coverage Part.      This paragraph
                                                    Part. This                shall not apply to
                                                                paragraph shall                 to excess
                                                                                                    excess provisions
                                                                                                             provisions or policy
                          provisions that address
                                             address cancellation
                                                       cancellation and
                                                                      and non-renewal,
                                                                           non-renewal, duty     to defend,
                                                                                           duty to   defend, defense    within or
                                                                                                               defense within  or
                          without limits,  taxes, claims
                                   limits, taxes,  claims made provisions
                                                                  provisions or any other provision
                                                                                               provision ofof this
                                                                                                              this Policy intended
                                                                                                                          intended
                          to govern
                          to govern coverage
                                      coverage worldwide.
                                                  worldwide.
                          All premiums,
                          All  premiums, limits,
                                            limits, Retentions,
                                                     Retentions, Loss     and other amounts
                                                                    Loss and            amounts under     this FLI
                                                                                                   under this  FLI Coverage
                                                                                                                   Coverage Part  Part
                          are expressed
                          are   expressed andand payable
                                                   payable in   the currency
                                                            in the   currency of thethe United
                                                                                         United States of America.
                                                                                                            America. If    judgment
                                                                                                                        If judgment
                          Is
                          is rendered,
                              rendered, settlement is  is denominated
                                                          denominated or    or other elements of LossLoss are
                                                                                                            are stated
                                                                                                                stated or incurred
                                                                                                                             incurred
                          in
                          in a currency other than than United
                                                        United States of America
                                                                             America dollars,
                                                                                          dollars, payment of covered
                                                                                                                covered Loss
                                                                                                                           Loss due
                                                                                                                                  due
                          under this    FLI Coverage
                                   this FLI Coverage Part Part (subject    to the
                                                                 (subject to  the terms,
                                                                                   terms, conditions
                                                                                             conditions and
                                                                                                        and limitations of this
                                                                                                                              this FLI
                                                                                                                                   FLI
                          Coverage Part)       will be
                                         Part) will be made
                                                       made either in     such other currency
                                                                       in such           currency (at the
                                                                                                       the option     the Insurer
                                                                                                            option of the
                          and if agreeable to
                          and                  to the
                                                   the Named      Organization) or,
                                                       Named Organization)           or, in
                                                                                         in United
                                                                                             United States
                                                                                                    States of America dollars,      at
                                                                                                                          dollars, at
                          the   rate of exchange
                          the rate                   published in
                                         exchange published          The Wall
                                                                  in The  Wall Street Journal
                                                                                          Journal on
                                                                                                   on the
                                                                                                      the date
                                                                                                           date the
                                                                                                                the Insurer's
                                                                                                                    Insurer’s
                          obligation to
                          obligation    to pay such
                                               such Loss
                                                      Loss isis established
                                                                 established (or(or if not published   on such
                                                                                            published on   such date
                                                                                                                 date the
                                                                                                                      the next
                          publication
                          publication date     of The
                                         date of  The Wall
                                                       Wall Street Journal).
                                                                      Journal).


IV.
IV. Exclusions            The Insurer shall
                          The         shall not be
                                                be liable to make
                                                   liable to make any payment for Loss
                                                                  any payment     Loss in
                                                                                       in connection
                                                                                          connection with
                                                                                                     with any
                                                                                                          any
                          Claim
                          Claim made
                                made against any Insured:
                                                    Insured:
                          A.
                          A.    arising
                                arising out of, based upon
                                            of, based         attributable to:
                                                      upon or attributable to:
                                (i)
                                (i)    the gaining
                                       the gaining of any profit    advantage to
                                                          profit or advantage  to which
                                                                                  which any final
                                                                                              final adjudication
                                                                                                    adjudication
                                                   the Insured
                                       establishes the           was not legally entitled;
                                                       Insured was               entitled; or
                                (ii)
                                (ii)   the  committing of any deliberate
                                       the committing              deliberate criminal
                                                                               criminal or
                                                                                         or deliberate
                                                                                            deliberate fraudulent act,
                                                                                                                   act, or any
                                                                                                                           any
                                       willful violation
                                       willful  violation of any
                                                             any statute,
                                                                  statute, rule
                                                                            rule or law,
                                                                                    law, including,
                                                                                          including, but
                                                                                                     but not
                                                                                                         not limited to ERISA,
                                                                                                             limited to ERISA, if
                                       any final
                                       any   final adjudication
                                                   adjudication establishes     that such
                                                                  establishes that    such deliberate
                                                                                            deliberate criminal
                                                                                                       criminal or deliberate
                                                                                                                   deliberate
                                       fraudulent actact or willful
                                                            willful violation
                                                                    violation of statute,
                                                                                 statute, rule
                                                                                           rule or law was
                                                                                                       was committed;
                                                                                                            committed;
                          B.
                          B.    alleging, arising
                                alleging, arising out of, based
                                                  out of, based upon
                                                                upon or attributable
                                                                        attributable to
                                                                                     to the
                                                                                        the facts
                                                                                            facts alleged,
                                                                                                  alleged, or
                                                                                                           or the
                                                                                                              the same
                                                                                                                  same
                                or Related
                                   Related Wrongful
                                             Wrongful Act(s)
                                                        Act(s) alleged
                                                               alleged or contained
                                                                          contained in
                                                                                     in any claim or demand
                                                                                        any claim     demand which
                                                                                                               which has
                                                                                                                     has
                                been reported,
                                been  reported, or in
                                                   in any circumstances ofof which notice has
                                                                             which notice  has been
                                                                                                been given,
                                                                                                      given, under any

                                                                                                                           Page 77 of
                                                                                                                           Page       13
                                                                                                                                   of 13

                                                                                                                 NFP P004
                                                                                                                 NFP P004 CW
                                                                                                                          CW (03/09)
                                                                                                                             (03/09)
    Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 46 of 127



   eteb
HISCOX
HISCOX
                                   Insurance Policy
              Management Liability Insurance
              Fiduciary
              Fiduciary Liability Insurance
                                  Insurance Coverage Part ("FLI
                                                          (“ELI Coverage Part")
                                                                         Part”)

                   prior insurer's
                         insurer’s policy or policy of which this FLI
                                                                  FLI Coverage Part is a renewal or
                   replacement or which it may succeed
                                                   succeed in time;
                                                               time;
              C.
              C.   alleging,
                   alleging, arising
                             arising out of,
                                         of, based upon or attributable to any demand,
                                                                               demand, suit or other
                   proceeding pending against, or order, decree or judgment entered
                                                                                 entered for or against any
                   Insured,
                   Insured, on or prior to the Continuity Date
                                                            Date for this FLI
                                                                          ELI Coverage Part,
                                                                                         Part, or the
                   alleging
                   alleging of any Wrongful
                                    Wrongful Act which
                                                   which is the same or a Related
                                                                            Related Wrongful
                                                                                     Wrongful Act to that
                   alleged
                   alleged in such pending
                                     pending or prior demand,
                                                      demand, suit,
                                                               suit, proceeding
                                                                     proceeding or in
                                                                                   in the underlying
                   demand, order, decree or judgment;
              D.
              D.   for discrimination
                       discrimination in violation of any law; provided, however,
                                                                         however, this Exclusion
                                                                                       Exclusion shall
                                                                                                 shall not
                   apply to discrimination in violation of ERISA;
                                                            ERISA;
              E.
              E.   for failure to fund a Plan
                                         Plan in accordance with
                                                              with ERISA
                                                                     ERISA or the Plan
                                                                                   Plan instrument or
                   documents,
                   documents, or the failure to collect contributions owed
                                                                         owed to the Plan;
                                                                                      Plan; provided,
                                                                                            provided,
                   however,
                   however, this Exclusion
                                    Exclusion shall
                                              shall not apply to: (i)
                                                                  (I) Defense Costs;
                                                                              Costs; or (ii) the portion
                                                                                                 portion of
                   Loss that is payable as a personal
                                                personal obligation of an Individual
                                                                           Individual Insured;
                                                                                       Insured;
              F.
              F.   alleging,
                   alleging, arising out of,
                                          of, based upon or attributable to any act,
                                                                                 act, error or omission of an
                   Insured
                   Insured inin his,
                                his, her or its capacity as a fiduciary or administrator of any plan,
                                                                                                plan, fund or
                   program,
                   program, other than a PlanPlan as defined in this FLI
                                                                      ELI Coverage Part,
                                                                                     Part, or by reason
                                                                                                 reason of
                   his,
                   his, her or its status as a fiduciary or administrator of such
                                                                             such other plan,
                                                                                         plan, fund or
                   program;
              G.
              G.   for bodily injury,
                              injury, sickness, disease,
                                                disease, death
                                                          death or emotional distress of any person,
                                                                                             person, or
                   damage to,to, loss of use or destruction of any tangible property; provided,
                                                                                      provided, however,
                        Exclusion shall not apply to Defense Costs incurred in
                   this Exclusion                                               in the defense of a Claim
                                                                                                    Claim
                   for Breach
                       Breach of Fiduciary
                                    Fiduciary Duty;
                                               Duty;
              H.
              H.   alleging,
                   alleging, arising
                             arising out of,
                                           of, based
                                               based upon
                                                     upon or attributable to any Wrongful Act as respects
                   the Plan
                       Plan taking
                             taking place at any time when
                                                         when an
                                                               an Organization
                                                                   Organization did not sponsor such Plan Plan
                      when the Individual
                   or when       Individual Insured
                                               Insured was not a fiduciary,
                                                                   fiduciary, administrator,
                                                                              administrator, trustee,
                                                                                             trustee, Pension
                                                                                                      Pension
                   Oversight Committee Member, Member, director,
                                                        director, officer,
                                                                  officer, governor,
                                                                           governor, management committee
                   member,
                   member, member of the board of managers,
                                                         managers, general partner or employee of an   an
                   Organization
                   Organization or,or, if applicable,
                                          applicable, a Plan;
                                                        Plan; or
             I.    alleging,
                   alleging, arising out of,
                                         of, based upon,
                                                     upon, attributable
                                                           attributable to: (i)
                                                                            (I) the actual,
                                                                                    actual, alleged or
                   threatened discharge,
                                discharge, dispersal,
                                            dispersal, release or escape of Pollutants;
                                                                                Pollutants; or (ii)
                                                                                                (ii) any
                   direction or request to test for,
                                                 for, monitor,
                                                      monitor, clean
                                                               clean up,
                                                                     up, remove,
                                                                          remove, contain, treat, detoxify or
                   neutralize Pollutants; including any Claim
                                                           Claim for financial loss to any Organization
                                                                                              Organization or
                   Plan
                   Plan or creditors based upon,
                                              upon, arising from or in
                                                                     in consequence of any matter
                                 subparagraph (i) or (ii) of this Exclusion; provided,
                   described in subparagraph                                    provided, however,
                                                                                          however, this
                   Exclusion
                   Exclusion shall
                              shall not apply to:
                                               to:
                   (i)    non-Indemnifiable Loss
                                            Loss arising from
                                                         from a Claim
                                                                Claim alleging damage to a Plan,
                                                                                           Plan,
                          other than Cleanup Costs; or
                   (ii)
                   (ii)   any Claim brought by or on on behalf of a beneficiary of or participant in any Plan
                                                                                                          Plan
                          based upon,
                                  upon, arising
                                        arising from
                                                from or in
                                                        in consequence of the diminution
                                                                                 diminution in
                                                                                             in value of any
                          securities owned by the Plan in in any entity other than an Organization, if such
                          diminution in value is allegedly as a result of the matters described above in
                          this Exclusion (I).
                                          (I).
             For
             For the purpose
                     purpose of determining
                                determining the applicability of the foregoing Exclusions,
                                                                               Exclusions, other than
                                                                                                 than
             Exclusions
             Exclusions B.
                        B. and C.: (1) the facts pertaining to and
                                                               and knowledge possessed by any

                                                                                                        8 of 13
                                                                                                   Page 8    13

                                                                                           NFP P004 CW (03:09}
                                                                                                       (03/09)
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 47 of 127




HISCOX
                          Management Liability Insurance
                                               Insurance Policy
                                                         Policy
                          Fiduciary
                          Fiduciary Liability Insurance Coverage Part (“ELI Coverage Part")
                                                                 Part ("FLI          Part”)

                         Insured
                         Insured shall                                  Individual Insured,
                                  shall not be imputed to any other Individual      Insured; and
                                                                                             and (2) only facts
                         pertaining to and
                                       and knowledge possessed by any past,   past, present or future executive director,
                                                                                                                director,
                         chief executive officer or chief financial officer (or equivalent positions)
                                                                                           positions) of an
                                                                    Organization.
                                        shall be imputed to such Organization.
                         Organization shall


V.
V. Limits of Liability
             Liability   The following provisions
                                       provisions shall apply in addition
                                                                 addition to the provisions of Clause IV.
                                                                                                      IV. LIMITS OF
                         LIABILITY
                         LIABILITY of the General Terms and Conditions:


                         Voluntary Compliance Loss
                                              Loss Limit of Liability
                                                     Insurer’s liability for all Voluntary Compliance Loss incurred
                              maximum limit of the Insurer's
                         The maximum
                         during the Policy
                                      Policy Period and/or the Discovery      Period (if applicable), in the aggregate,
                                                                 Discovery Period                             aggregate,
                         shall
                         shall be the Voluntary Compliance
                                                   Compliance Loss Limit of Liability.
                                                                                  Liability. The Voluntary
                         Compliance Loss       Limit of Liability shall
                                         Loss Limit                              of, and
                                                                  shall be part of,  and not in
                                                                                             in addition to,
                                                                                                         to, the
                                           Limit of Liability
                         Coverage Part Limit        Liability applicable to this FLI
                                                                                  FLI Coverage
                                                                                       Coverage Part
                                                                                                  Part as set forth
                                                                                                               forth in
                         Item
                         Item 4.         Declarations (or Management
                               4. of the Declarations     Management Liability Supplemental Declarations
                                                                                                   Declarations if issued
                         as a package policy).
                                         policy).


                         HIPAA Penalties
                               Penalties Sublimit of Liability
                                                     Liability
                                                    Insurer’s liability for ail
                              maximum limit of the Insurer's
                         The maximum                                        all HIPAA
                                                                                HIPAA Penalties in
                                                                                                 in the aggregate shall
                         be twenty-five thousand dollars ($25,000) ("HIPAA
                                                                       (“HIPAA Penalties Sublimit of Liability").
                                                                                                        Liability”).
                         The HIPAA Penalties Sublimit of Liability
                                                              Liability shall be part of,
                                                                                      of, and not in addition to,
                                                                                                              to, the
                         Coverage Part Limit
                                          Limit of Liability
                                                   Liability applicable to this FLI
                                                                                 FLI Coverage Part
                                                                                               Part as set forth
                                                                                                            forth in
                                                                                                                   in
                         Item
                         Item 4.
                              4. of the Declarations
                                        Declarations (or Management
                                                         Management Liability Supplemental Declarations
                                                                                                Declarations if issued
                                                                                                                 issued
                         as a package policy).
                                        policy).


VI. Retention
VI. Retention            The following provision shall apply in addition
                                                                addition to the provisions of Clause V.
                                                                                                     V. RETENTION
                                                                                                        RETENTION
                         of the General
                                General Terms and
                                                and Conditions:
                         The Insurer
                              Insurer shall only be liable for the amount of Loss arising fromfrom a Claim
                                                                                                     Claim which is in in
                                                   Retention set forth in Item 4.
                         excess of the applicable Retention                     4. of the Declarations (or
                         Management Liability Supplemental Declarations if issued as a package policy)  policy) for this
                         FLI
                         ELI Coverage Part,
                                        Part, such Retention
                                                     Retention to be borne by the Insureds
                                                                                     Insureds andand shall remain
                                                                                                           remain
                         uninsured, with regard
                         uninsured,      regard to: (i)
                                                     (i) all Indemnifiable
                                                             Indemnifiable Loss;
                                                                             Loss; and
                                                                                   and (ii)
                                                                                        (ii) Loss
                                                                                             Loss of an Organization.
                         A single Retention
                                  Retention shall apply to Loss arising
                                                                   arising from
                                                                           from all Claims alleging the same
                         Wrongful
                         Wrongful Act or Related
                                           Related Wrongful
                                                     Wrongful Act(s).
                                                                 Act(s).
                         No Retention is applicable to Voluntary Compliance Loss or HIPAA
                                                                                    HIPAA Penalties.


VII. Defense Costs,
VII.         Costs,      Defense
            Counsel,
    Defense Counsel,     Except
                         Except as hereinafter stated,
                                                stated, the Insurer
                                                            Insurer shall have both the right and duty to defend any
    Settlements,
    Settlements,
                         Claim
                         Claim against anan Insured
                                            Insured alleging a Wrongful
                                                               Wrongful Act,
                                                                           Act, even
                                                                                even if such Claim
                                                                                             Claim is groundless,
    Judgments            false or fraudulent.
                              Insured shall have the right to effectively associate with the Insurer
                         The Insured                                                         Insurer in
                                                                                                     in the defense
                         of any Claim, including,
                                       including, but not limited to, negotiating a settlement,
                                                                  to, negotiating   settlement, subject to the


                                                                                                                Page
                                                                                                                Page 990113
                                                                                                                       of 13

                                                                                                       NFP      cw (03,09)
                                                                                                       NFP P004 CW (03/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 48 of 127



  4,
HISCOX
HISCOX
                  Management Liability Insurance
                                       Insurance Policy
                                                 Policy
                  Fiduciary Liability
                            LiabHity Insurance
                                      Insurance Coverage Part ("FLI
                                                              (“ELI Coverage Part")
                                                                             Part”)

                 provisions of this Clause VII.


                 Insured's
                 Insured’s Option to Assume Defense
                                            Defense
                 Notwithstanding the above, the Insureds
                                                    Insureds shall have the right to assume the defense of
                 any Claim
                      Claim made against them.
                                             them. This right shall be exercised in   in writing by the Named
                 Organization on
                 Organization    on the behalf of all
                                                   all Insureds
                                                       Insureds within
                                                                  within thirty (30)
                                                                                (30) days of the reporting of the
                 Claim
                 Claim to the Insurer
                               Insurer pursuant to Clause VI. VI. of the General Terms and Conditions.
                                                                                                  Conditions.
                 Upon
                 Upon receipt of such written
                                         written request,
                                                 request, the Insurer
                                                               Insurer shall
                                                                         shall tender the defense of the Claim
                                                                                                            Claim to
                 the Insureds
                     Insureds and
                                and the Insurer
                                          Insurer cannot re-assume the defense of the Claim.  Claim. The Insurer
                                                                                                           Insurer
                                                                 with the Insureds
                 shall have the right to effectively associate with        Insureds in in the defense of any
                 Claim,
                 Claim, including,
                         including, but not limited
                                             limited to,
                                                     to, negotiating
                                                         negotiating a settlement andand approving the selection
                                                                                                          selection
                 of defense counsel. Provided that the Insurer
                                                            Insurer shall
                                                                      shall be permitted to effectively associate
                 with the Insureds
                          Insureds inin the defense of any Claim,
                                                             Claim, including, but not limited, to negotiating
                                                                                                      negotiating a
                 settlement of any Claim
                                     Claim and
                                            and approving
                                                  approving the selection
                                                                 selection of defense counsel, the Insurer's
                                                                                                        Insurer’s
                 consent to settlements,
                             settlements, stipulated judgments and Defense Costs shall not be
                 unreasonably withheld.
                                withheld.


                 General
                 General Provisions
                 The Insurer
                      Insurer shall advance Defense Costs on   on behalf of the Insured
                                                                                Insured prior to the final
                 disposition of a Claim,
                                  Claim, subject to the other provisions of this FLI Coverage Part.
                                                                                                Part. Such
                                                                                                       Such
                 advance payments by the Insurer
                                             Insurer shall be repaid to the Insurer
                                                                             Insurer by the Insureds,
                                                                                            Insureds,
                                                         interests, in the event and
                 severally according to their respective interests,              and to the extent that the
                 Insureds
                 Insureds shall not be entitled
                                        entitled to payment of such Loss under the terms and and conditions
                                                                                                  conditions of
                 this FLI
                      FLI Coverage Part.
                                     Part.
                 The Insureds
                     Insureds shall not admit or assume any liability,
                                                                liability, enter into any settlement
                 agreement,
                 agreement, stipulate to any judgment,
                                             judgment, incur any Defense Costs or Voluntary
                              Loss or retain any defense counsel without the prior written consent of the
                 Compliance Loss
                 Insurer.
                 Insurer. Only those settlements,
                                      settlements, stipulated
                                                   stipulated judgments,
                                                              judgments, Defense Costs and Voluntary
                 Compliance Loss which
                                    which have been
                                                been consented to in writing
                                                                           writing by the Insurer
                                                                                          Insurer shall be
                 recoverable as Loss under the terms of this FLI
                                                               FLI Coverage Part. Part.
                 IfIf an Insured
                         Insured has not assumed the defense of a Claim    Claim and does not consent to the first
                 Settlement Opportunity within thirty (30) days of the date the Insureds   Insureds are first made
                 aware of such Settlement Opportunity (or in the case of a Settlement Opportunity
                 which arises from a settlement offer by the claimant,
                                                                    claimant, then
                                                                               then within the time permitted
                                                                                                       permitted by the
                 claimant to accept such such settlement offer,
                                                           offer, but in
                                                                      in all
                                                                         all events no later than thirty (30) days
                 after the settlement offer was made),made), then,
                                                             then, subject to any applicable LimitLimit of Liability,
                                                                                                            Liability,
                 the Insurer's
                        Insurer’s liability for all
                                                all Loss
                                                    Loss on
                                                         on account of such
                                                                         such Claim
                                                                                Claim shall
                                                                                        shall not exceed: (1)
                                                                                                            (1) the
                 amount for which
                               which the Insurer
                                             Insurer could
                                                      could have settled such
                                                                           such Claim
                                                                                 Claim plus Defense
                                                                                               Defense Costs
                 incurred as of the date such such settlement was proposed in    in writing by the Insurer
                                                                                                    Insurer
                 ("Settlement
                 (“Settlement Opportunity Amount"), Amount”), plus (2)
                                                                    (2) eighty percent (80%)
                                                                                          (80%) of covered LossLoss in
                                                                                                                     in
                 excess of such
                              such Settlement Opportunity Amount, Amount, it being a condition of this insurance
                 that the remaining twenty percent (20%)  (20%) of such
                                                                    such covered
                                                                           covered Loss excess of such
                 Settlement Opportunity Amount shall be carried by the Insureds      Insureds at their own
                                                                                                         own risk and
                       uninsured. Notwithstanding the foregoing,
                 be uninsured.                             foregoing, this paragraph shall not apply until until such
                 Settlement Opportunity Amount exceeds the applicable Retention       Retention set forth
                                                                                                      forth in Item
                                                                                                                Item 4.
                                                                                                                     4. of
                 the Declarations (or Management Liability Supplemental
                                                                   Supplemental Declarations
                                                                                    Declarations if issued as a

                                                                                                             Page
                                                                                                             Page 10
                                                                                                                  10 of 13
                                                                                                                        13

                                                                                                                (03/09)
                                                                                                    NFP P004 CW (03109)      ,
            Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 49 of 127



        4,
HISCOX
HISCOX
                         Management Liability Insurance Policy
                         Fiduciary Liability Insurance Coverage      (“ELI Coverage Part")
                                                       Coverage Part ("FLI          Part”)

                                 policy) or to those Claims for which
                         package policy)                        which the Insured
                                                                          Insured has assumed the defense.
                                                                                      assumed the defense.
                         The Insureds shall
                                      shall give the Insurer full cooperation and
                                                             full cooperation and such
                                                                                  such information
                                                                                       information as
                                                                                                   as the Insurer
                         may reasonably require.
                                        require.


VIII. Allocation
VIII. Allocation         Provided that the
                         Provided          Insured does not assume the defense of a Claim
                                       the Insured                                       Claim in
                                                                                               in accordance with
                                                                                                  accordance with
                                VII. above,
                         Clause VII. above, the following allocation
                                                          allocation provision
                                                                     provision shall
                                                                               shall apply:
                                                                                     apply:
                         If both
                         If both Loss covered
                                      covered under this FLI
                                                          FLI Coverage
                                                              Coverage Part and
                                                                              and loss not covered
                                                                                           covered under this FLI
                                                                                                               FLI
                         Coverage Part are incurred
                                             incurred by the
                                                         the Insureds
                                                             Insureds onon account of any Claim
                                                                                          Claim because such
                                                                                                           such
                         Claim
                         Claim against the Insureds includes both
                                                               both covered
                                                                    covered and
                                                                             and non-covered matters,
                                                                                               matters, then
                                                                                                        then
                         coverage under this FLI
                                              ELI Coverage
                                                  Coverage Part with
                                                                  with respect to such
                                                                                  such Claim
                                                                                       Claim shall
                                                                                              shall apply as
                                                                                                          as
                         follows:
                         A.
                         A.   Defense Costs:
                                       Costs: One hundred
                                                      hundred percent (100%)
                                                                       (100%) of Defense
                                                                                 Defense Costs
                                                                                         Costs incurred
                                                                                               incurred by the
                                                                                                            the
                              Insured
                              Insured on
                                      on account of such
                                                       such Claim will be considered covered
                                                            Claim will               covered Loss subject to
                                     VII. of this FLI
                              Clause VII.         FLI Coverage Part;
                                                                 Part; and
                                                                       and
                         B.
                         B.   Loss other than
                                           than Defense Costs:     All remaining amounts
                                                          Costs: All              amounts incurred
                                                                                              incurred by the Insured onon
                              account of such   Claim shall
                                          such Claim   shall be allocated by the Insurer pro
                                                             be allocated                     pro rata between
                                                                                                       between covered
                                                                                                                 covered
                              Loss and
                                    and non-covered loss based
                                                             based on   the legal
                                                                    on the  legal liability and  financial exposures of
                                                                                            and financial
                              the Insureds
                                  Insureds to covered andand non-covered matters and, and, inin the event of a settlement
                              in such
                              in such Claim,
                                      Claim, based
                                              based onon the number of counts,
                                                                          counts, causes
                                                                                   causes of action
                                                                                                action or allegations
                                      the Insureds.
                              against the  Insu reds.
                                Insureds and
                         If the Insureds and the Insurer
                                                 Insurer cannot agree on
                                                                      on an
                                                                         an allocation
                                                                            allocation of Loss:
                                                                                          Loss:
                         A.
                         A.   no
                              no presumption
                                 presumption as to
                                                to allocation
                                                   allocation shall
                                                              shall exist in
                                                                          in any arbitration,
                                                                                 arbitration, suit or other
                              proceeding;
                              proceeding; and
                                          and
                         B.
                         B.   the  Insurer, if requested by the Insureds,
                              the Insurer,                        Insureds, shall
                                                                              shall submit the dispute to binding
                                                                                                            binding
                              arbitration. The rules of the American
                              arbitration.                    American Arbitration
                                                                         Arbitration Association   shall apply except with
                                                                                      Association shall               with
                              respect to the
                                          the selection
                                               selection of the arbitration panel,   which shall
                                                                            panel, which   shall consist of one (1)
                                                                                                                 (1)
                              arbitrator selected
                                         selected by the Insureds,
                                                           Insureds, one
                                                                       one (1)
                                                                            (1) arbitrator selected by the Insurer,
                                                                                                            Insurer, and
                                                                                                                     and a
                              third independent arbitrator selected by the
                              third                                        the first two
                                                                                     two (2)
                                                                                         (2) arbitrators.
                                                                                             arbitrators.


IX. Change
IX. Change in
           in Exposure   Coverage for Plans Created,
                                            Created, Formed
                                                     Formed or Acquired
                                                               Acquired During
                                                                        During the Policy
                                                                                   Policy Period
                         If a Plan:
                              Plan:
                         A.
                         A.   is
                              is created,
                                 created, formed or acquired during the Policy Period
                                                                                 Period as
                                                                                        as a result of an
                                                                                                       an
                              Organization’s acquisition
                              Organization's   acquisition of a Subsidiary whose assets total
                                                                                          total less than twenty five
                                                                                                less than        five
                              percent (25%)
                                       (25%) of the total
                                                     total consolidated
                                                           consolidated assets of such
                                                                                  such Organization
                                                                                       Organization asas of the
                                                                                                            the
                              inception date of this
                              inception               FLI Coverage Part; or
                                                this FLI
                         B.
                         B.   is created,
                                 created, formed or acquired during the Policy Period
                                                                                   Period and
                                                                                           and such
                                                                                               such Plan's
                                                                                                      Plan’s assets
                              total less
                              total      than twenty five percent
                                    less than             percent (25%)
                                                                   (25%) of the total
                                                                                 total consolidated assets
                                                                                                    assets of all
                                                                                                              all
                                                    the inception
                              covered Plans as of the    inception date of this FLI
                                                                                FLI Coverage Part;
                                                                                                Part;
                         then this
                         then this FLI
                                   FLI Coverage
                                       Coverage Part shall
                                                       shall apply to such
                                                                      such Plan
                                                                           Plan (but solely with
                                                                                              with respect to
                                                                                                            to any
                         Wrongful
                         Wrongful Act occurring
                                        occurring after the
                                                        the date of such
                                                                    such creation,
                                                                         creation, formation
                                                                                     formation or acquisition).
                                                                                                  acquisition). The
                         Named
                         Named Organization
                                  Organization shall
                                                shall provide the Insurer with
                                                                           with full
                                                                                full particulars
                                                                                     particulars of such
                                                                                                    such new Plan
                                                                                                               Plan
                         before the end
                                    end of the Policy Period.
                                                       Period.


                                                                                                              Page 11
                                                                                                                   11 of 13
                                                                                                                         13

                                                                                                      NFP
                                                                                                      NFP P004 CW (03/09)
                                                                                                                  (03/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 50 of 127



       4 10

HISCOX
HISCOX
                         Management Liability Insurance
                                              Insurance Policy
                         Fiduciary
                         Fiduciary Liability Insurance Coverage Part ("FLI
                                                                     (“ELI Coverage Part")
                                                                                    Part”)

                        IfIf a Plan:
                               Plan:
                        A.
                        A.    is created, formed or acquired during the Policy
                                                                          Policy Period as a result of an
                              Organization’s acquisition of a Subsidiary whose assets total
                              Organization's                                              total twenty five percent
                              (25%)
                              (25%) or more of the total
                                                     total consolidated assets of such Organization as of the
                                                     ELI Coverage Part; or
                              inception date of this FLI
                        B.
                        B.    is created, formed or acquired during the Policy
                                                                          Policy Period
                                                                                  Period and such Plan's
                                                                                                    Plan’s assets
                              total twenty five percent (25%) or more of the total consolidated
                                                                                    consolidated assets of all
                                                                                                           all
                              covered Plans as of the inception
                                                         inception date of this FLI
                                                                                ELI Coverage Part;
                                                                                              Part;
                        then,      ELI Coverage Part
                        then, this FLI           Part shall
                                                       shall apply to such Plan
                                                                           Plan (but solely with
                                                                                             with respect to any
                        Wrongful
                        Wrongful Act occurring after the date of such
                                                                   such creation, formation
                                                                                   formation or acquisition), but only
                        upon the condition that within
                                                within ninety (90)
                                                              (90) days of its creation,
                                                                               creation, formation or acquisition, the
                        Named
                        Named Organization
                                 Organization shall
                                               shall have provided the Insurer
                                                                         Insurer with
                                                                                  with a completed Application for
                        such new Plan and agreed
                                            agreed to any additional premium
                                                                       premium or amendment of the provisions of
                        this FLI
                             FLI Coverage Part required by the Insurer
                                                                  Insurer relating to such
                                                                                      such new Plan.
                                                                                                 Plan.
                        Coverage for Terminated Plans
                        IfIf an Organization terminates a Plan before or after the inception date set forth in Item 2.2.
                        of the Declarations,
                                 Declarations, coverage under this FLI
                                                                    ELI Coverage Part with respect to such
                        terminated Plan
                                     Plan and its Insureds
                                                  Insureds shall
                                                            shall continue until
                                                                            until termination
                                                                                  termination of this FLI
                                                                                                      FLI Coverage
                        Part for those who were Insureds
                                                   Insureds prior to or at the time of such
                                                                                       such Plan
                                                                                             Plan termination or who
                        would
                        would have been Insureds
                                            Insureds at the time of such termination if this FLI Coverage
                                                                                                  Coverage Part hadhad
                        then
                        then been in effect.
                                       effect. Such continuation
                                                    continuation of coverage shall
                                                                              shall apply with
                                                                                           with respect to Claims for
                        Wrongful
                        Wrongful Acts committed,
                                           committed, attempted,
                                                      attempted, or allegedly committed or attempted,
                                                                                              attempted, prior to or
                        after the date the Plan was terminated.
                                                      terminated.


X.
X. Subrogation          Notwithstanding anything in Clause X. X. SUBROGATION
                                                                 SUBROGATION of the General Terms and     and
                        Conditions to the contrary,
                                           contrary, the Insurer
                                                         Insurer shall not exercise it's
                                                                                    it’s subrogation
                                                                                         subrogation rights unless
                        required to exercise its recourse rights pursuant to ERISA.
                                                                             ERISA.
                        In the event the Insurer
                        In               Insurer recovers any amounts based on   on its recourse rights under
                        ERISA,
                        ERISA, any Limit
                                     Limit of Liability
                                              Liability applicable to this FLI Coverage Part shall be restored
                                                                                                         restored to
                        the extent of such recovery after subtracting
                                                          subtracting any costs, expenses or reimbursements
                        incurred
                        incurred by the Insurer
                                        Insurer in
                                                 in connection
                                                    connection therewith.
                                                               therewith.


XI.
XI. Order of Payments
             Payments   In
                        In the event of Loss arising from a covered Claim
                                                                     Claim for which payment is due under the
                        provisions of this FLI
                                           FLI Coverage Part,
                                                         Part, then the Insurer
                                                                        Insurer shall
                                                                                shall in all events:
                        A.
                        A.    first,
                              first, pay Loss for which
                                                  which coverage is provided
                                                                    provided under this FLI
                                                                                        FLI Coverage Part for any
                              Individual
                              Individual Insured;
                                           Insured;
                        B.
                        B.    second,
                              second, only after payment of Loss has been made pursuant to subparagraph
                                                                                               subparagraph A. A. of
                              this Clause with respect to whatever remaining Limit of Liability applicable to this
                              FLI
                              FLI Coverage Part
                                             Part is available after such
                                                                     such payment,
                                                                          payment, pay the Loss
                                                                                           Loss of any covered
                              Plan;
                              Plan; and
                        C.
                        C.    then, only after payment of Loss has been made pursuant to subparagraphs A.
                              then,                                                                          A. and
                              B.
                              B. of this Clause,
                                         Clause, with respect to whatever remaining Limit
                                                                                    Limit of Liability applicable to
                              this FLI
                                   ELI Coverage Part is available after such payment, shall payment for anan
                              Organization be made for such
                                                          such other Loss for which
                                                                              which coverage is provided
                                                                                                 provided under

                                                                                                            Page 12
                                                                                                            Page 12 of 13

                                                                                                    NFP P004
                                                                                                        P004 CW (03/09)
                                                                                                                (03/09)
   Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 51 of 127



  1
HISCOX
HISCOX
              Management Liability
                         Liability Insurance
                                   Insurance Policy
                                             Policy
              Fiduciary
              Fiduciary Liability Insurance
                                  Insurance Coverage Part
                                                     Part ("FLI
                                                          (“ELI Coverage Part")
                                                                         Part’)

                       FLI Coverage Part.
                  this FLI          Part.


             [The balance of this page is intentionally left blank.]
                                                             blank.]




                                                                               Page 13 of 13
                                                                                          13

                                                                        NFP P004 CW (03/09)
                                                                                    (03/09)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 52 of 127

                                                                     •N,A
                                                                  HISCOX
                                         Endorsement 1
                                                     1

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4132.1 New York Amendatory Endorsement




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 53 of 127

                                                                                    r$fei
                                                                                 HISCOX
                                                      1
                                          Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                             Page 1 of 12

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

___     Declarations
_X_     General Terms and Conditions
_X_     D&O Coverage Part
_X_     EPLI Coverage Part
_X_     FLI Coverage Part
_X_     ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above, if purchased, are modified as follows:

1.    Clause II. Definitions of the General Terms and Conditions is amended to include the
      following additional definitions at the end thereof:

      NY-A.    Claims-Made Relationship means that period of time between the effective date of
               the first claims-made policy between the Insurer and the Named Entity and the
               cancellation or nonrenewal of the last consecutive claims-made policy between the
               Insurer and the Named Entity, where there has been no gap in coverage, but does
               not include any period covered by the Automatic Discovery Period or the Optional
               Discovery Period.

      NY-B.    Termination of Coverage means, with respect to this Policy or any Coverage Part
               and whether done at the direction of the Insurer or at the direction of the Named
               Entity and whether done at any time after the inception of the Policy Period:

               (a)    cancellation or nonrenewal of this Policy or any Coverage Part;
               (b)    Change in Control; or
               (c)    a decrease in any Coverage Part Limit of Liability, a reduction in coverage, an
                      increased Retention, the addition of a new exclusion that results in the removal
                      of coverage previously provided, or any other change in coverage less favorable
                      to the Insureds. The Automatic Discovery Period granted for these reasons
                      and the Optional Discovery Period offered for these reasons shall only apply
                      in regard to that coverage terminated.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 54 of 127

                                                                                         r$fei
                                                                                      HISCOX
                                                        1
                                            Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                                   Page 2 of 12

2.   Clause IV. Limits of Liability of the General Terms and Conditions is modified to the extent to
     provide the following:

     Automatic Discovery Period Limit of Liability
       In the event of Termination of Coverage of the Policy, the limit of liability available during
       the Automatic Discovery Period shall be equal to the amount of coverage remaining under
       the Policy Aggregate Limit of Liability set forth in the Declarations.

        In the event of Termination of Coverage of a Coverage Part, the limit of liability available
        during the Automatic Discovery Period for such Coverage Part shall be equal to the
        amount of coverage remaining under the applicable Coverage Part Limit of Liability set
        forth in the Declarations.

     All other terms and provisions of this Policy shall continue to apply during the Automatic
     Discovery Period.

     Optional Discovery Period Limit of Liability

     The limit of liability available during any purchased Optional Discovery Period shall be as
     follows:

     A. If Section 13. Exceptions to Minimum Statutory Requirements of this Amendatory
        Endorsement applies to the Named Entity the limit of liability available for the Optional
        Discovery Period shall be equal to the amount of coverage remaining under:

        (1) the Policy Aggregate Limit of Liability set forth in the Declarations in the event of
            Termination of Coverage of the Policy; or
        (2) the applicable Coverage Part Limit of Liability set forth in the Declarations in the event
            of Termination of Coverage of a Coverage Part.

     B. If Section 13. Exceptions to Minimum Statutory Requirements of this Amendatory
        Endorsement does not apply to the Named Entity:

        (1) if as of the effective date of Termination of Coverage, the Claims-Made Relationship
            has been in effect without interruption for at least three (3) years, the limit of liability for
            the Optional Discovery Period shall be equal to:

               (a) one hundred percent (100%) of the Policy Aggregate Limit of Liability in effect
               (a)one
                   immediately prior to Termination of Coverage in the event of Termination of
                   Coverage of the Policy; or
               (b)one hundred percent (100%) of the applicable Coverage Part Limit of Liability in
                   effect immediately prior to Termination of Coverage in the event of Termination
                   of Coverage of a Coverage Part.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 55 of 127

                                                                                           r$fei
                                                                                        HISCOX
                                                          1
                                              Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                                     Page 3 of 12

         (2) if as of the effective date of Termination of Coverage, the Claims-Made Relationship
             has been in effect without interruption for less than three (3) years, the limit of liability for
             the Optional Discovery Period shall be the greater of:

             (a) the amount of coverage remaining under the
                (i) Policy Aggregate Limit of Liability set forth in the Declarations at the time of the
                     subject Claim is made (in the event of Termination of Coverage of the Policy); or
                (ii) the applicable Coverage Part Limit of Liability set forth in the Declarations at the
                     time of the subject Claim is made (in the event of Termination of Coverage of a
                     Coverage Part)
             (b) fifty percent (50%) of the
                (i) Policy Aggregate Limit of Liability set forth in the Declarations (in the event of
                     Termination of Coverage of the Policy); or
                (ii) the applicable Coverage Part Limit of Liability set forth in the Declarations (in the
                     event of Termination of Coverage of a Coverage Part).

Notwithstanding the above, where Termination of Coverage is due only to a decrease in the Policy
      Aggregate Limit of Liability (or Coverage Part Limit of Liability, if applicable), the limit of
      liability for any purchased Optional Discovery Period (if the Insurer is obligated to offer an
      Optional Discovery Period for such reason) shall be no greater than the amount of such
      decrease. In such instance, the Policy Aggregate Limit of Liability (or Coverage Part Limit
      of Liability, if applicable) provided for the Optional Discovery Period shall replace, and shall
      not be in addition to, the Policy Aggregate Limit of Liability (or Coverage Part Limit of
      Liability, if applicable) provided for the Automatic Discovery Period.

3.    Clause VI. Reporting and Notice of the General Terms and Conditions is modified to the
      extent necessary to provide the following:

         Failure to timely give notice of a Claim shall not invalidate coverage for such Claim unless
         the failure to do so has prejudiced the Insurer.

         Notwithstanding the foregoing, coverage may not be invalidated if it shall be shown not to
         have been reasonably possible to give notice within the prescribed time and that notice was
         given as soon as was reasonably possible.

         Notice given by or on behalf of the Named Entity, or written notice by or on behalf of the
         injured party or any other claimant, to any licensed agent of the Insurer in the state of New
         York, with particulars sufficient to identify the Named Entity, shall be deemed notice to the
         Insurer.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 56 of 127

                                                                                       r$fei
                                                                                    HISCOX
                                           Endorsement 1
                                                       1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                                 Page 4 of 12

4.   Clause VII. Cancellation of the General Terms and Conditions is deleted in its entirety and
     replaced by the following:

     Cancellation

           1. This Policy may be cancelled by the Named Entity by giving advance written notice to
              the Insurer stating when thereafter such cancellation shall be effective.

           2. If this Policy has been in effect for sixty (60) days or less, the Insurer may cancel this
              Policy by mailing to the Named Entity written notice of cancellation at least:

                 a.    twenty (20) days before the effective date of cancellation if cancellation is for
                       any reason not included in paragraph 2.b. below.
                 b.    fifteen (15) days before the effective date of cancellation if cancellation is for
                       any of the following reasons:

                       (1)      Nonpayment of premium;
                       (2)     Conviction of a crime arising out of acts increasing the hazard insured
                               against;
                       (3)
                       (3)     Discovery of fraud or material misrepresentation in the obtaining of this
                               Policy or in the presentation of a Claim;
                       (4)     After issuance of this Policy or after the last renewal date, discovery of
                               an act or omission, or a violation of any policy condition, that
                               substantially and materially increases the hazard insured against, and
                               which occurred subsequent to the inception of the current Policy
                               Period;
                       (5)
                       (5)     Material change in the nature or extent of the risk, occurring after the
                               issuance or last annual renewal anniversary date of the Policy that
                               causes the risk of loss to be substantially and materially increased
                               beyond that contemplated at the time the Policy was issued or last
                               renewed;
                       (6)     Required pursuant to a determination by the New York State
                               Superintendent of Financial Services that continuation of the Insurer's
                                                                                                Insurer’s
                               present premium volume would jeopardize the Insurer's
                                                                                  Insurer’s solvency or
                                                                    Insurer’s policyholders, creditors or
                               be hazardous to the interest of the Insurer's
                               the public;
                       (7)
                       (7)     Required pursuant to a determination by the New York State
                               Superintendent of Financial Services that the continuation of this
                               Policy would violate, or would place the Insurer in violation of any
                               provision of the New York Insurance Code; or

                       (8)     Revocation or suspension of the Insured's license to practice their
                               profession.

              If this Policy has been in effect for more than sixty (60) days or if this Policy is a
              renewal or continuation of a Policy issued by the Insurer, the Insurer may cancel this
              Policy only for one or more of the reasons listed above in paragraph 2.b. provided a
              written notice of cancellation is mailed to the Named Entity at least sixty (60) days
              before the effective date of cancellation, or fifteen (15) days before the effective date
              of cancellation if the reason for cancellation is nonpayment of premium.

           3. The Insurer will mail notice of cancellation to the Named Entity by registered, certified
              or other first class mail, at the Named Entity's address shown in the Declarations.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 57 of 127

                                                                                    r$fei
                                                                                 HISCOX
                                                      1
                                          Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                              Page 5 of 12

5.   Clause VIII. Discovery Period of the General Terms and Conditions is deleted in its entirety
     and replaced by the following:

     Discovery Period

     A.    ADVICE REGARDING DISCOVERY PERIODS

           The Insurer will notify the Named Entity, in writing, of the Automatic Discovery Period,
           and the availability of, the premium for and the importance of purchasing an Optional
           Discovery Period (the "Advice"). The Advice shall be sent to the Named Entity no
           earlier than the date of notification of Termination of Coverage nor later than thirty (30)
           days after the effective date of Termination of Coverage. If this Policy has been
           terminated for non-payment of premium or fraud, the Insurer shall not be required to
           provide a premium quotation for the Optional Discovery Period unless requested by the
           Named Entity.

           The Insurer has no obligation to send the Advice if Section 13. Exceptions to Minimum
           Statutory Requirements of this Amendatory Endorsement applies to the Named Entity.

     B.    AUTOMATIC DISCOVERY PERIOD

           In the event of Termination of Coverage, the Insurer will provide, at no additional
           premium, a period of sixty (60) days, beginning on the effective date of Termination of
           Coverage during which the Insureds shall be permitted to report to the Insurer Claims
           first made against the Insureds during such sixty (60) day period that are for or based
           upon Wrongful Acts committed or allegedly committed after the applicable prior acts date
           (if any) and prior to the effective date of Termination of Coverage and otherwise covered
           by this Policy. Such extension of coverage shall be referred to as the "Automatic
           Discovery Period."

           Provided, however, that the Insurer has no obligation to grant the Automatic Discovery
           Period for a Termination of Coverage for the reasons outlined in subparagraph (c) of
           that definition if Section 13. Exceptions to Minimum Statutory Requirements of this
           Amendatory Endorsement applies to the Named Entity.

     C.    OPTIONAL DISCOVERY PERIOD

           In the event of Termination of Coverage, the Insureds shall have the right, upon
           payment of the applicable additional premium, to an extension of the coverage granted by
           this Policy for the period offered by the Insurer. The periods offered by the Insurer shall
           be one (1) year, two (2) years, three (3) years, four (4) years, five (5) years and six (6)
           years. Such extension of coverage shall be referred to as the "Optional Discovery
           Period" and shall commence upon the effective date of Termination of Coverage. This
           Optional Discovery Period will apply only to Claims first made against the Insureds
           during the Optional Discovery Period that are for or based upon Wrongful Acts
           committed or allegedly committed after the applicable prior acts date (if any) and prior to
           the effective date of Termination of Coverage and otherwise covered by this Policy. The
           Automatic Discovery Period shall be included in and shall be a part of the Optional
           Discovery Period.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 58 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                                      1
                                          Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                               Page 6 of 12

           Provided, however, that the Company has no obligation to offer:
           (1) any Optional Discovery Period for a Termination of Coverage for the reasons
               outlined in subparagraph (c) of that definition if Section 13. Exceptions to Minimum
               Statutory Requirements of this Amendatory Endorsement applies to the Named
               Entity; or

           (2) two (2), three (3), four (4), five (5) and six (6) year Optional Discovery Period options
               if Section 13. Exceptions to Minimum Statutory Requirements of this Amendatory
               Endorsement applies to the Named Entity.

     D.    TERMINATION OF COVERAGE FOR NON-PAYMENT OF PREMIUM OR FRAUD
           (APPLICABLE TO POLICIES IN EFFECT LESS THAN ONE (1) YEAR)

           The Insureds shall have no right to elect and purchase the Optional Discovery Period
           if:

           (a) coverage is terminated because of non-payment of premium or fraud; and
           (b) the Claims-Made Relationship has been less than one (1) year at the effective date
               of such Termination of Coverage.

     E.    NOTICE OF WRITTEN ACCEPTANCE OF THE OPTIONAL DISCOVERY PERIOD

           The right to purchase the Optional Discovery Period shall lapse unless a written notice
           of the election of, and full payment of additional premium for, the Optional Discovery
           Period is received by the Insurer within the greater of:

           (a) sixty (60) days from the effective date of Termination of Coverage; or
           (b) thirty (30) days after the Insurer has mailed or delivered the Advice as described in
               paragraph A. above (if the Insurer is obligated to give such written Advice).

           In the event such written notice of election and the payment of the additional premium are
           not received by the Insurer within such time, there shall be no right to purchase the
           Optional Discovery Period at a later date.

     F.    PREMIUM CHARGE FOR THE OPTIONAL DISCOVERY PERIOD

           (a) The additional premium for the Optional Discovery Period shall be based upon the
               rates in effect on the date the Policy was issued or last renewed. The premium for the
               Optional Discovery Period shall be commensurate with the coverage provided.
               Upon Termination of Coverage on a date other than the policy's anniversary date,
               the cost of the Optional Discovery Period shall be appropriately reduced.

           (b) The additional premium for the Optional Discovery Periods shall be priced in
               accordance with the specifications of the New York Regulation 121 Policyholder
               Notices attached to this Policy.

           (c) As a condition to the right to purchase the Optional Discovery Period the total
               premium for this Policy must have been paid. Upon Termination of Coverage:
          Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 59 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                                       1
                                           Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                               Page 7 of 12

                   (1)   Any return premium due to the Named Entity shall be credited toward the
                          premium for the Optional Discovery Period if the Named Entity elects
                          such coverage.
                   (2)   Where premium is due to the Insurer for coverage during the Claims-Made
                         Relationship, any monies received by the Insurer from the Named Entity as
                         payment for the Optional Discovery Period shall first be applied to such
                         premium owing for this Policy.

             (d) The Optional Discovery Period shall not be cancelable except by the Insurer for
                 non-payment of the premium amount due for the Optional Discovery Period. The
                 entire premium for the Optional Discovery Period shall be deemed fully earned at its
                 commencement without any obligation by the Insurer to later return any portion
                 thereof.

     G.     COVERAGE FOR CORPORATIONS, PARTNERSHIPS AND OTHER ENTITIES

            If the Named Entity has been placed in liquidation or bankruptcy, or permanently ceases
            operation, and if the Named Entity or its designated trustee, although entitled to, does not
            purchase an Optional Discovery Period, any other Insureds under this Policy shall have
            one hundred-twenty (120) days from the effective date of the Termination of Coverage to
            purchase an Optional Discovery Period on behalf of itself/themselves. The Insurer has
            no obligation to provide notice of this right to such Insureds, but may charge a premium
            commensurate with such coverage. If such person does not pay the required additional
            premium when due, then the Optional Discovery Period for such person shall be void.

            Provided, however, the Insurer has no obligation to provide an Optional Discovery
            Period to such Insureds if Section 13. Exceptions to Minimum Statutory
            Requirements of this Amendatory Endorsement applies to the Named Entity.

     H.     COVERAGE FOR INSUREDS WITH PRIOR AFFILIATION

     A person employed or otherwise affiliated with the Named Entity and covered by the Named
           Entity's policy during such affiliation shall continue to be covered under this Policy and
           any discovery period after such affiliation has ceased for such person's covered
           Wrongful Acts during such affiliation.

     I.      PRIOR ACTS DATE ADVANCEMENT

             If a prior acts date has been established by endorsement for this Policy or any Coverage
             Part, it may not be changed during the term of the Claims-Made Relationship, the
             Automatic Discovery Period or the Optional Discovery Period.

6.   Clause XV. Action Against Insurer of the General Terms and Conditions is deleted in its
     entirety and replaced by the following:
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 60 of 127

                                                                                        r$fei
                                                                                     HISCOX
                                                        1
                                            Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                                  Page 8 of 12

     Action Against Insurer

        No action shall be taken against the Insurer unless there shall have been full compliance by
        the Insureds with all the terms and conditions of this Policy. If the Insurer does not pay a
        judgment covered under this Policy within thirty (30) days from the service of notice of the
        judgment upon the Insureds or its attorney and the Insurer, then an action may be brought
        against the Insurer for the amount of the judgment, not exceeding the amount of the
        applicable limits of liability under this Policy, except during a stay or limited stay of execution
        against the Insurer on such judgment. No person or organization shall have any right under
        this Policy to join the Insurer as a party to any Claim against the Insureds nor shall the
        Insurer be impleaded by the Insureds or their legal representatives in any such Claim.

7.   The General Terms and Conditions is amended to include the following additional Clauses at
     the end thereof:

     Loss Information

        Upon written notice by the Named Entity or their authorized agent or broker, if any, the
        Insurer shall provide the Named Entity with the following loss information for the period of
        time that the Insurer has continuously provided coverage under this Policy:

        1. Information on closed Claims, including the date and description of Wrongful Acts, and
           amounts of any payments;
        2. Information on open Claims, including the date and description of Wrongful Acts, and
            amounts of any payments; and
        3. Information on notice of any Wrongful Acts, including the date and description of
           Wrongful Acts.

        The Insurer shall mail this loss information to the Named Entity or their authorized agent or
        broker, if any, within ten (10) days after the receipt of such request.

     Notice of Nonrenewal and Conditional Renewal

        1. If the Insurer elects not to renew this Policy, the Insurer shall send notice as provided in
            paragraph 3. below, along with the reason for nonrenewal.

        2. If the Insurer conditions renewal of this Policy upon:

           (a)   change of limits;
           (b)   change in type of coverage;
           (c)   reduction of coverage;
           (d)   increased deductible;
           (e)   addition of exclusion; or

           (f) increased premiums in excess of ten percent (10%), exclusive of any premium
               increase due to and commensurate with, insured value added or increased exposure
               units; or as a result of experience rating, loss rating, retrospective rating or audit;

           the Insurer shall send notice as provided in paragraph 3. below, along with the reason for
           conditional renewal.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 61 of 127

                                                                                         r$fei
                                                                                      HISCOX
                                                         1
                                             Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                                   Page 9 of 12

         3. Notice of nonrenewal and conditional renewal will be provided as follows:

            (a) If the Insurer decides not to renew this Policy or to conditionally renew this Policy as
               provided in paragraphs 1. and 2. above, the Insurer shall mail or deliver written notice
               to the Named Entity at least sixty (60) days but not more than one hundred twenty
               (120) days before:
               (1) the expiration date of this Policy; or
               (2) the anniversary date of this Policy, if this is a continuous policy.

            (b) Notice will be mailed or delivered to the Named Entity at the address shown in Item 1.
                of the Declarations, and to its authorized agent or broker, if any. If notice is mailed,
                proof of mailing shall be sufficient proof of notice.

            (c) The Insurer will not send notice of nonrenewal or conditional renewal if the Named
                Entity or the Named Entity's
                                      Entity’s authorized agent or broker mails or delivers notice that
                the Policy has been replaced or is no longer desired.

         4. If the Insurer violates any of the provisions of this subsection by sending the Named
            Entity an incomplete or late nonrenewal or conditional renewal notice prior to the
            expiration date of this Policy, coverage will remain in effect at the same terms and
                                                                                         period’s rates until
            conditions of this Policy and at the lower of the current rates or the prior period's
            sixty (60) days after such notice is mailed or delivered, unless the Named Entity, during
            this sixty (60) day period, has replaced coverage or elects to cancel.

            If late notice is sent on or after the expiration date of this Policy, coverage will remain in
            effect at the same terms and conditions of this Policy for another policy period, at the
                                                     period’s rates, unless the Named Entity during the
            lower of the current rates or the prior period's
            additional policy period, has replaced the coverage or elects to cancel.

             The Policy aggregate limit of liability will be increased only in proportion to any extension
            of coverage the Insurer is required to grant if a nonrenewal or conditional renewal notice
            is not provided to the Named Entity within the time frame required by New York law.

      Policy Conflicts
        To the extent any term or condition contained in the Policy or any Endorsement attached
        thereto conflicts with any term or condition contained in this or any other State Amendatory
        Endorsement attached to the Policy, such terms and conditions most favorable to the
        Insureds shall apply.

8.   The definition of Loss in the Definitions Clause of the D&O Coverage Part, the EPLI
     Coverage Part, the FLI Coverage Part and the ELAW Coverage Part, if purchased, is modifed
     to the extent necessary to provide the following:

Punitive and exemplary damages shall not be insurable in cases where New York law governs the
       claim.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 62 of 127

                                                                                           r$fei
                                                                                        HISCOX
                                                          1
                                              Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                                     Page 10 of 12

9.    The definition of Pollutants in the Definitions Clause of the D&O Coverage Part, the FLI
      Coverage Part and the ELAW Coverage Part, if purchased, is deleted in its entirety and
      replaced with the following:

Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant including smoke, vapor,
      soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled,
      reconditioned or reclaimed.

10.   The Exclusions Clause of the EPLI Coverage Part, if purchased, is amended to include the
      following at the end thereof:

      The Insurer shall not be liable to make any payment for Loss in connection with any Claim
      subject to New York law made against any Insured:
      NY-A.      alleging, arising out of or attributable to any intentional discrimination in violation of any
                 law, rule or statute of New York, if any final adjudication establishes that intentional
                 discrimination occurred; provided, however, for purposes of this exclusion, (1) the
                 facts pertaining to and knowledge possessed by any Insured shall not be imputed to
                 any Individual Insured; and (2) only facts pertaining to and knowledge possessed by
                 any past, present or future executive director, chief executive officer or chief financial
                 officer (or equivalent positions) of an Organization shall be imputed to such
                 Organization.
11.   The Defense Costs, Defense Counsel, Settlements & Judgments Clause of the D&O
      Coverage Part, the EPLI Coverage Part, the FLI Coverage Part and the ELAW Coverage
      Part, if purchased, is amended to include the following at the end thereof:

      Transfer of Duties When a Limit of Insurance is Used Up
      The following shall only apply for coverage where the Insurer has the duty to defend or where
      the defense duties have been tendered from the Insureds to the Insurer:

        1. If the Insurer concludes that, based on Wrongful Acts or Claims which have been
           reported to the Insurer and to which this insurance may apply, a limit of insurance shown in
           the Declarations is likely to be used up in the payment of judgments or settlements, the
           Insurer will notify the first Named Entity, in writing, to that effect.

       2. When a limit of insurance described in paragraph 1. has actually been used up in the
          payment of judgments or settlements:

           (a)   The Insurer will notify the first Named Entity, in writing, as soon as practicable, that:

                  (1)    Such a limit has actually been used up; and
                  (2)    The Insurer's duty to defend Claims subject to that limit has also ended.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 63 of 127

                                                                                        r$fei
                                                                                     HISCOX
                                                        1
                                            Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                                  Page 11 of 12


          (b)   The Insurer will initiate, and cooperate in, the transfer of control, to any appropriate
                insured, of all Claims which are subject to that limit and which are reported to the
                Insurer before that limit is used up. That insured must cooperate in the transfer of
                control of said Claims.

                The Insurer agrees to take such steps, as we deem appropriate, to avoid a default in,
                or continue the defense of, such Claims until such transfer is completed, provided the
                appropriate insured is cooperating in completing such transfer.

                The Insurer will take no action whatsoever with respect to any Claim that would have
                been subject to that limit, had it not been used up, if the Claim is reported to the
                Insurer after that limit of insurance has been used up.

          (c) The Named Entity, and any other insured involved in a Claim subject to that limit,
           must arrange for the defense of such Claim within such time period as agreed to between
           the appropriate insured and the Insurer. Absent any such agreement, arrangements for
           the defense of such Claim must be made as soon as practicable.

       3. The Named Entity will reimburse the Insurer for expenses the Insurer incurs in taking
          those steps the Insurer deems appropriate in accordance with paragraph 2(b) above. The
          duty of the Named Entity to reimburse the Insurer will begin on:
          (a) The date on which the applicable limit of insurance is used up, if the Insurer sent
               notice in accordance with paragraph 1. above; or

          (b)   The date on which the Insurer sent notice in accordance with paragraph 2(a) above, if
                the Insurer did not send notice in accordance with paragraph 1. above

       4. The exhaustion of any limit of insurance by the payments of judgments or settlements, and
          the resulting end of the Insurer's duty to defend, will not be affected by the Insurer's failure
          to comply with any of the provisions of this condition.

12.   The Defense Costs, Defense Counsel, Settlements & Judgments Clause of the D&O
      Coverage Part, the EPLI Coverage Part, the FLI Coverage Part and the ELAW Coverage
      Part, if purchased, is modified to the extent necessary to provide the following:

       The following shall only apply for coverage where the Insurer has the duty to defend or where
      the defense duties have been tendered from the Insureds to the Insurer:

       The Insureds shall have the right to: (1) select a defense attorney or to consent to the
       Insurer's choice of defense attorney, which consent shall not be unreasonably withheld; (2)
       participate in, and assist in the direction of, the defense of any Claim, and (3) consent to a
       settlement, which consent shall not be unreasonably withheld. The Insurer shall have no
       obligation to grant this right if Section 13. Exceptions to Minimum Statutory Requirements
       of this Amendatory Endorsement applies to the Named Entity.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 64 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                                       1
                                           Endorsement 1

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4132.1 New York Amendatory Endorsement                                               Page 12 of 12

13.   Exceptions to Minimum Statutory Requirements

       Where referenced in any provision of this Amendatory Endorsement, any of the following shall
       qualify as "applying" to the Named Entity as Exceptions to Minimum Statutory
       Requirements:
       1. the Policy contains an aggregate Limit of Liability of $5,000,000 or more;
       2. the Policy contains a Retention of at least $100,000; or
       3. the Named Entity is a Large Commercial Insured.

       A Large Commercial Insured is defined as an insured that meets one (1) of the following:

       (a) has a net worth of at least $7,500,000, as determined by an independent certified public
           accountant, as of the Named Entity's fiscal year end immediately preceding the Policy's
           effective date;
       (b) has gross assets exceeding $25,000,000 and a net worth of at least $3,000,000, as
           determined by an independent certified public accountant, as of the Named Entity's fiscal
           year end immediately preceding the Policy's effective date;

       (c) is a for-profit business entity that generates annual gross revenues exceeding $25,000,000,
           and has a net worth of at least $1,500,000, as determined by an independent certified
           public accountant, as of the Named Entity's fiscal year end immediately preceding the
           Policy's effective date;
       (d) is a for-profit business entity that has gross assets exceeding $25,000,000 and generates
           annual gross revenues exceeding $25,000,000, as determined by an independent certified
           public accountant, as of the Named Entity's fiscal year end immediately preceding the
           Policy's effective date; or
       (e) is a not-for-profit organization or public entity with an annual budget exceeding $25,000,000
           for each of its three (3) fiscal years immediately preceding the Policy's effective date.

All other terms and conditions remain unchanged.

PVT E4132 NY (07/09)



Endorsement effective: 03/08/2017            Policy No.:     UVA1901769.17
Endorsement No:        1                     Processed Date:
                                                         Date:03/06/2017
                                                              03/06/2017




                 By : Carl Bach
                 (Appointed Representative)
               Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 65 of 127

                                                                                •N,A
                                                                             HISCOX
                                          Endorsement 2

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E9997.4 Policyholder Disclosure Notice of Terrorism Insurance Coverage




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 66 of 127

                                                                                          r$fei
                                                                                       HISCOX
                                              Endorsement 2

NAMED INSURED: Rochester Drug Cooperative, Inc.

E9997.4 Policyholder Disclosure Notice of Terrorism Insurance Coverage                    Page 1 of 1


Coverage for acts of terrorism is included in your policy. You are hereby notified that under the
Terrorism Risk Insurance Act, as amended in2015, the definition of act of terrorism has changed. As
defined
defined in Section 102(1) of                     “act of terrorism"
                           of the Act: the term "act      terrorism” means any act or acts that are certified
by the Secretary of the Treasury - in consultation with the Secretary of Homeland Security, and the
Attorney General of the United States - to be an act of terrorism; to be a violent act or an act that is
dangerous to human life, property, or infrastructure; to have resulted in damage within the United
States, or outside the United States in the case of certain air carriers or vessels or the premises of a
United States mission; and to have been committed by an individual or individuals as part of an effort
to coerce the civilian population of the United States or to influence the policy or affect the conduct of
the United States Government by coercion. Under your coverage, any losses resulting from certified
acts of terrorism may be partially reimbursed by the United States Government under a formula
established by the Terrorism Risk Insurance Act, as amended. However, your policy may contain other
exclusions which might affect your coverage, such as an exclusion for nuclear events. Under the
formula, the United States Government generally reimburses 85% through 2015; 84% beginning on
January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81%
beginning on January 1, 2019 and 80% beginning on January 1, 2020 of covered terrorism losses
exceeding the statutorily established deductible paid by the insurance company providing the
coverage. The Terrorism Risk Insurance Act, as amended, contains a $100 billion cap that limits U.S.
                                          insurers’ liability for losses resulting from certified acts of
Government reimbursement as well as insurers'
terrorism when the amount of such losses exceeds $100 billion in any one calendar year. If the
aggregate insured losses for all insurers exceed $100 billion, your coverage may be reduced.

The portion of your annual premium that is attributable to coverage for acts of terrorism is $359.00, and
does not include any charges for the portion of losses covered by the United States government under
the Act.

I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK
INSURANCE ACT, AS AMENDED, ANY LOSSES RESULTING FROM CERTIFIED ACTS OF
TERRORISM UNDER MY POLICY COVERAGE MAY BE PARTIALLY REIMBURSED BY THE
UNITED STATES GOVERNMENT AND MAY BE SUBJECT TO A $100 BILLION CAP THAT MAY
REDUCE MY COVERAGE AND I HAVE BEEN NOTIFIED OF THE PORTION OF MY PREMIUM
ATTRIBUTABLE TO SUCH COVERAGE.



Policyholder/Applicant’s Signature: ______________________
Policyholder/Applicant's

Print Name: _____________________ Date: ___________________

Insurance Company: _________________________


INT E9997 CW (01/15)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 67 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        2                             Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 68 of 127

                                                                     •N,A
                                                                  HISCOX
                                         Endorsement 3

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E7002.2 Coverage Amendatory Endorsement




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
          Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 69 of 127

                                                                                       r$fei
                                                                                    HISCOX
                                            Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                Page 1 of 11

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]      Declarations
[X]      General Terms and Conditions
[X]      D&O Coverage Part
[X]      EPLI Coverage Part
[X]      FLI Coverage Part
[ ]      ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above is modified as follows:

The below paragraphs 1. through 7. modify the General Terms and Conditions with respect to the
Coverage Part(s) selected above:

1. In the Definitions Clause, the definition of Application is deleted in its entirety and replaced with
   the following:

      B. Application means the signed application for the Policy, including any attachments and other
         materials or information submitted in conjunction with the signed application. The Application
         shall be deemed attached to and part of this Policy. With respect to the FLI Coverage Part (if
         purchased), Application shall also mean any public documents filed by the Named Entity or
         any Subsidiary with any federal, state, local or foreign regulatory agency.

2. In the Definitions Clause, the definition of Related Wrongful Act(s) is deleted in its entirety and
   replaced with the following:

      P. Related Wrongful Act(s) means Wrongful Act(s) as defined in the applicable Coverage Part
         which are the same, repeated or continuous to other Wrongful Act(s) as defined in the same
         applicable Coverage Part.

          Related Wrongful Act(s) shall also mean Wrongful Act(s) as defined in the applicable
          Coverage Part which arise from a common causal connection or cause the same or related
          damages, or a common nexus or nucleus of facts to other Wrongful Act(s) as defined in the
          same applicable Coverage Part.

          Claims can allege Related Wrongful Act(s) regardless of whether such Claims involve the
          same or different claimants, Insureds or legal causes of action.
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 70 of 127

                                                                                          r$fei
                                                                                       HISCOX
                                             Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                    Page 2 of 11

3. In the Definitions Clause, the definition of Subsidiary is deleted in its entirety and replaced with
   the following:

     S. Subsidiary means:

             (i) any for-profit entity, whose securities are not publicly traded, of which the Named
                                                             (“Controlled Entity')
                  Entity has or had Management Control ("Controlled          Entity”) either directly or
                  indirectly through one or more other Controlled Entities; and
             (ii) any not-for-profit entity sponsored exclusively by a Company.

         Notwithstanding the foregoing, coverage afforded under this Policy with respect to a Claim
         made against any Subsidiary or any Individual Insureds thereof shall only apply for
         Wrongful Acts committed or allegedly committed after the effective time that the Named
         Entity obtained Management Control of such Subsidiary and prior to the time that such
         Named Entity ceased to have Management Control of such Subsidiary.

4. In the Reporting and Notice Clause, paragraph A. is deleted in its entirety and replaced with the
   following:

     A. The Insureds shall, as a condition precedent to the obligations of the Insurer under this
        Policy, give written notice to the Insurer of any Claim made against an Insured as soon as
                              Company’s Chief Financial Officer (or equivalent position), Risk Manager
        practicable after the Company's
        (or equivalent position) or General Counsel (or equivalent position) first becomes aware of
        such Claim, but in all events a Claim must be reported no later than either: (i) anytime during
        the Policy Period or during the Discovery Period (if applicable); or (ii) within ninety (90) days
        after the end of the Policy Period or the Discovery Period (if applicable) provided the Claim
        is reported no later than ninety (90) days after the date such Claim was first made against an
        Insured.

5.   The Cancellation Clause is deleted in its entirety and replaced with the following:

     VII. Cancellation

             This Policy or any individual Coverage Part may be canceled by the Named Entity at any
             time by either surrendering or mailing written notice to the Insurer or its authorized agent
             stating: (i) which Coverage Part(s) is/are to be canceled or that the entire Policy is to be
             canceled; and (ii) when thereafter such cancellation shall be effective. In no event shall
             such cancellation be effective prior to the Insurer's
                                                         Insurer’s receipt of such notice or such
             surrender.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 71 of 127

                                                                                          r$fei
                                                                                       HISCOX
                                             Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                    Page 3 of 11

            This Policy may be canceled by or on the behalf of the Insurer only in the event of non-
            payment of premium by the Insured. In the event of non-payment of premium by the
            Insured, the Insurer may cancel this Policy by written notice stating when, not less than
            twenty (20) days thereafter, the cancellation shall be effective. The mailing of such notice
            as aforesaid shall be sufficient proof of notice. The Policy Period terminates at the date
            and hour specified in such notice, or at the date and time of surrender.

            If the Policy or any Coverage Part shall be canceled by the Named Entity, the Insurer
            shall retain the short rate proportion of the applicable premium herein.

            If the Policy is canceled by the Insurer, the Insurer shall retain the pro rata proportion of
            the applicable premium herein.

            Payment or tender of any unearned premium by the Insurer shall not be a condition
            precedent to the effectiveness of cancellation, but such payment shall be made as soon as
            practicable.

            If the period of limitation relating to the giving of notice as set forth above is also set forth
            in any law controlling the construction thereof, the period set forth above shall be deemed
            to be amended so as to be equal to the minimum period of limitation set forth in the
            controlling law.

6. The Discovery Period Clause is deleted in its entirety and replaced with the following:

    VIII. Discovery Period

            A. Cancellation or Non-Renewal

                If the Policy or any Coverage Part is either cancelled or not renewed for any reason
                other than non-payment of premium, the Named Entity shall have the right to
                purchase a Discovery Period for a length of time indicated by endorsement to this
                Policy, subject to the following:
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 72 of 127

                                                                                        r$fei
                                                                                     HISCOX
                                            Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                  Page 4 of 11

              (i)
              (i)   The premium for the purchased Discovery Period shall be the Full Annual
                    Premium multiplied by the applicable percentage amount set forth immediately
                    below for the length of time elected, where permissible by law. If no such
                    percentage is set forth for a specific length of time, or the percentage is set forth
                       “to be determined,"
                    as "to    determined,” then the premium for such Discovery Period shall be an
                    amount as the Insurer may reasonably decide.

                    1 Year               75%
                    2 Years              100%
                    3 Years              125%
                    4 Years              TBD
                    5 Years              TBD
                    6 Years              TBD

              (ii) Unless notice of election and the premium contemplated above are received by
                   the Insurer within sixty (60) days of the cancellation or non-renewal date, the
                   Insured’s rights contained in this Clause shall lapse.
                   Insured's

              (iii) The Insured shall have the right to give the Insurer written notice of Claims first
                    made against any Insured during the Discovery Period, but only for Wrongful
                    Acts occurring: (1) in the event of a cancellation, prior to the termination date for
                    the Policy or Coverage Part; or (2) in the event of a nonrenewal, prior to the end
                    of the Policy Period.

              (iv) Notwithstanding the foregoing, the Discovery Period shall not apply to a
                   Reputation Risk Event occurring during the Discovery Period.

              B. Change in Control

              If there is a Change in Control as defined in Clause IX. of these General Terms and
              Conditions, the Named Entity shall have the right within sixty (60) days before the
              end of the Policy Period to request an offer from the Insurer of a Discovery Period
              for a length of time that does not exceed those lengths offered by endorsement to this
              Policy per subparagraph A. above and subject to such terms, conditions and premium
              as the Insurer may reasonably decide.

              In the event of a Change in Control, the right to a Discovery Period shall not
              otherwise exist except as indicated in this subparagraph B.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 73 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                           Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                               Page 5 of 11

         C. General

               If any premium is owed for the Policy, any premium received from the Named Entity
               shall first be applied to the premium owing for the Policy with the remainder applied to
               the premium for the Discovery Period. The Discovery Period shall not take effect
               unless the outstanding premium for the Policy is paid in full and the premium for the
               Discovery Period is paid when due.

7. The Representations and Severability Clause is deleted in its entirety and replaced with the
   following:

   XII. Representations and Severability

           In granting coverage under this Policy, it is agreed that the Insurer has relied upon the
           statements and representations contained in the Application for this Policy as being
           accurate and complete. All such statements and representations are the basis of this
           Policy and are to be considered as incorporated into this Policy.

           The Insureds agree that in the event that the particulars and statements contained in the
           Application are not accurate and complete and materially affect either the acceptance of
           the risk or the hazard assumed by the Insurer under the Policy, then this Policy shall be
           void ab initio as to any Insured who knew as of the inception date of the Policy Period of
           the facts that were not accurately and completely disclosed in the Application (whether or
           not such Insured knew that such facts were not accurately and completely disclosed in the
           Application).

           Solely for purposes of determining whether this Policy shall be void ab initio as to an
           Insured, such aforesaid knowledge possessed by any Individual Insured shall not be
           imputed to any other Individual Insured and only knowledge possessed by the Chief
           Executive Officer, Chief Financial Officer and signor of the Application shall be imputed to
           the Company.

The below paragraphs 8. through 12. shall only apply to the D&O Coverage Part if selected above:

8. In the DEFINITIONS Clause, the definition of Executive is amended to include the following at the
   end thereof:

    Executive shall also include any advisory board members and committee members.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 74 of 127

                                                                                        r$fei
                                                                                     HISCOX
                                             Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                  Page 6 of 11

9. In the EXCLUSIONS Clause, Exclusion F. is deleted in its entirety and replaced with the following:

    F. which is brought by or on behalf of a Company or any Individual Insured, other than an
       Employee of a Company; or which is brought by any security holder of the Company,
       whether directly or derivatively, unless such security holder's Claim is instigated and continued
       totally independent of, and totally without the solicitation of, assistance of, active participation
       of or intervention of any Company or any Executive of a Company; provided, however, this
       exclusion shall not apply to:

             (i) any Claim brought by an Individual Insured in the form of a cross-claim or third-party
                  claim for contribution or indemnity which is part of and results directly from a Claim
                  which is covered by this Policy;
             (ii) in any bankruptcy proceeding by or against a Company, any Claim brought by the
                  examiner, trustee, receiver, liquidator or rehabilitator (or any assignee thereof) of such
                  Company;
             (iii) any Claim brought by any past Executive of a Company provided he/she has not
                  served as an Executive, General Counsel, Risk Manager or consultant of a Company
                  at any time during the two (2) years prior to the Claim being first made against any
                  Insured;
             (iv) any Claim brought by an Executive of a Company formed and operating in a Foreign
                  Jurisdiction against such Company or any Executive thereof, provided that such
                  Claim is brought and maintained outside the United States, Canada or any other
                  common law country (including any territories thereof); or
             (v) any instigation of or involvement in any Claim by, or solicitation, assistance, active
                  participation or intervention of any Executive of a Company whistleblower under
                  Section 806 of the Sarbanes-Oxley Act of 2002 or any rule or regulation promulgated
                  thereunder, or under any similar whistleblower statute, rule or regulation under any
                  other federal or state law.

                                   “Additional Executive Limit of Liability,"
10. Item 6(c) of the Declarations, "Additional                    Liability,” is deleted in its entirety
    and replaced with the following:

    6(c).        Additional Executive Limit of Liability:$1,000,000
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 75 of 127

                                                                                       r$fei
                                                                                    HISCOX
                                            Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                 Page 7 of 11

11. In the Limits of Liability Clause, the Additional Executive Limit of Liability provision is deleted
    in its entirely and replaced with the following:

        Additional Executive Limit of Liability

        The Additional Executive Limit of Liability, if purchased as set forth in Item 6(c) of the
        Declarations, will be an additional Limit of Liability in an amount not to exceed $1,000,000,
        which amount is in addition to, and not part of, the Coverage Part Limit of Liability applicable
                                                                      (“Additional Executive Limit of
        to this D&O Coverage Part as set forth in the Declarations ("Additional
        Liability”).
        Liability).

        This Additional Executive Limit of Liability is available solely for Loss resulting from any
        Claim against any Executive of a Company covered under Coverage A of this D&O
        Coverage Part.

        Notwithstanding anything in this Policy to the contrary, the Additional Executive Limit of
        Liability shall be excess of any insurance available that is specifically excess to this Policy and
        such excess insurance must be completely exhausted by payment of loss, damages or
        defense costs thereunder before the Insurer shall have any obligation to make any payment
        on account of the Additional Executive Limit of Liability.

12. In the Defense Costs, Defense Counsel, Settlements & Judgments Clause, the paragraph
    concerning the Insureds'
                   Insureds’ failure to consent to a Settlement Opportunity is deleted in its entirety
    and replaced with the following:

When the Insurer has assumed the defense of a Claim and the Insureds do not consent to the first
Settlement Opportunity within thirty (30) days of the date the Insureds are first made aware of such
Settlement Opportunity (or in the case of a Settlement Opportunity which arises from a settlement
offer by the claimant, then within the time permitted by the claimant to accept such settlement offer, but
in all events no later than thirty (30) days after the settlement offer was made), then, subject to any
applicable Limit of Liability, the Insurer's
                                     Insurer’s liability for all Loss on account of such Claim shall not
exceed: (1) the amount for which the Insurer could have settled such Claim plus Defense Costs
                                                                                      (“Settlement
incurred as of the date such settlement was proposed in writing by the Insurer ("Settlement
               Amount”), plus (2) Ninety percent (90%) of covered Loss in excess of such Settlement
Opportunity Amount"),
Opportunity Amount, it being a condition of this insurance that the remaining ten percent 10% of such
covered Loss excess of such Settlement Opportunity Amount shall be carried by the Insureds at
their own risk and be uninsured. Notwithstanding the foregoing, this paragraph shall not apply until
such Settlement Opportunity Amount exceeds the applicable Retention set forth in Item 4. of the
Declarations or to those Claims for which the Insurer has not assumed the defense.
           Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 76 of 127

                                                                                            r$fei
                                                                                         HISCOX
                                                Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                      Page 8 of 11

The below paragraphs 13. through 15. only apply to the EPLI Coverage Part if selected above:

13. In the DEFINITIONS Clause, subparagraph (xi) in the definition of Employment Practices
    Violation is deleted in its entirety and replaced with the following:

    (xi)    with respect to subparagraphs (i) through (x) of this Definition: negligent hiring, retention,
            training or supervision, infliction of emotional distress or mental anguish, failure to provide or
            enforce adequate or consistent organizational policies and procedures, or violation of an
            individual’s civil rights (including any of the foregoing which is related to "workplace
            individual's                                                                  “workplace bullying").
                                                                                                     bullying”).

14. In the DEFINITIONS Clause, the definition of Executive is amended to include the following at the
    end thereof:

    Executive shall also include any advisory board members and committee members.

15. In the Defense Costs, Defense Counsel, Settlements & Judgments Clause, the paragraph
    concerning the Insureds'
                   Insureds’ failure to consent to a Settlement Opportunity is deleted in its entirety
    and replaced with the following:

    In the event the Insureds do not consent to the first Settlement Opportunity within thirty (30)
    days of the date the Insureds are first made aware of such Settlement Opportunity (or in the
    case of a Settlement Opportunity which arises from a settlement offer by the claimant, then
    within the time permitted by the claimant to accept such settlement offer, but in all events no later
    than thirty (30) days after the settlement offer was made), then, subject to any applicable Limit of
                   Insurer’s liability for all Loss on account of such Claim shall not exceed: (1) the
    Liability, the Insurer's
    amount for which the Insurer could have settled such Claim plus Defense Costs incurred as of
    the date such settlement was proposed in writing by the Insurer ("Settlement
                                                                        (“Settlement Opportunity
    Amount”), plus (2) ninety percent (90%) of covered Loss in excess of such Settlement
    Amount"),
    Opportunity Amount, it being a condition of this insurance that the remaining ten percent (10%)
    of such covered Loss excess of such Settlement Opportunity Amount shall be carried by the
    Insureds at their own risk and be uninsured. Notwithstanding the foregoing, this paragraph shall
    not apply until such Settlement Opportunity Amount exceeds the applicable Retention set forth
    in Item 4. of the Declarations.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 77 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                            Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                Page 9 of 11

The below paragraphs 16. through 18. only apply to the FLI Coverage Part if selected above:

16. In the Limits of Liability Clause, the HIPAA Penalties Sublimit of Liability provision is deleted in
    its entirely and replaced with the following:

    HIPAA Penalties Sublimit of Liability

    The maximum limit of the Insurer's
                                Insurer’s liability for all HIPAA Penalties in the aggregate shall be one
                                            (“HIPAA Penalties Sublimit of Liability).
    hundred thousand dollars ($100,000) ("HIPAA                               Liability”). The HIPAA
    Penalties Sublimit of Liability shall be part of, and not in addition to, the Coverage Part Limit of
    Liability applicable to this FLI Coverage Part as set forth in Item 4. the Declarations.

17. In the Defense Costs, Defense Counsel, Settlements & Judgments Clause, the paragraph
                   Insureds’ failure to consent to a Settlement Opportunity is deleted in its entirety
    concerning the Insureds'
    and replaced with the following:

If an Insured has not assumed the defense of a Claim and does not consent to the first Settlement
Opportunity within thirty (30) days of the date the Insureds are first made aware of such Settlement
Opportunity (or in the case of a Settlement Opportunity which arises from a settlement offer by the
claimant, then within the time permitted by the claimant to accept such settlement offer, but in all
events no later than thirty (30) days after the settlement offer was made), then, subject to any
applicable Limit of Liability, the Insurer's
                                   Insurer’s liability for all Loss on account of such Claim shall not
exceed: (1) the amount for which the Insurer could have settled such Claim plus Defense Costs
                                                                                    (“Settlement
incurred as of the date such settlement was proposed in writing by the Insurer ("Settlement
               Amount”), plus (2) ninety percent (90%) of covered Loss in excess of such Settlement
Opportunity Amount"),
Opportunity Amount, it being a condition of this insurance that the remaining ten percent (10%) of
such covered Loss excess of such Settlement Opportunity Amount shall be carried by the Insureds
at their own risk and be uninsured. Notwithstanding the foregoing, this paragraph shall not apply until
such Settlement Opportunity Amount exceeds the applicable Retention set forth in Item 4. of the
Declarations or to those Claims for which the Insured has assumed the defense.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 78 of 127

                                                                                       r$fei
                                                                                    HISCOX
                                            Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                 Page 10 of 11

18. In the Change in Exposure Clause, the Coverage for Plans Created Formed or Acquired
    During the Policy Period provision is deleted in its entirety and replaced with the following:

    Coverage for Plans Created or Formed During the Policy Period

      If a Plan is created or formed during the Policy Period, then this FLI Coverage Part shall apply
      to such Plain (but solely with respect to any Wrongful Act occurring after the date of such
      creation or formation). The Named Entity shall provide the Insurer with full particulars of such
      new Plan before the end of the Policy Period.

    Coverage for Plans Acquired During the Policy Period

      If a Plan:

                                                               Company’s acquisition of a Subsidiary
      A. is acquired during the Policy Period as a result of a Company's
         whose assets total less than thirty five percent (35%) of the total consolidated assets of such
         Company as of the inception date of this FLI Coverage Part; or
                                                          Plan’s assets total less than thirty five percent
      B. is acquired during the Policy Period and such Plan's
         (35%) of the total consolidated assets of all covered Plans as of the inception date of this FLI
         Coverage Part;

      then this FLI Coverage Part shall apply to such Plan (but solely with respect to any Wrongful
      Act occurring after the date of such acquisition). The Named Entity shall provide the Insurer
      with full particulars of such new Plan before the end of the Policy Period.

      If a Plan:

                                                               Company’s acquisition of a Subsidiary
      A. is acquired during the Policy Period as a result of a Company's
         whose assets total thirty five percent (35%) or more of the total consolidated assets of such
         Company as of the inception date of this FLI Coverage Part; or
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 79 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                           Endorsement 3

NAMED INSURED: Rochester Drug Cooperative, Inc.

E7002.2 Coverage Amendatory Endorsement                                                Page 11 of 11

      B. is acquired during the Policy Period and such Plan's
                                                         Plan’s assets total thirty five percent (35%) or
         more of the total consolidated assets of all covered Plans as of the inception date of this FLI
         Coverage Part;

      then, this FLI Coverage Part shall apply to such Plan (but solely with respect to any Wrongful
      Act occurring after the date of such acquisition), but only upon the condition that within ninety
      (90) days of its acquisition, the Named Entity shall have provided the Insurer with a completed
      Application for such new Plan and agreed to any additional premium or amendment of the
      provisions of this FLI Coverage Part required by the Insurer relating to such new Plan.



All other terms and conditions remain unchanged.




Endorsement effective: 03/08/2017             Policy No.:     UVA1901769.17
Endorsement No:        3                      Processed Date:
                                                          Date:03/06/2017
                                                               03/06/2017




                                                 --,

                 By : Carl Bach
                 (Appointed Representative)
               Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 80 of 127

                                                                      •N,A
                                                                   HISCOX
                                           Endorsement 4

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E3840.1 Specific Claim/Investigation Exclusion




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
          Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 81 of 127

                                                                                          r$fei
                                                                                       HISCOX
                                               Endorsement 4

NAMED INSURED: Rochester Drug Cooperative, Inc.

E3840.1 Specific Claim/Investigation Exclusion                                             Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

___       Declarations
___       General Terms and Conditions
_X_       D&O Coverage Part
_X_       EPLI Coverage Part
___       FLI Coverage Part
___       ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above are modified as follows:

1. The DEFINITIONS Clause is amended to include the following definition at the end thereof:

    SC-A. Event(s) means:

              (i) Disgruntle Board Member 2011 Claim
              (ii) Eric Maloney 2012 Discrimination Claim
              (iii) Jonathan Jordan November 2015 Discrimination Complaint

    SC-B. Interrelated Wrongful Act means: (i) any fact, circumstance, act or omission alleged in
          any Event(s) and/or (ii) any Wrongful Act which is Related Wrongful Act to any
          Wrongful Act alleged in any Event(s).

2. The EXCLUSIONS Clause is amended to include the following exclusion at the end thereof:

    The Insurer shall not be liable to make any payment for Loss in connection with any (i) any Claim
    (s), notices, events, investigations or actions referred to in any Event(s); (ii) the prosecution,
    adjudication, settlement, disposition, resolution or defense of: (a) any Event(s); or (b) any Claim(s)
    arising from any Event(s); or (iii) any Wrongful Act, underlying facts, circumstances, acts or
    omissions in any way relating to any Event(s).

      It is further understood and agreed that the Insurer shall not be liable for any Loss in connection
      with any Claim(s) alleging, arising out of, based upon, attributable to or in any way related directly
      or indirectly, in part or in whole, to an Interrelated Wrongful Act, regardless of whether or not
      such Claim involved the same or different Insureds, the same or different legal causes of action
      or the same or different claimants or is brought in the same or different venue or resolved in the
      same or different forum.

All other terms and conditions remain unchanged.

PVT E3840 CW (06/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 82 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        4                             Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
               Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 83 of 127

                                                                      •N,A
                                                                   HISCOX
                                          Endorsement 5

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E3943.1 Bodily Injury/Property Damage Exclusion (Absolute)




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
           Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 84 of 127

                                                                                          r$fei
                                                                                       HISCOX
                                               Endorsement 5

NAMED INSURED: Rochester Drug Cooperative, Inc.

E3943.1 Bodily Injury/Property Damage Exclusion (Absolute)                                Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

___        Declarations
___        General Terms and Conditions
_X_        D&O Coverage Part
_X_        EPLI Coverage Part
___        FLI Coverage Part
___        ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above are modified as follows:

The below paragraph 1. shall only apply to the D&O Coverage Part if selected above:

1. In the EXCLUSIONS Clause, paragraph J. is deleted in its entirety and replaced with the following:

      J.   alleging, arising out of, based upon or attributable to bodily injury, emotional distress, mental
           anguish, sickness, disease or death of any person, or damage to, loss of use of or destruction
           of any tangible property; provided, however, that this exclusion shall not apply to Securities
           Claims;

The below paragraph 2. shall only apply to the EPLI Coverage Part if selected above:

2. In the EXCLUSIONS Clause, paragraph F. is deleted in its entirety and replaced with the following:

      F. alleging, arising out of, based upon or attributable to bodily injury, sickness, disease or death of
         any person, or damage to, loss of use of or destruction of any tangible property; provided,
         however, that this exclusion shall not apply to emotional distress or mental anguish arising
         from a Wrongful Act;

The below paragraph 3. shall only apply to the FLI Coverage Part if selected above:

3. In the EXCLUSIONS Clause, paragraph G. is deleted in its entirety and replaced with the following:

      G. alleging, arising out of, based upon or attributable to bodily injury, sickness, disease, death,
         emotional distress or mental anguish of any person, or damage to, loss of use or destruction of
         any tangible property; provided, however, this Exclusion shall not apply to Defense Costs
         incurred in the defense of a Claim for Breach of Fiduciary Duty;


All other terms and conditions remain unchanged.

PVT E3943 CW (07/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 85 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        5                             Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
               Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 86 of 127

                                                                      •N,A
                                                                   HISCOX
                                           Endorsement 6

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E3837.1 Reliance on Other Carriers Application




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 87 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                           Endorsement 6

NAMED INSURED: Rochester Drug Cooperative, Inc.

E3837.1 Reliance on Other Carriers Application                                        Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

___     Declarations
___     General Terms and Conditions
_X_     D&O Coverage Part
_X_     EPLI Coverage Part
___     FLI Coverage Part
___     ELAW Coverage Part

In consideration of the premium charged, it is hereby understood and agreed that the General Terms
and Conditions is amended to include the following Clause at the end thereof:

RO-I.                     CARRIER’S APPLICATION
        RELIANCE ON OTHER CARRIER'S

        In granting coverage under this Policy, it is agreed that the Insurer has relied upon the
        statements and representations contained in the below listed application (including materials
        submitted thereto and, if such application is a renewal application, all such previous policy
        applications, and their attachments and materials, for which this Policy is a renewal or
                                                        “Competitor’s Application")
        succeeds in time) (hereinafter collectively the "Competitor's   Application”) as being accurate
        and complete as of the Date Signed. It is further understood and agreed that the Insureds
                                                            Competitor’s Application to the Insurer
        extend any warranties and representations in the Competitor's
        and further warrant and represent to the Insurer that the statements and representations
                     Competitor’s Application were accurate and complete on the Date Signed. All
        made in the Competitor's
        such statements and representations shall be deemed to be material to the risk assumed by
        the Insurer, are the basis of this policy and are to be considered as incorporated into this
        policy.

        TYPE OF POLICY APPLICATION
        Portfolio Select Application

        CARRIER
        AIG

        DATE SIGNED
        02/01/17


All other terms and conditions remain unchanged.

PVT E3837 CW (06/09)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 88 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        6                             Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
               Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 89 of 127

                                                                      •N,A
                                                                   HISCOX
                                            Endorsement 7

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E999.2 Antitrust Exclusion (Applicable to all Coverages)




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 90 of 127

                                                                                       r$fei
                                                                                    HISCOX
                                            Endorsement 7

NAMED INSURED: Rochester Drug Cooperative, Inc.

E999.2 Antitrust Exclusion (Applicable to all Coverages)                                Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

        Declarations
        General Terms and Conditions
X       D&O Coverage Part
        EPLI Coverage Part
        FLI Coverage Part
        ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above is modified as follows:

1. In the EXCLUSIONS Clause, subparagraph Q(ii) is deleted in its entirety.

2. The EXCLUSIONS Clause is amended to include the following at the end thereof:

    With respect to all Coverages, The Insurer shall not be liable to make any payment for Loss in
    connection with any Claim made against any Insured:

    AT-A.       arising out of, based upon or attributable to any actual or alleged violation of any law,
                whether statutory, regulatory or common law, as respects the following activities: anti-
                trust, business competition, unfair trade practices, or tortious interference in another's
                                                                                                 another’s
                business or contractual relationships.

All other terms and conditions remain unchanged.




Endorsement effective: 03/08/2017             Policy No.:     UVA1901769.17
Endorsement No:        7                                  Date:03/06/2017
                                              Processed Date:  03/06/2017




                 By : Carl Bach
                 (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 91 of 127

                                                                              •N,A
                                                                           HISCOX
                                         Endorsement 8

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4214.1 Amend Insured vs. Insured Exclusion Endorsement (Creditor Co




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 92 of 127

                                                                                       r$fei
                                                                                    HISCOX
                                            Endorsement 8

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4214.1 Amend Insured vs. Insured Exclusion Endorsement (Creditor Co                   Page 1 of 1


This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]     Declarations
[ ]     General Terms and Conditions
[X]     D&O Coverage Part
[ ]     EPLI Coverage Part
[ ]     FLI Coverage Part
[ ]     ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the D&O Coverage Part(s)
selected above is modified as follows:

 In Clause IV. Exclusions, Exclusion F. is deleted in its entirety and replaced with the following:
 F. which is brought by or on behalf of a Company or any Individual Insured, other than an
      Employee of a Company; or which is brought by any security holder of the Company, whether
      directly or derivatively, unless such security holder's Claim is instigated and continued totally
      independent of, and totally without the solicitation of, assistance of, active participation of or
      intervention of any Company or any Executive of a Company; provided, however, this
      Exclusion will not apply to:
      (i)     any Claim brought by an Individual Insured in the form of a cross-claim or third-party
              claim for contribution or indemnity which is part of and results directly from a Claim which
              is covered by this Policy;
      (ii)    in any bankruptcy proceeding by or against a Company, any Claim brought by the
              examiner, trustee, receiver, liquidator, rehabilitator, creditor committee, or debtor-in-
              possession (or any assignee thereof) of such Company;
      (iii)   any Claim brought by any past Executive of a Company provided he/she has not served
              as an Executive, General Counsel, Risk Manager or consultant of a Company at any
              time during the three (3) years prior to the Claim being first made against any Insured;
      (iv)    any Claim brought by an Executive of a Company formed and operating in a Foreign
              Jurisdiction against such Company or any Executive thereof, provided that such Claim
              is brought and maintained outside the United States, Canada or any other common law
              country (including any territories thereof); or
      (v)     any instigation of or involvement in any Claim by, or solicitation, assistance, active
              participation or intervention of any Executive whistle-blower under Section 806 of the
              Sarbanes-Oxley Act of 2002, as may be amended, or any rule or regulation promulgated
              thereunder, or under any similar whistle-blower statute, rule, or regulation under any other
              federal or state law;

PVT E4214 CW (02/16)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 93 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        8                             Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
               Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 94 of 127

                                                                      eti
                                                                   HISCOX
                                          Endorsement 9

    NAMED INSURED: Rochester Drug Cooperative, Inc.

                                                   [D&O]
    E3958.2 Extradition Costs Coverage Endorsement [13840]




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 95 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                             Endorsement 9

NAMED INSURED: Rochester Drug Cooperative, Inc.

E3958.2 Extradition Costs Coverage Endorsement rDsioi
                                               [D&O]                                   Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]      Declarations
[ ]      General Terms and Conditions
[X]      D&O Coverage Part
[ ]      EPLI Coverage Part
[ ]      FLI Coverage Part
[ ]      ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the D&O Coverage Part is
modified as follows:

 I.     The following is added to the end of Clause I. Insuring Agreements:
        This D&O Coverage Part will pay the Extradition Costs for an Extradition Action first made
        during the Policy Period.
 II.    Solely with respect to the Coverage as provided in paragraph I. above, the following is added to
                          “Claim” in the Definitions Clause:
        the definition of "Claim"
        Claim will also mean Extradition Action.
 III.   Solely with respect to the Coverage as provided in paragraph I. above, the following is added to
                                     “Defense Costs"
        the end of the definition of "Defense  Costs” in the Definitions Clause:
        Defense Costs will also mean Extradition Costs.
 IV.    Solely with respect to the Coverage as provided in paragraph I. above, the following is added to
        the end of the Definitions Clause:
          EC-A. Extradition Action means any official request from one nation or state to another for
                    the surrender of an Executive to face criminal charges for Wrongful Acts committed
                    in such Executive's
                             Executive’s capacity as an Executive.
          EC-B. Extradition Costs means the reasonable and necessary fees, costs, and expenses
                    consented to by the Insurer to:
                    a.     oppose, challenge, resist, or defend an Extradition Action; or
                     b.    appeal any order or grant arising from an Extradition Action.
 V.     Notwithstanding anything in the Policy to the contrary, the Insurer will not be liable to pay any
        Loss arising from an Extradition Action other than Extradition Costs, which will be part of,
        and not in addition to, any applicable Limit of Liability.


All other terms and conditions remain unchanged.

PVT E3958 CW (02/16)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 96 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        9                             Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 97 of 127

                                                                     •N,A
                                                                  HISCOX
                                         Endorsement 10

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4222.1 TCPA Defense Costs Endorsement [D&O]




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 98 of 127

                                                                                         r$fei
                                                                                      HISCOX
                                             Endorsement 10

NAMED INSURED: Rochester Drug Cooperative, Inc.

                                       [D&O]
E4222.1 TCPA Defense Costs Endorsement [A01                                               Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]      Declarations
[ ]      General Terms and Conditions
[X]      D&O Coverage Part
[ ]      EPLI Coverage Part
[ ]      FLI Coverage Part
[ ]      ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above is modified as follows:

 I.     The following exclusion is added to the end of Clause IV. Exclusions:
        TC-      for violation(s) of the Telephone Consumer Protection Act, as may be amended, or any
        A.       similar federal, state, or local statutes, ordinances, or regulations; provided, however,
                 this Exclusion will not apply to Defense Costs incurred to defend such Claims, subject
                 to the TCPA Defense Sublimit identified in Section III of this Endorsement;
 II.    In Clause IV. Exclusions, part (iv) of Exclusion Q. is deleted in its entirety and replaced with the
        following:
        (iv)   for injury resulting from libel, slander, oral or written publication of defamatory or
               disparaging material, invasion of privacy, wrongful entry, eviction, false arrest, false
               imprisonment, malicious prosecution, malicious use or abuse of process, assault, battery,
               or loss of consortium; provided, however, this Exclusion will not apply to Defense Costs
               incurred in connection with a Claim for violation of the Telephone Consumer Protection
               Act, as may be amended, or any similar federal, state, or local statutes, ordinances, or
               regulations, subject to the TCPA Defense Sublimit identified in Section III of this
               Endorsement;
 III.   TCPA Defense Sublimit:           $50,000 in the aggregate for all Defense Costs incurred in
                                         connection with any Claims for violation of the Telephone
                                         Consumer Protection Act, as may be amended, or any similar
                                         federal, state, or local statutes, ordinances, or regulations. The
                                         TCPA Defense Sublimit will be part of, and not in addition to, any
                                         applicable Limit of Liability under this D&O Coverage Part.


PVT E4222 CW (02/16)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 99 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        10                            Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 100 of 127

                                                                     •N,A
                                                                  HISCOX
                                         Endorsement 11

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4221.1 WARN Act Defense Costs Endorsement




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 101 of 127

                                                                                          r$fei
                                                                                       HISCOX
                                             Endorsement 11

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4221.1 WARN Act Defense Costs Endorsement                                                Page 1 of 2

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]     Declarations
[ ]     General Terms and Conditions
[X]     D&O Coverage Part
[X]     EPLI Coverage Part
[ ]     FLI Coverage Part
[ ]     ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above is modified as follows:

 I.    In Clause IV. Exclusions of the D&O Coverage Part, Paragraph L. is deleted in its entirety and
       replaced with the following:
       L. for violation(s) of any of the responsibilities, obligations or duties imposed by the Employee
            Retirement Income Security Act of 1974, the Fair Labor Standards Act, the National Labor
            Relations Act, the Worker Adjustment and Retraining Notification Act, the Consolidated
            Omnibus Budget Reconciliation Act, the Occupational Safety and Health Act, any rules or
            regulations of the foregoing promulgated thereunder, and amendments thereto or any similar
            federal, state, local or foreign statutory law or common law;
            provided, however, this Exclusion will not apply to Defense Costs incurred in connection
            with a Claim alleging violation(s) of any of the responsibilities, obligations or duties imposed
            by the Worker Adjustment and Retraining Notification Act, subject to a sublimit of liability of
            $100,000, which sublimit will be part of, and not in addition to, any applicable Limit of
            Liability;
 II.   In Clause III. Exclusions of the EPLI Coverage Part, Paragraph G. is deleted in its entirety and
       replaced with the following:
       G. for violation(s) of any of the responsibilities, obligations or duties imposed by the Employee
            Retirement Income Security Act of 1974, the Fair Labor Standards Act (except the Equal
            Pay Act), the National Labor Relations Act, the Worker Adjustment and Retraining
            Notification Act, the Consolidated Omnibus Budget Reconciliation Act, the Occupational
            Safety and Health Act, any rules or regulations of the foregoing promulgated thereunder, and
            amendments thereto or any similar federal, state, local or foreign statutory law or common
            law; provided, however, this Exclusion will not apply to:
            (i) the portion of a Claim attributable to Retaliation; or
            (ii) Defense Costs incurred in connection with a Claim alleging violation(s) of any of the
                  responsibilities, obligations or duties imposed by the Worker Adjustment and Retraining
                  Notification Act, subject to a sublimit of liability of $100,000, which sublimit will be part
                  of, and not in addition to, any applicable Limit of Liability;
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 102 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                            Endorsement 11

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4221.1 WARN Act Defense Costs Endorsement                                             Page 2 of 2

 III.                              Insurer’s liability for all Defense Costs incurred in connection with a
        The maximum limit of the Insurer's
        Claim alleging violation(s) of any of the responsibilities, obligations or duties imposed by the
        Worker Adjustment and Retraining Notification Act, in the aggregate, will be $100,000, regardless
        of the Coverage Part under which the Claim(s) arises. Such sublimit will be part of, and not in
        addition to, any applicable Limit of Liability.


PVT E4221 CW (02/16)

Endorsement effective: 03/08/2017              Policy No.:     UVA1901769.17
Endorsement No:        11                      Processed Date:
                                                           Date:03/06/2017
                                                                03/06/2017




                   By : Carl Bach
                   (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 103 of 127

                                                                     •N,A
                                                                  HISCOX
                                         Endorsement 12

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E3959.2 Immigration Proceeding Coverage [D&O]




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 104 of 127

                                                                                         r$fei
                                                                                      HISCOX
                                             Endorsement 12

NAMED INSURED: Rochester Drug Cooperative, Inc.

E3959.2 Immigration Proceeding Coverage rinoi
                                        [D&O]                                             Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]      Declarations
[ ]      General Terms and Conditions
[X]      D&O Coverage Part
[ ]      EPLI Coverage Part
[ ]      FLI Coverage Part
[ ]      ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the D&O Coverage Part
selected above is modified as follows:

 I.     The following is added to the end of Clause I. Insuring Agreements:
        Immigration Proceeding Coverage
        This D&O Coverage Part will pay a maximum of $100,000 for Defense Costs arising from an
        Immigration Proceeding first made during the Policy Period.
 II.    Solely with respect to the coverage as provided in Section I of this Endorsement, in Clause II.
                                                                            “Claim”:
        Definitions, the following is added to the end of the definition of "Claim":
        Claim will also mean an Immigration Proceeding.
 III.   Solely with respect to the coverage as provided in Section I of this Endorsement, Clause II.
        Definitions is amended to include the following at the end thereof:
        IP-A.     Immigration Proceeding means a criminal investigation of any Insured by a
                  governmental agency alleging a violation of the Immigration Reform and Control Act of
                  1986, as amended, including any similar federal, state, or local law relating to the hiring
                  or harboring of illegal aliens.

 IV.    Notwithstanding anything in the Policy to the contrary, the Insurer will not be liable to pay any
        Loss other than Defense Costs in connection with an Immigration Proceeding, which will be a
        part of, and not in addition to, any applicable Limit of Liability.


All other terms and conditions remain unchanged.


PVT E3959 CW (06/15)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 105 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        12                            Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 106 of 127

                                                                               eti
                                                                            HISCOX
                                         Endorsement 13

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4238.1 Amend Public Offering Exclusion (Road Show Carveback) [13840]
                                                                  [D&O]




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 107 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                           Endorsement 13

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4238.1 Amend Public Offering Exclusion (Road Show Carveback) rinoi
                                                              [D&O]                    Page 1 of 1


This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]     Declarations
[ ]     General Terms and Conditions
[X]     D&O Coverage Part
[ ]     EPLI Coverage Part
[ ]     FLI Coverage Part
[ ]     ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the D&O Coverage Part
selected above is modified as follows:

 In Clause IV. Exclusions, Exclusion H. is deleted in its entirety and replaced with the following:
 H.      alleging, arising out of, based upon or attributable to any public offering of securities by a
         Company, an Outside Entity, or an Affiliate, or alleging, arising out of, based upon or
         attributable to the purchase or sale of such securities subsequent to such public offering;
         provided, however, this exclusion will not apply to:
         (i) any purchase or sale of securities, whether debt or equity, in a transaction or a series of
               transactions that are exempt from registration under the Securities Act of 1933. Coverage
               for such purchase or sale transaction will not be conditioned upon payment of any
               additional premium; provided, however, the Named Entity will give the Insurer written
               notice of any exempt public offering, together with full particulars, as soon as practicable
               but not later than thirty (30) days after the effective date of the exempt public offering;
         (ii) any Claim made by any security holder of a Company for the failure of such Company to
               undertake or complete the initial public offering or sale of securities of such Company; or
         (iii) any Claim in connection with the Company's
                                                   Company’s preparation for any initial public offering,
                                              (“road show"
               including any presentations ("road    show” or otherwise), but only if such initial public
               offering is not completed;

All other terms and conditions remain unchanged.

PVT E4238 CW (09/16)
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 108 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        13                            Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 109 of 127

                                                                          •N,A
                                                                       HISCOX
                                          Endorsement 14

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4213.1 Retention Reduction Incentive Endorsement (90/10) [EPLI]




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 110 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                           Endorsement 14

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4213.1 Retention Reduction Incentive Endorsement (90/10) [EPLI]
                                                          [EPLI]                       Page 1 of 3

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]     Declarations
[ ]     General Terms and Conditions
[ ]     D&O Coverage Part
[X]     EPLI Coverage Part
[ ]     FLI Coverage Part
[ ]     ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above is modified as follows:

 I.    In Clause I. Insuring Agreement of the EPLI Coverage Part , the paragraph titled "Defense“Defense
       Provision” is deleted in its entirety and replaced with the following:
       Provision"
       Defense Provision
       In accordance with the Defense Costs, Defense Counsel, Settlements & Judgments Clause
       of this EPLI Coverage Part, the Insurer will have the right and duty to defend any Claim against
       an Insured alleging a Wrongful Act, even if such Claim is groundless, false or fraudulent;
       provided, however, the Insured may at its sole option assume the defense of a Claim for which
       coverage is provided by this Coverage Part.
 II.   Clause V. Defense Costs, Defense Counsel, Settlements & Judgments of the EPLI
       Coverage Part is deleted in its entirety and replaced with the following:
       Defense
       Except as hereinafter stated, the Insurer will have both the right and duty to defend any Claim
       against an Insured alleging a Wrongful Act, even if such Claim is groundless, false or
       fraudulent. The Insurer will have the right to select and appoint the law firm identified below to
       defend the Insured against a covered Claim. However, the Insured will have the right to
       effectively associate with the Insurer in the defense of any Claim, including, but not limited to,
       negotiating a settlement, subject to the provisions of this Clause. Billing rates for the law firm
       identified below will not exceed the agreed upon rates.
       Littler Mendelson
      Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 111 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                          Endorsement 14

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4213.1 Retention Reduction Incentive Endorsement (90/10) [EPLI]
                                                          [EPLI]                     Page 2 of 3

     Insured's
     Insured’s Option to Assume Defense
     Notwithstanding the above, the Insureds will have the right to assume the defense of any Claim
     made against them. This right will be exercised in writing by the Named Entity on the behalf of
     all Insureds within thirty (30) days of the reporting of the Claim to the Insurer pursuant to
     Clause VI. of the General Terms and Conditions. Upon receipt of such written request, the
     Insurer will tender the defense of the Claim to the Insureds and the Insurer cannot re-assume
     the defense of the Claim. The Insurer will have the right to effectively associate with the
     Insureds in the defense of any Claim, including, but not limited to, negotiating a settlement and
     approving the selection of defense counsel. Provided that the Insurer will be permitted to
     effectively associate with the Insureds in the defense of any Claim, including, but not limited to,
     negotiating a settlement of any Claim and approving the selection of defense counsel, the
     Insurer’s consent to settlements, stipulated judgments and Defense Costs will not be
     Insurer's
     unreasonably withheld.
     General Provisions
     The Insurer will advance Defense Costs on behalf of the Insured prior to the final disposition of
     a Claim, subject to the other provisions of this EPLI Coverage Part. Such advance payments
     by the Insurer will be repaid to the Insurer by the Insureds, severally according to their
     respective interests, in the event and to the extent that the Insureds will not be entitled to
     payment of such Loss under the terms and conditions of this EPLI Coverage Part.
     The Insureds will not admit or assume any liability, enter into any settlement agreement,
     stipulate to any judgment, incur any Defense Costs, or retain any defense counsel without the
     prior written consent of the Insurer. Only those settlements, stipulated judgments, and Defense
     Costs which have been consented to in writing by the Insurer will be recoverable as Loss under
     the terms of this EPLI Coverage Part.
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 112 of 127

                                                                                         r$fei
                                                                                      HISCOX
                                             Endorsement 14

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4213.1 Retention Reduction Incentive Endorsement (90/10) rEpui
                                                          [EPLI]                          Page 3 of 3

        If an Insured has not assumed the defense of a Claim and does not consent to the first
        Settlement Opportunity within thirty (30) days of the date the Insureds are first made aware of
        such Settlement Opportunity (or in the case of a Settlement Opportunity which arises from a
        settlement offer by the claimant, then within the time permitted by the claimant to accept such
        settlement offer, but in all events no later than thirty (30) days after the settlement offer was
                                                                          Insurer’s liability for all Loss on
        made), then, subject to any applicable Limit of Liability, the Insurer's
        account of such Claim will not exceed: (1) the amount for which the Insurer could have settled
        such Claim plus Defense Costs incurred as of the date such settlement was proposed in writing
        by the Insurer ("Settlement
                       (“Settlement Opportunity Amount"),
                                                      Amount”), plus (2) ninety percent (90%) of covered
        Loss in excess of such Settlement Opportunity Amount, it being a condition of this insurance
        that the remaining ten percent (10%) of such covered Loss excess of such Settlement
        Opportunity Amount will be carried by the Insureds at their own risk and be uninsured.
        Notwithstanding the foregoing, this paragraph will not apply until such Settlement Opportunity
        Amount exceeds the applicable Retention set forth in Item 4. of the Declarations or to those
        Claims for which the Insured has assumed the defense.
        The Insureds will give the Insurer full cooperation and such information as the Insurer may
        reasonably require.
 III.   The following is added to the end of Clause V. Retention of the General Terms and
        Conditions:
        The Retention will be reduced by 20% for any Claim for which the Insured does not exercise its
        option to assume the defense.

PVT E4213 CW (02/16)


Endorsement effective: 03/08/2017               Policy No.:     UVA1901769.17
Endorsement No:        14                       Processed Date:
                                                            Date:03/06/2017
                                                                 03/06/2017




                   By : Carl Bach
                   (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 113 of 127

                                                                     •N,A
                                                                  HISCOX
                                         Endorsement 15

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4227.1 Workplace Violence Extension Endorsement




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 114 of 127

                                                                                    r$fei
                                                                                 HISCOX
                                          Endorsement 15

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4227.1 Workplace Violence Extension Endorsement                                     Page 1 of 7

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]     Declarations
[ ]     General Terms and Conditions
[ ]     D&O Coverage Part
[X]     EPLI Coverage Part
[ ]     FLI Coverage Part
[ ]     ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above are modified as follows:

 The General Terms and Conditions is modified as follows:
 I.     Solely with respect to the coverage provided by this Endorsement, Clause VI. Reporting and
        Notice is deleted in its entirety and replaced with the following:
        Solely with respect to Threat Events:
        TH-A.      The Insured(s) shall, as a condition precedent to the obligations of the Insurer under
                   this Endorsement, give notice to Control Risks of any Threat Event as soon as
                   practicable, at 844-610-5952.
        TH-B.      If notice of a Threat Event has been given to Control Risks pursuant to Section I.TH-
                   A. of this Endorsement, then any prior or subsequent Threat Event or Workplace
                   Violence Event arising out of, based upon, or attributable to the same or substantially
                   similar facts or circumstances surrounding the previously reported Threat Event shall
                   be deemed to have been reported at the time notice was originally given and shall be
                                   “Related Event"
                   considered a "Related    Event” for purposes of this Policy.
        Solely with respect to Workplace Violence Events:
        WV-A.      The Insured(s) shall, as a condition precedent to the obligations of the Insurer under
                   this Endorsement, give notice to the Insurer of any Workplace Violence Event within
                   thirty (30) days after such Workplace Violence Event takes place, and in no event
                   later than thirty (30) days after the end of the Policy Period.
                   Such notice shall be given in writing at the address set forth in Item 7 of the
                   Declarations (and Item 6 of the Common Declaration if issued as a package policy).
                   Notice shall reference the policy number set forth in the Declarations under which the
                   Workplace Violence Event is being noticed. If mailed, the date of mailing shall
                   constitute the date that such notice was given and proof of mailing shall be sufficient
                   proof of notice.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 115 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                           Endorsement 15

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4227.1 Workplace Violence Extension Endorsement                                      Page 2 of 7

         WV-B.     If written notice has been given to the Insurer pursuant to Section I.WV-A. of this
                   Endorsement, then any subsequent Threat Event or Workplace Violence Event
                   arising out of, based upon, or attributable to the same or substantially similar facts or
                   circumstances surrounding the previously reported Workplace Violence Event shall
                   be deemed to have been reported at the time notice was originally given and shall be
                   considered a "Related
                                   “Related Event"
                                             Event” for purposes of this Policy.
        WV-C.      The Insured(s) shall, as a condition precedent to exercising any right to coverage
                   under this Endorsement, give to the Insurer such information, assistance, and
                   cooperation as the Insurer may reasonably require, and shall include the following
                   information in any notice under Section I.WV-A. or WV-B. of this Endorsement and/or
                   if subsequently requested by the Insurer:
                   (i)     a description of the Workplace Violence Event;
                   (ii)    the name(s) of any individual(s) whose conduct or act(s) resulted in the
                           Workplace Violence Event;
                   (iii) the manner in which such Insured(s) first became aware of the Workplace
                           Violence Event; and
                   (iv) the nature and extent of any actual or potential bodily injury or death of any
                           Insured Person(s), including the name(s) of any injured and/or deceased
                           Insured Person(s) and supporting medical invoices and documentation; and
                   (v) the nature and extent of any lost Business Income incurred by the Company,
                           including documentation supporting the calculation of such Business Income.
 II.    The following is added to the end of Clause Xl.XI. Other Insurance:
        With respect to coverage provided under the Workplace Violence Extension, this Policy is
        specifically excess of and will not contribute with any other valid and collectible insurance.
 The EPLI Coverage Part is modified as follows:
 III.
 Ill.   The following is added to the end of Clause I. Insuring Agreements:
        Workplace Violence Coverage
        This EPLI Coverage Part shall also pay:
        (i) Threat Expenses incurred by the Company directly resulting from a Threat Event that
             takes place, in whole or in part, during the Policy Period, and is reported in accordance
             with Section I. of this Endorsement, regardless of whether such Threat Event occurs on or
             off the Insured Premises;
        (ii) Workplace Violence Expenses and Business Interruption Expenses incurred by the
             Company or any Insured Person directly resulting from a Workplace Violence Event that
             takes place on the Insured Premises during the Policy Period and is reported in
             accordance with Section I. of this Endorsement; and
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 116 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                          Endorsement 15

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4227.1 Workplace Violence Extension Endorsement                                       Page 3 of 7

       (iii)   Loss of Life Benefits incurred by the Company directly resulting from a Workplace
               Violence Event that takes place on the Insured Premises during the Policy Period and
               is reported in accordance with Section I. of this Endorsement.

 IV.    In Clause II. Definitions, the following is added to the end of the definition of "Wrongful
                                                                                          “Wrongful Act":
                                                                                                    Act”:
                                              “Wrongful Act"
        However, in no event shall the term "Wrongful    Act” include any Threat Event or Workplace
        Violence Event carried out in whole or in part by an Insured.
 V.     The following is added to the end of Clause II. Definitions:
       WV-A.       Business Income means:
                   (i)     the sum of:
                           (1)   net profit before taxes that would have been earned had no Workplace
                                 Violence Event occurred;
                           (2)   the actual cost of continuing, on a curtailed basis, activities which are
                                 necessary for the Company to resume operations with substantially the
                                 same quality of service which existed immediately before the Workplace
                                 Violence Event; and
                           (3)
                           (3)   reasonable expenses which would not have been incurred except for
                                 such Workplace Violence Event and which were incurred by the
                                 Company for the sole purpose of reducing loss described in
                                 subparagraphs (i)(1) and (i)(2) of this Definition;
                   (ii)    less the sum of:
                           (1)   all recoveries, insurance, suretyship, and other indemnity which would
                                 cover loss described in subparagraph (i) of this Definition in the absence
                                 of this coverage; and
                           (2)   the amount by which the Company fails to reduce loss described in
                                 subparagraph (i) of this Definition through any reasonable measures,
                   all as incurred during the Period of Restoration.
       WV-B.       Business Interruption Expenses means the actual lost Business Income incurred
                   by the Company due to:
                   (i)
                   (i)                                  Company’s operations during the Period of
                           the actual suspension of the Company's
                           Restoration; or
                   (ii)    an order by a civil or military authority prohibiting access to the Insured
                           Premises, in whole or in part.
       WV-C.       Insured Person(s) means, for purposes of this Endorsement:
                   (i)
                   (i)     any Employee or Executive in his or her capacity as such; or
      Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 117 of 127

                                                                                        r$fei
                                                                                     HISCOX
                                           Endorsement 15

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4227.1 Workplace Violence Extension Endorsement                                         Page 4 of 7

           (ii)     any guest or customer of the Company while on the Insured Premises;
           however, in no event shall Insured Person(s) include any individual whose threat,
           conduct, or act directly resulted in a Threat Event or Workplace Violence Event.
 WV-D.     Insured Premises means any real property owned or rented by the Company in the
           conduct of its operations.
 WV-E.     Loss of Life Benefits means $100,000 per deceased Employee or Executive,
           which the Insurer shall pay as a result of the death or clinical death of an Employee
           or Executive.
           However, in no event shall Loss of Life Benefits be paid for any Employee or
           Executive whose threat, conduct, or act directly resulted in a Threat Event or
           Workplace Violence Event.
 WV-F.     Period of Restoration means the period of time beginning twenty-four (24) hours
                     Company’s operations are actually suspended or an order by a civil or
           after the Company's
           military authority prohibits access to the Insured Premises, and ending on the
           earliest of:
           (i)     after due diligence, the date such operations are restored by the Company to
                   the level that existed prior to the Workplace Violence Event;
           (ii)    ninety (90) days after the suspension of operations; or
           (iii)   thirty (30) days after a civil or military authority denies access to the Insured
                   Premises.
           However, in no event shall the termination of this Policy reduce the Period of
           Restoration.
 WV-G.     Threat Event means any threat or conduct, other than a Workplace Violence
           Event, which demonstrates intent to:
           (i)     inflict bodily harm on any Insured Person(s); or
           (ii)                                              Entity’s tangible property.
                   damage, destroy, or contaminate the Named Entity's
 WV-H.     Threat Expenses means reasonable fees and expenses for:
           (i)     independent threat management or security consultant services provided by
                   Control Risks to assess and provide advice concerning a Threat Event,
                   incurred within ninety (90) days of such Threat Event;
           (ii)    independent security guard services provided by a security firm selected by the
                   Insurer, incurred by the Company within ninety (90) days of a Threat Event;
                   and
           (iii)   other costs incurred by the Company with the prior written consent of the
                   Insurer.
      Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 118 of 127

                                                                                   r$fei
                                                                                HISCOX
                                        Endorsement 15

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4227.1 Workplace Violence Extension Endorsement                                   Page 5 of 7

       WV-I.      Workplace Violence Event means any act of potentially deadly force involving the
                  use of a lethal weapon which results in bodily injury or death to any Insured Person
                                                           “Workplace Violence Event"
                  (s); however, in no event shall the term "Workplace              Event” include any
                  accidental act.
       WV-J.      Workplace Violence Expenses means reasonable fees and expenses for:
                  (i)
                  (i)      medical, mental health, dental, and cosmetic services, including the cost of
                           plastic surgery, incurred by any Insured Person within thirty-six (36) months
                           of a Workplace Violence Event;
                  (ii)     rest and rehabilitation, including meals and recreation, taken within ninety
                           (90) days of a Workplace Violence Event, incurred by any Insured Person
                                                                          Person’s spouse, domestic
                           who has suffered bodily injury, such Insured Person's
                           partner, and/or child(ren), and/or the spouse, domestic partner, and/or child
                           (ren) of any deceased Insured Person;
                  (iii)    crisis mental health counseling services, incurred by the Company within
                           ninety (90) days of a Workplace Violence Event for any Insured Person
                           who requests such services;
                  (iv)     independent public relations consultants, crisis management consultants,
                           and/or interpreters, incurred by the Company within ninety (90) days of a
                           Workplace Violence Event;
                  (v)      personal financial loss incurred by an Insured Person within ninety (90) days
                           of a Workplace Violence Event due to his or her physical inability to attend
                           to personal financial matters;
                  (vi)     the gross salary, including bonuses and allowances, for a temporary
                           replacement of any Insured Person who has suffered bodily injury or death,
                           incurred by the Company within ninety (90) days of a Workplace Violence
                           Event, provided that such amounts do not exceed such Insured Person's
                                                                                           Person’s
                           total compensation;
                  (vii)    independent computer forensic analysts selected by the Named Entity,
                           incurred by the Company within ninety (90) days of a Workplace Violence
                           Event;
                  (viii)   independent security guard and/or consultant services, incurred by the
                           Company within ninety (90) days of a Workplace Violence Event; and
                  (ix)     other costs incurred by the Company with the prior written consent of the
                           Insurer.
                  However, in no event shall Workplace Violence Expenses include any Defense
                  Costs or Damages for any Claim(s) made against the Insured.
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 119 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                          Endorsement 15

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4227.1 Workplace Violence Extension Endorsement                                       Page 6 of 7

 VI.      The following is added to the end of Clause III. Exclusions:
          The Insurer shall not be liable to make any payment for Threat Expenses, Workplace Violence
          Expenses, Business Interruption Expenses, or Loss of Life Benefits arising out of, based
          upon, or attributable to:
         WV-A.       the use or threat of force or violence occurring on the Insured Premises for the
                     purpose of demanding money, securities, or property;
         WV-B.      violation(s) of any of the responsibilities, obligations or duties imposed by the
                    Employee Retirement Income Security Act of 1974, the Fair Labor Standards Act
                    (except the Equal Pay Act), the National Labor Relations Act, the Worker Adjustment
                    and Retraining Notification Act, the Consolidated Omnibus Budget Reconciliation
                    Act, the Occupational Safety and Health Act, any rules or regulations of the foregoing
                    promulgated thereunder, and amendments thereto, or any similar federal, state,
                    local, or foreign statutory law or common law; or
         WV-C.                                       worker’s compensation, disability benefits,
                    any obligation pursuant to any worker's
                    unemployment compensation, unemployment insurance, retirement benefits, social
                    security benefits, or similar law.
         WV-D.      war, invasion, acts of foreign enemies, hostilities (whether war is declared or not),
                    civil war, rebellion, revolution, insurrection, military, or usurped power, or
                    confiscation, nationalization, requisition, destruction of, or damage to property by or
                    under the order of any government, public, or local authority.
         WV-E.      Loss, including Defense Costs, judgments, settlements, and damages incurred as
                    the result of any Claim, suit, or judicial action brought against any Insured in
                    connection with a Threat Event or Workplace Violence Event.

 VII.     The following is added to the end of Clause IV. Retention:
          However, no Retention shall apply to the payment of Threat Expenses, Workplace Violence
          Expenses, Business Interruption Expenses, or Loss of Life Benefits.
 VIII.    The following Conditions are added to the end of the EPLI Coverage Part:
          WP-I. Foreign Currency                The Insurer shall pay the United States of America dollar
                                                value of foreign currency based on the rate of exchange
                                                published in The Wall Street Journal on the day loss
                                                involving foreign currency is discovered.
          WP-II. Proof of Loss                  As a condition precedent to coverage, the Company shall
                                                provide to the Insurer a signed and sworn proof of loss
                                                stating, at a minimum, a full description of the
                                                circumstances surrounding such loss, including the time,
                                                place, cause, and detailed calculation of any Business
                                                Interruption Expenses, Threat Expenses, or Workplace
                                                Violence Expenses, within ninety (90) days after any such
                                                expenses are incurred.
        Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 120 of 127

                                                                                          r$fei
                                                                                       HISCOX
                                             Endorsement 15

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4227.1 Workplace Violence Extension Endorsement                                           Page 7 of 7

 IX.       The maximum limit of the Insurer's
                                     Insurer’s liability for all Threat Expenses, Workplace Violence
           Expenses, Business Interruption Expenses, and Loss of Life Benefits directly resulting from
           any Threat Events or Workplace Violence Events that are reported during the Policy Period
                       “Workplace Violence Extension Limit of Liability'
           will be the "Workplace                                    Liability” identified below:
           Workplace Violence Extension Limit of Liability
           $250,000 per Threat Event, Workplace Violence Event, or Related Event / $250,000 in the
           aggregate
           The Workplace Violence Extension Limit of Liability will be in addition to, and not part of, the
           EPLI Coverage Part Limit of Liability.
 X.        The maximum limit of the Insurer's
                                     Insurer’s liability for all rest and rehabilitation expenses as described
           in this Endorsement directly resulting from any Workplace Violence Events that are reported
           during the Policy Period will be the "Rest
                                                “Rest and Rehabilitation Sublimit of Liability"
                                                                                             Liability” identified
           below:
           Rest and Rehabilitation Sublimit of Liability
           $50,000 per Workplace Violence Event or Related Event / $50,000 in the aggregate
           The Rest and Rehabilitation Sublimit of Liability will be part of, and not in addition to, the
           Workplace Violence Extension Limit of Liability.
All other terms and conditions remain unchanged.



Endorsement effective: 03/08/2017               Policy No.:     UVA1901769.17
Endorsement No:        15                                   Date:03/06/2017
                                                Processed Date:  03/06/2017




                   By : Carl Bach
                   (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 121 of 127

                                                                     •N,A
                                                                  HISCOX
                                         Endorsement 16

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E3822.1 Nuclear Energy Exclusion




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
         Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 122 of 127

                                                                                       r$fei
                                                                                    HISCOX
                                            Endorsement 16

NAMED INSURED: Rochester Drug Cooperative, Inc.

E3822.1 Nuclear Energy Exclusion                                                       Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

___      Declarations
___      General Terms and Conditions
_X_      D&O Coverage Part
___      EPLI Coverage Part
___      FLI Coverage Part
___      ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above is modified as follows:

1. The EXCLUSIONS Clause is amended to include the following exclusion at the end thereof:

      The Insurer shall not be liable to make any payment for Loss in connection with any Claim made
      against any Insured:

      NE-A.      alleging, arising out of, based upon or attributable to any hazardous properties of any
                 nuclear material, including source material, special nuclear material or byproduct
                 material;

      NE-B.      which is insured under a nuclear energy liability policy issued by Nuclear Energy
                 Liability Insurance Association, Mutual Atomic Energy Liability underwriters, or Nuclear
                 Insurance Association of Canada, or would be insured under any such policy but for its
                 termination or exhaustion of its limit of liability; or

      NE-C.      with respect to which:

                 (i)
                 (i)     any person or organization is required to maintain financial protection pursuant
                         to the Atomic Energy Act of 1954, or any law amendatory thereof; or

                 (ii)    the Insured is, or had this policy not been issued would be, entitled to
                         indemnity from the United States of America, or any agency thereof, under any
                         agreement entered into by the United States of America, or any agency
                         thereof, with any person or organization.


All other terms and conditions remain unchanged.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 123 of 127

                                                                            r$fei
                                                                         HISCOX
Endorsement effective: 03/08/2017        Policy No.:     UVA1901769.17
Endorsement No:        16                            Date:03/06/2017
                                         Processed Date:  03/06/2017




                By : Carl Bach
                (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 124 of 127

                                                                              •N,A
                                                                           HISCOX
                                         Endorsement 17

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E4201.2 Defense Costs Outside Limit (Capped Lower than Coverage Part




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 125 of 127

                                                                                     r$fei
                                                                                  HISCOX
                                           Endorsement 17

NAMED INSURED: Rochester Drug Cooperative, Inc.

E4201.2 Defense Costs Outside Limit (Capped Lower than Coverage Part                  Page 1 of 1


This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

[ ]     Declarations
[ ]     General Terms and Conditions
[X]     D&O Coverage Part
[ ]     EPLI Coverage Part
[ ]     FLI Coverage Part
[ ]     ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the Coverage Part(s)
selected above is modified as follows:

 The following is added to the end of the LIMITS OF LIABILITY Clause:
       Defense Costs Outside Limit of Liability
       Notwithstanding anything in the Policy to the contrary, the Insurer will pay up to $1,000,000 in
       Defense Costs incurred in excess of the applicable Retention for a Claim first made during the
       Policy Period or the Discovery Period (if applicable) in addition to, and not as a part of, any
       applicable Limit of Liability. However, regardless of the number of Claims notified to the
       Insurer during the Policy Period or the Discovery Period (if applicable), any additional
       Defense Costs the Insurer pays in excess of $1,000,000 will erode the Limit of Liability
       applicable to that Coverage Part, and will be a part of, and not in addition to, the Coverage Part
       Limit.
       The Insurer will not be obligated to advance or pay any Defense Costs or to undertake or
       continue the defense of any Claim after the applicable Limit of Liability has been exhausted by
       payment of Loss other than Defense Costs.

All other terms and conditions remain unchanged.

PVT E4201 CW (12/15)


Endorsement effective: 03/08/2017            Policy No.:     UVA1901769.17
Endorsement No:        17                                Date:03/06/2017
                                             Processed Date:  03/06/2017




                 By : Carl Bach
                 (Appointed Representative)
              Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 126 of 127

                                                                             •N,A
                                                                          HISCOX
                                           Endorsement 18

    NAMED INSURED: Rochester Drug Cooperative, Inc.

    E998.2 Patient Protection and Affordable Care Act Penalties Sublimi




NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE
FILING REQUIREMENTS OF THE NEW YORK STATE INSURANCE LAW AND REGULATIONS.
HOWEVER, THE FORMS AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.
       Case 6:20-cv-06025-EAW Document 1-1 Filed 01/10/20 Page 127 of 127

                                                                                      r$fei
                                                                                   HISCOX
                                           Endorsement 18

NAMED INSURED: Rochester Drug Cooperative, Inc.

E998.2 Patient Protection and Affordable Care Act Penalties Sublimi                    Page 1 of 1

This endorsement modifies only the referenced terms and conditions of the Coverage Part(s)
selected below. All non-selected Coverage Part(s) and non-referenced terms and conditions of
the selected Coverage Part(s) remain unchanged.

        Declarations
        General Terms and Conditions
        D&O Coverage Part
        EPLI Coverage Part
X       FLI Coverage Part
        ELAW Coverage Part

In consideration of the premium charged, it is understood and agreed that the FLI Coverage Part
selected above is modified as follows:

 The following is added to the end of Clause II. Definitions, Paragraph M., "Loss":
                                                                              “Loss”:
 Loss also means the civil money penalties imposed upon an Insured for an unintentional violation of
 the Patient Protection and Affordable Care Act, as amended, and any rules or regulations promulgated
 thereunder; provided, however, such civil penalties will be subject to a sublimit of $50,000 in the
 aggregate, which will be part of, and not in addition to, the Coverage Part Limit of Liability applicable
 to this FLI Coverage Part.




All other terms and conditions remain unchanged.




Endorsement effective: 03/08/2017             Policy No.:     UVA1901769.17
Endorsement No:        18                                 Date:03/06/2017
                                              Processed Date:  03/06/2017




                  By : Carl Bach
                  (Appointed Representative)
